         Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 1 of 143




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                               ENTERED
                                                                                                                 02/26/2021

                                              )
In re:                                            Chapter 11
                                              )
                                              )
                                              )   Case No. 20-32307 (DRJ)
DIAMOND OFFSHORE DRILLING, INC., et al., 1
                                              )
                                                  (Jointly Administered)
                                              )
                          Debtors.            )
                                              )
        ORDER (A) APPROVING THE ADEQUACY OF THE DISCLOSURE
    STATEMENT, (B) APPROVING THE SOLICITATION PROCEDURES AND
SOLICITATION PACKAGES, (C) SCHEDULING A HEARING ON CONFIRMATION
   OF THE PLAN, (D) ESTABLISHING PROCEDURES FOR OBJECTING TO THE
PLAN, (E) APPROVING THE FORM, MANNER, AND SUFFICIENCY OF NOTICE OF
    THE CONFIRMATION HEARING, AND (F) GRANTING RELATED RELIEF
                         [Relates to Docket No. 849]

                 Upon the motion (the “Motion”) 2 of the debtors and debtors-in-possession

(collectively, the “Debtors”) in the above-captioned cases seeking entry of an order (this “Order”),

pursuant to sections 105(a), 1125, 1126, and 1128 of title 11 of the United States Code

(the “Bankruptcy Code”), Bankruptcy Rules 2002, 3016, 3017, 3018, 3020, and 9006, Local Rules

2002-1, 3016-1, and 9013-1, and the Complex Case Procedures, (a) approving the Disclosure

Statement, (b) approving the Solicitation Procedures and Solicitation Packages, (c) scheduling the

Confirmation Hearing and approving the form and manner of notice thereof, (d) establishing the

Objection Deadline, the Reply Deadline, and related procedures, and (e) granting related relief, all



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
    (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
    Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
    Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
    Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
    (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
    Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters and mailing address is 15415 Katy
    Freeway, Houston, TX 77094.
2
    Capitalized terms used but not otherwise defined herein have the meaning ascribed to them in the Motion.
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 2 of 143




as more fully set forth in the Motion; and this Court having found that it has jurisdiction over this

matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of Reference from the

United States District Court for the Southern District of Texas, dated May 24, 2012; and this Court

having found that it may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that this is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that the relief

requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and other

parties-in-interest; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances and no other

notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at the hearing, if any, before this Court

(the “Hearing”); and this Court having determined that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the

proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, IT IS HEREBY ORDERED THAT:

               1.      The Motion is granted to the extent set forth herein.

               2.      The Disclosure Statement is approved as containing adequate information

within the meaning of section 1125 of the Bankruptcy Code, and the Debtors are authorized to

distribute the Disclosure Statement and Solicitation Packages in order to solicit votes on, and

pursue confirmation of, the Plan. To the extent not withdrawn, settled, or otherwise resolved, any

objections to the approval of the Disclosure Statement are hereby overruled.
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 3 of 143




               3.      The Debtors are authorized to make non-material changes to the Disclosure

Statement, the Plan, and related documents (including the exhibits, annexes, and appendices

thereto and exhibits to this Order) before distributing Solicitation Packages to each creditor or

other party-in-interest in accordance with the terms of this Order without further order of the Court,

including changes to correct typographical, clerical, and grammatical errors, and to make

conforming changes among the Disclosure Statement, the Plan, and related documents (including

any exhibits, annexes, and appendices thereto).

               4.      The Confirmation Hearing, at which time the Court will consider

confirmation of the Plan, will be held before the Honorable David R. Jones, United States

Bankruptcy Judge, in Courtroom 400 of the United States Bankruptcy Court for the Southern

District of Texas, 515 Rusk Street, Houston, Texas, 77002 on April 8, 2021 at 9:00 a.m.

(Prevailing Central Time). The Confirmation Hearing may be adjourned from time to time

without further notice other than an announcement of the adjourned date or dates in open court or

at the Confirmation Hearing and notice of such adjourned date(s) will be available on the electronic

case filing docket.

               5.      Any objections to confirmation of the Plan must: (a) be in writing; (b) state

the name and address of the objecting party and the amount and nature of the claim or interest of

such party; (c) state the legal and factual basis for and nature of any objection; (d) conform to the

applicable Bankruptcy Rules and Local Rules; and (e) be filed with the Court, together with proof

of service. In addition to being filed with the Court, any such responses or objections must be

served on the following parties so as to be received by no later than 4:00 p.m. (Prevailing

Central Time) on March 30, 2021 (the “Objection Deadline”), on the following parties:

       a.      the Debtors, 15415 Katy Freeway, Houston, Texas 77094 (Attn: General
               Counsel);
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 4 of 143




       b.      counsel to the Debtors, (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP,
               1285 Avenue of the Americas, New York, New York 10019 (Attn: Paul M.
               Basta, Robert A. Britton, and Christopher Hopkins), and (b) Porter Hedges
               LLP, 1000 Main Street, 36th Floor, Houston, Texas 77002 (Attn: John F.
               Higgins, Eric M. English, and M. Shane Johnson);

       c.      counsel to the Ad Hoc Group of Senior Noteholders, Milbank LLP, 55
               Hudson Yards, New York, New York 10001 (Attn: Dennis F. Dunne, Tyson
               M. Lomazow, and Ryan A. Berger);

       d.      counsel to Wells Fargo Bank, National Association, as Prepetition RCF
               Agent, Bracewell LLP, 711 Louisiana Street, Suite 2300, Houston, Texas
               77002 (Attn: Kate Day and William A. (Trey) Wood III);

       e.      counsel to the Committee, Akin Gump Strauss Hauer & Feld LLP, 2300 N.
               Field Street, Suite 1800, Dallas, Texas 75201 (Attn: Marty L. Brimmage,
               Jr.) and One Bryant Park, New York, New York 10036 (Attn: Ira S.
               Dizengoff and Philip C. Dublin); and

       f.      the U.S. Trustee, 515 Rusk Street, Suite 3516, Houston, Texas 77002
               (Attn: Hector Duran, Esq.).

               6.      Objections, if any, not timely filed and served in the manner set forth above

may, in the Court’s discretion, not be considered and may be overruled.

               7.      The Debtors shall file their brief in support of confirmation of the Plan and

their reply to any objections no later than April 6, 2021.

               8.      The Confirmation Hearing Notice, substantially in the form attached hereto

as Exhibit A, is approved and shall be deemed good and sufficient notice of the Confirmation

Hearing and no further notice need be given; provided, that, any provision of Bankruptcy

Rule 3017(d) requiring the Debtors to distribute the Disclosure Statement and the Plan to

Non-Voting Holders, whether because they are unimpaired or because they are deemed to reject

the Plan, or any parties-in-interest other than as prescribed in this Order, shall be waived. The

Debtors shall cause the Solicitation Agent to complete service upon (a) all known holders of

Claims against and Interests in the Debtors and (b) all Notice Parties, in each case, as of the Voting
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 5 of 143




Record Date, as described in the Motion, with a copy of the Confirmation Hearing Notice by no

later than March 2, 2021 (i.e., within two business days after entry of this Order).

               9.      The Publication Notice, substantially in the form attached hereto as

Exhibit B, is approved. The Debtors are authorized, but not directed, in their discretion, pursuant

to Bankruptcy Rule 2002(l), to give supplemental publication notice of the Confirmation Hearing

no later than 28 days prior to the Confirmation Hearing in the national edition of the New York

Times, the global edition of the Financial Times, and in any other trade or other publications that

the Debtors deem prudent in their sole discretion.

               10.     The following dates and deadlines are hereby established, subject to

modification as needed, with respect to the Solicitation Procedures and for objecting to, and

confirmation of, the Plan, in each case as discussed further in this Order or the Motion:

                       Event                                                Date

  Disclosure Statement Objection Deadline            February 22, 2021, at 4:00 p.m. (Central Time)

  Voting Record Date                                 February 24, 2021

  Disclosure Statement Hearing                       February 26, 2021, at 9:30 a.m. (Central Time)

                                                     As soon as reasonably practicable, but in any event
                                                     within two business days after entry of the
  Mailing of Notice of Confirmation Hearing
                                                     Disclosure Statement Order (expected to be March
                                                     2, 2021)

                                                     Within four business days after entry of the
  Solicitation Mailing Deadline                      Disclosure Statement Order (expected to be March
                                                     4, 2021)

  Voting Resolution Event Deadline                   March 23, 2021

  Plan Supplement Filing                             March 23, 2021

  Voting Deadline                                    March 30, 2021, at 4:00 p.m. (Central Time)

  Plan Confirmation Objection Deadline               March 30, 2021, at 4:00 p.m. (Central Time)

  Deadline to File Voting Report                     April 2, 2021
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 6 of 143




  Reply Deadline                                   April 6, 2021

  Confirmation Hearing                             April 8, 2021 at 9:00 a.m. (Central Time)



                11.    The Voting Record Date and the Voting Deadline are approved. The Voting

Record Date shall be February 24, 2021 for determining (a) the holders of Claims and Interests

that are entitled to vote to accept or reject the Plan and (b) whether Claims and Interests have been

properly transferred pursuant to Bankruptcy Rule 3001(e) such that the assignee thereof can vote

as the holder of such Claim or Interest. Except as otherwise provided herein, holders of Claims

and Interests filed after, or assignees to whom Claims and Interests have purportedly been

transferred subsequent to, the Voting Record Date shall not be entitled to vote.

                12.    The Ballots substantially in the forms attached hereto as Exhibits E-1

through E-7 are approved.

                13.    By no later than March 4, 2021 (the “Solicitation Deadline”), the

Solicitation Agent shall complete delivery of the materials constituting the Solicitation Packages,

the forms of each of which are approved, to the holders in the Voting Classes by first-class, postage

prepaid mail.

                14.    The Notice of Non-Voting Status, substantially in the form attached hereto

as Exhibit F, is approved and shall be deemed good and sufficient notice of the Confirmation

Hearing and no further notice need be given. The Debtors shall cause the Solicitation Agent to

mail a copy of the Notice of Non-Voting Status to the Non-Voting Holders in Class 1 (Other

Priority Claims), Class 2 (Other Secured Claims), and Class 5 (General Unsecured Claims) on or

before the Solicitation Deadline.
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 7 of 143




               15.     The Debtors are not required to provide the Non-Voting Holders in Class 6

(Intercompany Claims) and Class 8 (Intercompany Interests) with any type of notice authorized

under this Order.

               16.     On or before the Solicitation Deadline, the Debtors will also cause the

appropriate Solicitation Packages (minus a Ballot) to be served upon the Notice Parties.

               17.     Notwithstanding anything herein to the contrary, any party entitled to vote

on the Plan that (a) has more than one Claim and/or Interest (whether against the same or multiple

Debtors) in the same Voting Class based upon different transactions or (b) has scheduled, filed, or

purchased duplicate Claims (whether against the same or multiple Debtors) or Claims against

multiple Debtors arising from, based upon, or relating to the same transaction, shall be provided

with one Solicitation Package and one Ballot identifying the applicable Claims and/or Interests

consistent with the vote tabulation procedures set forth herein.

               18.     The Debtors are further authorized, but not directed, in their discretion, to

distribute the Solicitation Packages in an electronic format, such as a flash drive, instead of paper

format. If a party who receives a Solicitation Package electronically prefers a paper copy format,

the party may request paper copies from the Solicitation Agent free of charge by (a) visiting the

Debtors’ case website at https://cases.primeclerk.com/diamond, (b) writing to Diamond Ballot

Processing c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New

York, New York 10165, or (c) calling the Debtors’ restructuring hotline at (929) 955-3417

(Domestic) or (877) 720-6570 (International). The Plan and Disclosure Statement are also

available free of charge on the Debtors’ case website at https://cases.primeclerk.com/diamond.

               19.     For purposes of serving the Solicitation Package, the Solicitation Agent is

authorized to rely on the address information maintained by the Debtors and provided to the
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 8 of 143




Solicitation Agent. Any requirement to re-mail undeliverable Solicitation Packages or other

undeliverable solicitation-related notices that were returned marked “undeliverable” or “moved—

no forwarding address” or otherwise returned, unless the Debtors and/or the Solicitation Agent

have been informed in writing by such person of that person’s new address seven days prior to the

Voting Deadline, and any obligation for the Debtors or the Solicitation Agent to conduct any

additional research for updated addresses based on undeliverable Solicitation Packages or other

undeliverable solicitation-related notices, is hereby waived.

               20.     All Ballots must be properly executed, completed, and returned so that they

are actually received by the Solicitation Agent by no later than the Voting Deadline of 4:00 p.m.

(prevailing Central Time) on March 30, 2021. The Debtors are authorized to extend the Voting

Deadline in their discretion and will include notice of any extension in any voting report tabulating

the Ballots and votes received that is filed with the Court.

               21.     The Disputed Claim Notice, substantially in the form attached hereto as

Exhibit G, is approved.

               22.     Absent a contrary order of the Court, the following procedures shall

determine the amount of the Claim associated with each vote transmitted on a properly executed

and timely received Ballot:

           a. Holders of Claims and Interests Entitled to Vote: Only Holders of Claims and/or
              Interests in the Voting Classes shall be entitled to vote on the Plan in respect of
              their Claims and/or Interests, subject to the procedures set forth herein.

           b. Class 3 Claims: The amount of Class 3 RCF Claims for voting purposes only will
              be established by reference to (a) the Debtors’ applicable books and records and
              (b) the list of record Holders maintained by the RCF Agent, dated as of the Voting
              Record Date, which shall reflect all outstanding amounts of the applicable positions
              held by such registered Holders as of the Voting Record Date, as evidenced by the
              applicable records provided by the RCF Agent to the Debtors or the Solicitation
              Agent, which records shall be provided no later than one Business Day following
              the Voting Record Date. For voting purposes, any and all Proofs of Claim filed on
              account of Class 3 RCF Claims shall be disregarded.
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 9 of 143




             c. Class 4 Claims: The amount of Class 4 Senior Notes Claims for voting purposes
                only will be the amount of the applicable positions such Holder held as of the
                Voting Record Date as evidenced by the records of the applicable nominee as
                evidenced by the applicable securities position report(s) from the Depository Trust
                Company (“DTC”) or other applicable depository firm. For voting purposes, any
                and all Proofs of Claim filed on account of Class 4 Senior Notes Claims shall be
                disregarded.

             d. Class 7 Interests: The amount of Class 7 Existing Parent Equity Interests of directly
                registered and Beneficial Holders 3 for voting purposes only will be established
                through the Debtors’ applicable books and records or applicable nominees, as the
                case may be, in the amount of the applicable positions held by such registered
                Holders as of the Voting Record Date, as evidenced by the Debtors’ applicable
                books and records or by the records of the applicable nominee as evidenced by the
                applicable securities position report(s) from DTC or other applicable depository
                firm. For voting purposes, any and all Proofs of Claim filed on account of Class 7
                Existing Parent Equity Interests shall be disregarded.

             e. All Other Filed and Scheduled Claims (to the extent applicable):

                       i. the amount of the Claim settled and/or agreed upon by the Debtors, as
                          reflected in a court pleading, stipulation, agreement, or other document filed
                          with the Court, in an order of the Court, or in a document executed by the
                          Debtors pursuant to authority granted by the Court;

                      ii. the amount of the Claim determined through a Voting Resolution Event (as
                          defined herein) in accordance with the resolution procedures set forth
                          herein;

                     iii. the amount of the Claim listed in a timely filed Proof of Claim as not
                          contingent, not unliquidated, and not disputed (except for any amounts
                          asserted on account of interest accrued after the Petition Date), if such Claim
                          is not subject to an objection filed in the Court 4 on or before March 16,
                          2021; provided, however, that a timely filed Proof of Claim asserting a
                          wholly contingent, wholly unliquidated, and/or wholly disputed amount (as
                          determined by the Debtors) shall vote in the amount of $1.00;

                     iv. the amount of the Claim listed in the Schedules as not contingent, not
                         unliquidated, and not disputed as of the Voting Record Date; provided,
                         however, that a Claim listed in the Schedules as contingent, unliquidated, or

3
    A “Beneficial Holder” means a beneficial owner of publicly traded securities whose claims have not been
    satisfied prior to the Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or otherwise,
    as reflected in the records maintained by the applicable broker, bank, or other nominee holding through the
    respective indenture trustee.
4
    If the Debtors file an objection to reduce and allow a Claim, the Claim shall vote in the reduced amount. If the
    Debtors file an objection to reclassify a Claim, the Claim shall be treated for solicitation and tabulation purposes
    as that reclassified Claim, which may include being moved out of one of the Voting Classes.
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 10 of 143




                       disputed for which the applicable bar date has not yet passed, including the
                       Governmental Bar Date, shall vote in the amount of $1.00 (solely for the
                       purposes of satisfying the dollar amount provisions of section 1126(c) of
                       the Bankruptcy Code); and

                    v. in the absence of any of the foregoing, $1.00.

              23.      Holders of Claims that are not entitled to vote on the Plan pursuant to the

procedures described immediately above shall be permitted to vote such Claim (or to vote such

Claim in an amount other than the amount set forth in the Schedules) only if one of the following

shall have occurred with respect to such claim (a “Voting Resolution Event”) on or before the

Voting Resolution Event Deadline of March 23, 2021:

       a.     Agreement Between the Parties. A stipulation or other agreement is executed
              between the holder of such Claim and the Debtors allowing the holder of such
              Claim to vote such Claim in an agreed upon amount.

       b.     Bankruptcy Rule 3018(a) Order. A creditor files with the Court a motion pursuant
              to Bankruptcy Rule 3018(a) (a “Rule 3018(a) Motion”) on or before the Voting
              Resolution Event Deadline seeking temporary Allowance of its Claim for voting
              purposes in the amount other than set forth in the Schedules or in response to an
              objection filed by the Debtors that is sustained by the Court after notice and a
              hearing.

              Any Rule 3018(a) Motion must: (i) be made in writing, (ii) comply with the
              Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, (iii) set forth the
              name of the party asserting the Rule 3018(a) Motion, (iv) state with particularity
              the legal and factual bases for the Rule 3018(a) Motion, (v) be set for hearing at the
              Confirmation Hearing, and (vi) be served by personal service, overnight delivery,
              first class mail, or facsimile so as to be received by the Notice Parties no later than
              the Voting Resolution Event Deadline.

              In the event that the Debtors and such party are unable to resolve any issues raised
              by the Rule 3018(a) Motion before submitting their voting certification, (i) the
              Debtors may object to the Rule 3018(a) Motion before the Confirmation Hearing;
              and (ii) the Solicitation Agent shall tabulate the vote in the amount as directed by
              the Debtors and shall include in the voting certification representations that such
              vote was subject to a Rule 3018(a) Motion and whether including such Ballot in the
              amount sought by the party in the Rule 3018(a) Motion would change the particular
              Voting Class’s acceptance or rejection of the Plan. The Court then shall determine
              at the Confirmation Hearing whether the Ballot should be counted as a vote on the
              Plan and in what amount.
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 11 of 143




        c.       Other Order of the Court. The Court otherwise orders the allowance of such Claim
                 for purposes of voting to accept or reject the Plan.

                 24.      Within one business day after the Voting Resolution Event Deadline, the

Solicitation Agent shall provide the respective claimant a Solicitation Package, including a Ballot.

Such claimant must then return a duly completed, properly executed Ballot to the Solicitation

Agent so that it is received no later than the Voting Deadline (unless the Debtors extend the

deadline in their sole discretion to facilitate a reasonable opportunity for such creditor to vote on

the Plan).

                 25.      With respect to Master Ballot and Beneficial Holder Ballot submissions for

holders of Class 4 Senior Notes Claims and Class 7 Existing Parent Equity Interests, the following

voting process and tabulation rules will apply:

        a.       the Solicitation Agent shall distribute or cause to be distributed through the
                 applicable nominees the appropriate number of copies of the Beneficial Holder
                 Ballots for Senior Notes Claims and Existing Parent Equity Interests, as applicable,
                 as of the Voting Record Date;

        b.       nominees identified by the Solicitation Agent as Entities through which beneficial
                 holders hold their Senior Notes Claims or Existing Parent Equity Interests, as
                 applicable, will be provided with (i) Solicitation Packages for each beneficial
                 holder represented by the nominee as of the Voting Record Date, which will
                 contain, among other things, a Beneficial Holder Ballot for each beneficial holder,
                 and (ii) a Master Ballot;

        c.       any nominee that is a holder of record with respect to Senior Notes Claims or
                 Existing Parent Equity Interests, as applicable, shall vote on behalf of, or facilitate
                 voting by, beneficial holders of such Claims, as applicable, either by
                 (i) (a) immediately, and in any event within five business days after its receipt of
                 the Solicitation Packages, distributing the Solicitation Packages, including
                 Beneficial Holder Ballots, it receives from the Solicitation Agent to all such
                 beneficial holders; 5 (b) providing such beneficial holders with a return address to
                 send the completed Beneficial Holder Ballots; (c) compiling and validating the

5
    Solicitation Packages may be sent in paper format or via electronic transmission in accordance with the customary
    requirements of each nominee. Each nominee will then distribute the Solicitation Packages, as appropriate, in
    accordance with their customary practices and obtain votes to accept or to reject the Plan also in accordance with
    their customary practices. If it is the nominee’s customary and accepted practice to submit a “voting instruction
    form” to the beneficial holders for the purpose of recording the beneficial holder’s vote, the nominee will be
    authorized to send the voting instruction form in lieu of, or in addition to, a Beneficial Holder Ballot.
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 12 of 143




                 votes and other relevant information of all such beneficial holders on the Master
                 Ballot; and (d) transmitting the Master Ballot to the Solicitation Agent so that it is
                 received no later than the Voting Deadline, or (ii) if the nominee elects to
                 “pre-validate” the Beneficial Holder Ballots, immediately, and in any event, within
                 five business days after receipt of the Solicitation Packages, distributing the
                 Solicitation Packages it receives from the Solicitation Agent to all such beneficial
                 holders, including in each package a Beneficial Holder Ballot that it has “pre-
                 validated”, 6 and a return envelope provided by and addressed to the Solicitation
                 Agent, so that the beneficial holder may complete and return the pre-validated
                 Beneficial Holder Ballot directly to the Solicitation Agent so that it is received no
                 later than the Voting Deadline;

        d.       with respect to Senior Notes Claims, the Senior Notes Trustee will not be entitled
                 to vote on behalf of a beneficial holder; rather, each beneficial holder must vote his
                 or her own Senior Notes Claim(s) through its nominee;

        e.       any Beneficial Holder Ballot returned to a nominee by a beneficial holder shall not
                 be counted for purposes of accepting or rejecting the Plan until such nominee
                 properly completes and delivers to the Solicitation Agent a Master Ballot that
                 reflects the vote of such beneficial holders so that it is received no later than the
                 Voting Deadline or otherwise validates the Beneficial Holder Ballot in a manner
                 acceptable to the Solicitation Agent. Nominees shall retain all Beneficial Holder
                 Ballots returned by beneficial holders for a period of one year after the Effective
                 Date of the Plan;

        f.       if a beneficial holder holds a Senior Notes Claim or an Existing Parent Equity
                 Interest, as applicable, through more than one nominee or through multiple
                 accounts, such beneficial holder may receive more than one Beneficial Holder
                 Ballot and each such beneficial holder should execute a separate Beneficial Holder
                 Ballot for each block of Senior Notes Claims or Existing Parent Equity Interests,
                 as applicable, that it holds through any nominee and must return each such
                 Beneficial Holder Ballot to the appropriate nominee;

        g.       votes cast by beneficial holders through nominees will be applied to the applicable
                 positions held by such nominees in Senior Notes Claims or Existing Parent Equity
                 Interests, as applicable, as of the Voting Record Date, as evidenced by the
                 applicable securities position report(s) obtained from the DTC. Votes submitted by
                 a nominee pursuant to a Master Ballot will not be counted in excess of the amount
                 of such Claims or Interests, as applicable, held by such nominee as of the Voting
                 Record Date;



6
    A nominee “pre-validates” a Beneficial Holder Ballot by signing the Beneficial Holder Ballot and including its
    DTC participant number and a medallion guarantee stamp validating the beneficial holder’s position as of the
    Voting Record Date, indicating the account number of the beneficial holder and the principal amount of Senior
    Notes Claims or the number of shares of Existing Parent Equity Interests, as applicable, held by the nominee for
    such beneficial holder.
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 13 of 143




       h.     if conflicting votes or “over-votes” are submitted by a nominee pursuant to a Master
              Ballot, the Debtors will use reasonable efforts to reconcile discrepancies with the
              nominees. If over-votes on a Master Ballot are not reconciled before the
              preparation of the voting report tabulating votes on the Plan, the Debtors shall apply
              the votes to accept and to reject the Plan in the same proportion as the votes to
              accept and to reject the Plan submitted on the Master Ballot that contained the over-
              vote, but only to the extent of the nominee’s position in Senior Notes Claims;

       i.     to assist in the solicitation process, the Solicitation Agent may, but is not required
              to, contact parties that submit incomplete or otherwise deficient Ballots to make a
              reasonable effort to cure such deficiencies; provided, however, that the Solicitation
              Agent is not obligated to do so;

       j.     with respect to Senior Notes Claims, for purposes of tabulating votes, each nominee
              or beneficial holder will be deemed to have voted the principal amount of its Claims
              in Senior Notes Claims although any principal amounts may be adjusted by the
              Solicitation Agent to reflect the amount of the Claim actually voted, including
              prepetition interest;

       k.     a single nominee may complete and deliver to the Solicitation Agent multiple
              Master Ballots. Votes reflected on multiple Master Ballots will be counted, except
              to the extent that they are duplicative of other Master Ballots. If two or more Master
              Ballots are inconsistent, the latest received valid Master Ballot received before the
              Voting Deadline will, to the extent of such inconsistency, supersede and revoke any
              prior received Master Ballot. Likewise, if a beneficial holder submits more than
              one Beneficial Holder Ballot to its nominee, (i) the latest received Beneficial Holder
              Ballot received before the submission deadline imposed by the nominee shall be
              deemed to supersede any prior Beneficial Holder Ballot submitted by the beneficial
              holder, and (ii) the nominee shall complete the Master Ballot accordingly; and

       l.     the Debtors will, upon written request, reimburse nominees for customary mailing
              and handling expenses incurred by them in forwarding the Beneficial Holder Ballot
              and other enclosed materials to the beneficial holders for which they are the
              nominee. No fees or commissions or other remuneration will be payable to any
              broker, dealer, or other person for soliciting Beneficial Holder Ballots with respect
              to the Plan.

              26.     The procedures used for the tabulation of votes to accept or reject the Plan

as set forth in the Motion and included in the Ballots, including (a) with respect to the Master

Ballots and the Beneficial Holder Ballots and (b) authorization for the Debtors to (i) accept

electronic Ballots that are electronically signed and submitted by voting holders through the

Solicitation Agent’s online balloting portal (which allows a holder to submit an electronic
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 14 of 143




signature) and (ii) accept provisional Ballots, if necessary, in each case as described in the Motion

and set forth in the Ballots, are hereby approved.

               27.     The Solicitation Agent shall file its voting certification with the Court on or

before four days before the Confirmation Hearing. The Debtors shall cause such certification to

be served upon all parties entitled to notice under Bankruptcy Rule 2002(b) and posted on the

website maintained by the Solicitation Agent as soon as such certification is filed.

               28.     The form of Rejection Notice, substantially in the form attached hereto in

Exhibit C, is approved.

               29.     The form of Cure Notice, substantially in the form attached hereto in

Exhibit D, is approved.

               30.     The notice procedures set forth herein constitute good and sufficient notice

of the Confirmation Hearing and the deadline and procedures for objecting to confirmation of the

Plan, and no other or further notice shall be necessary.

               31.     All time periods set forth in this Order shall be calculated in accordance

with Bankruptcy Rule 9006(a).

               32.     Notice of the Motion as provided therein shall be deemed good and

sufficient notice of such Motion and the requirements of the Local Rules are satisfied by such

notice.

               33.     The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion.

               34.     Notwithstanding entry of this Order, nothing herein shall create, nor is

intended to create, any rights in favor of or enhance the status of any claim held by any party.
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 15 of 143




               35.    This Court shall retain exclusive jurisdiction with respect to all matters

arising from or related to the implementation, interpretation, and enforcement of this Order.

Houston, Texas
    Signed:
Dated:      February2021
       ____________, 26, 2021.
                                       DAVID R. JONES
                                       UNITED ____________________________________
                                              STATES BANKRUPTCY JUDGE
                                                 DAVID R. JONES
                                                 UNITED STATES BANKRUPTCY JUDGE
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 16 of 143




                              Exhibit A

                     Confirmation Hearing Notice
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 17 of 143




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                    )
In re:                                                                   Chapter 11
                                                                    )
                                                                    )
                                                                    )    Case No. 20-32307 (DRJ)
DIAMOND OFFSHORE DRILLING, INC., et al., 1
                                                                    )
                                                                         (Jointly Administered)
                                                                    )
                                          Debtors.                  )
                                                                    )

                       NOTICE OF HEARING
      TO CONSIDER CONFIRMATION OF THE JOINT CHAPTER 11 PLAN
FILED BY THE DEBTORS AND RELATED VOTING AND OBJECTION DEADLINES

TO: ALL HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS
AND PARTIES-IN-INTEREST IN THE ABOVE-CAPTIONED CHAPTER 11 CASES

PLEASE TAKE NOTICE THAT:

                1.      On [●], 2021, Diamond Offshore Drilling, Inc. and its debtor affiliates, as
debtors and debtors-in-possession (collectively, the “Debtors”) in the above-captioned cases, filed
the Second Amended Joint Chapter 11 Plan of Reorganization of Diamond Offshore Drilling, Inc.
and Its Debtor Affiliates [Docket No. [●]] (as amended, modified, or supplemented from time to
time, the “Plan”), and a disclosure statement for the Plan [Docket No. [●]] (as amended, modified,
or supplemented from time to time, the “Disclosure Statement”) 2 pursuant to section 1125 of
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). On [●], 2021, the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) entered an
order approving the Disclosure Statement as having adequate information under section 1125 of
the Bankruptcy Code [Docket No. [●]].


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
    (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
    Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
    Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
    Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
    (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
    Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters and mailing address is 15415 Katy
    Freeway, Houston, TX 77094.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Plan or Disclosure Statement, as applicable.
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 18 of 143




                2.     Copies of the Plan and the Disclosure Statement may be obtained free of
charge by visiting the website maintained by the Debtors’ solicitation agent, Prime Clerk LLC
(the “Solicitation Agent”), at https://cases.primeclerk.com/diamond. Copies of the Plan and
Disclosure Statement may also be obtained by calling the Solicitation Agent at (877) 720-6570
(International) or (929) 955-3417 (Domestic), or sending an electronic mail message to the
Solicitation Agent at diamondinfo@primeclerk.com. A chart summarizing the treatment provided
by the Plan to each class of Claims and Interests is set forth below.

               3.     Only Holders of RCF Claims (Class 3), Senior Notes Claims (Class 4), and
Existing Parent Equity Interests (Class 7) are entitled to vote to accept or reject the Plan. All other
classes of Claims and Interests are deemed either to accept or reject the Plan.

                4.     On or before March 4, 2021, the Debtors will complete the mailing of the
solicitation packages to solicit votes to accept the Plan from the Holders of Claims in Class 3,
Class 4, and Class 7 each of record as of February 24, 2021. The deadline for the submission of
votes to accept or reject the Plan is at 4:00 p.m. (prevailing Central Time) on March 30, 2021,
unless such time is extended by the Debtors.

                 Non-Voting Status of Holders of Certain Claims and Interests

                5.     Certain holders of Claims and Interests are not entitled to vote on the Plan.
As a result, such parties will not receive any ballots or other related solicitation materials to vote
on the Plan. The holders of Claims and Interests in Class 1 (Other Priority Claims), Class 2 (Other
Secured Claims), Class 5 (General Unsecured Claims), Class 6 (Intercompany Claims), and
Class 8 (Intercompany Interests) are deemed either to accept or reject the Plan.

                                          Confirmation Hearing

                6.     A hearing to consider confirmation of the Plan, and any objections thereto,
will be held on April 8, 2021, at 9:00 a.m. (prevailing Central Time) before the Honorable David
R. Jones, United States Bankruptcy Judge, in Courtroom 400 of the United States Bankruptcy Court,
515 Rusk Avenue, Houston, Texas 77002, or as soon thereafter as counsel may be heard
(the “Confirmation Hearing”). 3

               7.      The Confirmation Hearing may be adjourned from time to time without
further notice other than an announcement of the adjourned date or dates in open court or at the
Confirmation Hearing, and notice of such adjourned date(s) will be available on the electronic case
filing docket and the Debtors’ website at https://cases.primeclerk.com/diamond.

                8.      Any objections to confirmation of the Plan must (a) be in writing; (b) state
the name and address of the objecting party and the amount and nature of the claim or interest of
such party; (c) state the legal and factual basis for and nature of any objection; (d) conform to the

3
    Pursuant to the Protocol for Emergency Public Health or Safety Conditions (adopted by General Order 2020-4
    and thereafter amended and extended from time to time), all hearings are currently being held by video/audio
    platforms. Parties should consult the Court’s website at www.txs.uscourts.gov to confirm the method and
    procedures for appearance at any hearing.



                                                       2
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 19 of 143




applicable Bankruptcy Rules and Local Rules; and (e) be filed with the Bankruptcy Court, together
with proof of service, and served on the following parties so as to be received by no later than
March 30, 2021 at 4:00 p.m. (prevailing Central Time) (the “Objection Deadline”):

                      a. the Debtors, 15415 Katy Freeway, Houston, Texas 77094 (Attn:
                         General Counsel);

                      b. counsel to the Debtors, (a) Paul, Weiss, Rifkind, Wharton & Garrison
                         LLP, 1285 Avenue of the Americas, New York, New York 10019 (Attn:
                         Paul M. Basta, Robert A. Britton, and Christopher Hopkins), and
                         (b) Porter Hedges LLP, 1000 Main Street, 36th Floor, Houston, Texas
                         77002 (Attn: John F. Higgins, Eric M. English, and M. Shane Johnson);

                      c. counsel to the Ad Hoc Group of Senior Noteholders, Milbank LLP, 55
                         Hudson Yards, New York, New York 10001 (Attn: Dennis F. Dunne,
                         Tyson M. Lomazow, and Ryan A. Berger);

                      d. counsel to Wells Fargo Bank, National Association, as Prepetition RCF
                         Agent, Bracewell LLP, 711 Louisiana Street, Suite 2300, Houston,
                         Texas 77002 (Attn: Kate Day and William A. (Trey) Wood III);

                      e. counsel to the Committee, Akin Gump Strauss Hauer & Feld LLP, 2300
                         N. Field Street., Suite 1800, Dallas, Texas 75201 (Attn: Marty L.
                         Brimmage, Jr.) and One Bryant Park, New York, New York 10036
                         (Attn: Ira S. Dizengoff and Philip C. Dublin); and

                      f. the U.S. Trustee, 515 Rusk Street, Suite 3516, Houston, Texas 77002
                         (Attn: Hector Duran, Esq.).

UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN ACCORDANCE WITH
THIS NOTICE (THIS “NOTICE”), IT MAY NOT BE CONSIDERED BY THE
BANKRUPTCY COURT.

IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT, IT WILL BE
BINDING ON ALL OF THE DEBTORS’ CREDITORS AND INTEREST HOLDERS.
FAILURE TO FILE A TIMELY OBJECTION TO THE PLAN OR, WITH RESPECT TO
THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN, TO TIMELY OPT
OUT VIA BALLOT OR OPT-OUT NOTICE, AS APPLICABLE, WILL RESULT, IF THE
PLAN IS CONFIRMED, IN THE APPLICATION OF THE PROVISIONS SET FORTH
BELOW, INCLUDING THE RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS CONTAINED THEREIN, TO EACH OF THE DEBTORS’ CREDITORS
AND INTEREST HOLDERS.

                     Notice of Assumption of Executory Contracts and
                    Unexpired Leases of Debtors and Related Procedures

               9.     In accordance with Article V of the Plan, and in accordance with
sections 365 and 1123 of the Bankruptcy Code, as of and subject to the occurrence of the Effective


                                                3
         Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 20 of 143




Date and the payment of any applicable Cure Claims, all Executory Contracts and Unexpired
Leases to which any of the Debtors are a party, and which have not expired by their own terms on
or prior to the Effective Date, shall be deemed assumed, except for any Executory Contract or
Unexpired Lease that (a) is identified on the Schedule of Rejected Contracts, (b) has been
previously rejected by a Final Order, (c) is the subject of a motion to reject Executory Contracts
or Unexpired Leases that is pending on the Confirmation Date, (d) is subject to a motion to reject
an Executory Contract or Unexpired Lease pursuant to which the requested effective date of such
rejection is after the Effective Date, or (e) is otherwise rejected pursuant to the terms of the Plan.
Subject to the occurrence of the Effective Date, entry of the Confirmation Order by the Bankruptcy
Court shall constitute approval of the assumptions or rejections of Executory Contracts and
Unexpired Leases provided for in the Plan, the Confirmation Order or the Schedule of Rejected
Contracts, pursuant to sections 365(a) and 1123 of the Bankruptcy Code.

                10.     The Debtors do not intend to serve copies of the list of Executory Contracts
and Unexpired Leases to be assumed or assumed and assigned pursuant to the Plan on all
parties-in-interest in these Chapter 11 Cases. The Debtors will send Cure Notices advising
applicable counterparties to Executory Contracts and Unexpired Leases that their respective
contracts or leases are being assumed or assumed and assigned and the proposed Cure Amount no
later than fourteen (14) days prior to the Confirmation Hearing. Any objection by a counterparty
to an Executory Contract or Unexpired Lease to a proposed assumption, assumption and
assignment, or related Cure Amount, must be filed, served, and actually received by the Debtors
by the Objection Deadline in accordance with the procedures set forth above and in the Cure
Notices.

                                         Information Regarding the Plan 4

               11.    The following chart summarizes the treatment provided by the Plan to each
class of Claims against and Interests in the Debtors, and indicates the voting status of each class:

               Claims or                                                                 Impaired or      Entitlement
Class                                               Treatment
               Interests                                                                 Unimpaired          to Vote
    1                          On the Effective Date, or as soon as reasonably            Unimpaired     No (Presumed to
          Other Secured
                               practicable thereafter, except to the extent that such                        Accept)
          Claims
                               Holder agrees to a less favorable treatment, in full
                               and final satisfaction, settlement, release, and
                               discharge of, and in exchange for such Other
                               Secured Claim, at the option of the Reorganized
                               Debtors (subject to the reasonable consent of the
                               Requisite Consenting Stakeholders), each such
                               Holder of an Allowed Other Secured Claim shall
                               receive (i) payment in full in Cash, or (ii) such other
                               treatment so as to render such Holder’s Allowed
                               Other Secured Claim Unimpaired.
    2     Other Priority       On the Effective Date, or as soon as reasonably           Unimpaired      No (Presumed to
          Claims               practicable thereafter, except to the extent that such                        Accept)

4
        The descriptions contained herein are summaries of provisions contained in the Plan and do not purport to be
        precise or complete statements of all the terms and provisions of the Plan or documents referred to therein. For a
        more detailed description of the Plan, please refer to the Disclosure Statement.



                                                              4
        Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 21 of 143



           Claims or                                                                Impaired or   Entitlement
Class                                          Treatment
           Interests                                                                Unimpaired      to Vote
                          Holder agrees to a less favorable treatment, each
                          Holder of an Allowed Other Priority Claim shall
                          receive, at the option of the Debtors (subject to the
                          reasonable consent of the Requisite Consenting
                          Stakeholders), in full and final satisfaction,
                          settlement, release, and discharge of, and in
                          exchange for such Claim, (i) payment in Cash of the
                          unpaid portion of its Allowed Other Priority Claim
                          or (ii) other treatment consistent with the provisions
                          of section 1129(a)(9) of the Bankruptcy Code. Other
                          Priority Claims that arise in the ordinary course of
                          the Debtors’ business and which are not due and
                          payable on or before the Effective Date shall be paid
                          in the ordinary course of business in accordance with
                          the terms thereof.
    3   RCF Claims        On the Effective Date, or as soon as reasonably            Impaired        Yes
                          practicable thereafter, except to the extent that such
                          Holder agrees to a less favorable treatment, in full
                          and final satisfaction, settlement, release, and
                          discharge of, and in exchange for such RCF Claim,
                          each Holder of an Allowed RCF Claim shall receive,
                          either: (i) if such Holder elects to participate in the
                          Exit Revolving Credit Facility, (A) first, its
                          Participating RCF Lender Share of the RCF Cash
                          Paydown; (B) second, to the extent such Holder’s
                          RCF Claims have not been satisfied in full after the
                          application of the RCF Cash Paydown under
                          clause (A) above, its Participating RCF Lender
                          Share of up to $100 million of funded loans under
                          the Exit Revolving Credit Facility, with such amount
                          subject to change based upon the Effective Date and
                          interest accrued on RCF Claims through such date 5;
                          and (C) third, to the extent such Holder’s RCF
                          Claims have not been satisfied in full after the
                          application of the RCF Cash Paydown under
                          clause (A) above and the allocation of funded loans
                          under clause (B) above, a share of $200 million (less
                          the amount of aggregate funded loans under the Exit
                          Revolving Credit Facility on the Effective Date
                          allocated pursuant to clause (B) above) of the Exit
                          Term Loan Facility that is equal to the remaining
                          unsatisfied amount of such Holder’s RCF Claims,
                          with such amount subject to change based upon the
                          Effective Date and interest accrued on RCF Claims
                          through such date 6, provided that the aggregate
                          amount of any such Holder’s shares of the amounts
                          described in the foregoing clauses (A), (B), and (C)
                          shall not exceed the amount of such Holder’s RCF

5
         Amounts determined assuming an April 23, 2021 emergence date.

6
         Amounts determined assuming an April 23, 2021 emergence date.



                                                         5
        Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 22 of 143



           Claims or                                                                Impaired or   Entitlement
Class                                          Treatment
           Interests                                                                Unimpaired      to Vote
                          Claims; or; or (ii) if such Holder does not elect to
                          participate in the Exit Revolving Credit Facility,
                          (A) first, a share of $200 million, with such amount
                          subject to change based upon the Effective Date and
                          interest accrued on RCF Claims through such date 7
                          (less the amount of aggregate funded loans under the
                          Exit Revolving Credit Facility on the Effective Date
                          allocated pursuant to clause (i)(B) above) of the Exit
                          Term Loan Facility that is equal to the lesser of
                          (x) its RCF Claims and (y) its Non-Participating
                          RCF Lender Share of the portion of the $200 million,
                          with such amount subject to change based upon the
                          Effective Date and interest accrued on RCF Claims
                          through such date 8, of the Exit Term Loan Facility
                          that is not allocated to participating Holders pursuant
                          to clause (i)(C) above and (B) second, solely to the
                          extent such Holder’s RCF Claims have not been
                          satisfied in full after the allocation of the Exit Term
                          Loan Facility under clause (A) above, a portion of
                          the RCF Cash Paydown equal to the lesser of
                          (x) such Holder’s remaining unsatisfied RCF Claims
                          and (y) such Holder’s Non-Participating RCF
                          Lender Share of the amount of the RCF Cash
                          Paydown that has not been allocated to the
                          participating RCF Lenders pursuant to clause (i)(A)
                          above.
    4   Senior Notes      On the Effective Date, or as soon as reasonably            Impaired        Yes
        Claims            practicable thereafter, except to the extent that such
                          Holder agrees to a less favorable treatment, in full
                          and final satisfaction, settlement, release, and
                          discharge of such Senior Notes Claim, each Holder
                          of an Allowed Senior Notes Claim shall receive
                          (i) its Pro Rata share of 70.0% of the New Diamond
                          Common Shares, subject to dilution by the New
                          Warrants and the MIP Equity Shares; and
                          (ii) Subscription Rights to participate in the Rights
                          Offerings to (a) pursuant to the Primary Rights
                          Offering, purchase such Holder’s Pro Rata portion of
                          $46,875,000 of Exit Notes and 12.26% of the issued
                          and outstanding New Diamond Common Shares as
                          of the Effective Date, subject to dilution by the New
                          Warrants and the MIP Equity Shares and (b)
                          pursuant to the Delayed Draw Rights Offering,
                          subscribe for such Holder’s Pro Rata portion of
                          commitments to purchase up to $21,875,000 of
                          Delayed Draw Notes and 5.72% of the total New
                          Diamond Common Shares outstanding on the
                          Effective Date, subject to dilution by the New

7
         Amounts determined assuming an April 23, 2021 emergence date.

8
         Amounts determined assuming an April 23, 2021 emergence date.



                                                         6
        Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 23 of 143



            Claims or                                                               Impaired or     Entitlement
Class                                            Treatment
            Interests                                                               Unimpaired        to Vote
                            Warrants and the MIP Equity Shares. With respect
                            to subsection (ii) above, pursuant to, and in
                            accordance with, the Backstop Agreement and the
                            Rights Offerings Procedures, each Financing Party
                            has agreed to, severally and not jointly, (i) fully
                            exercise all Subscription Rights that are properly
                            issued to it on the applicable Subscription
                            Commencement Date on account of its Allowed
                            Senior Notes Claims and (ii) duly purchase all Exit
                            Notes on account of its Allowed Senior Notes
                            Claims.

 5      General          On the Effective Date, or as soon as reasonably            Unimpaired     No (Presumed to
        Unsecured Claims practicable thereafter, except to the extent that such                        Accept)
                         Holder agrees to a less favorable treatment, in full
                         and final satisfaction, settlement, release, and
                         discharge of, and in exchange for such General
                         Unsecured Claims, each Holder of an Allowed
                         General Unsecured Claim shall receive, at the option
                         of the Debtors (subject to the reasonable consent of
                         the Requisite Consenting Stakeholders): (i) payment
                         in full in Cash (inclusive of post-petition interest at
                         (a) the Federal Judgment Rate, (b) any applicable
                         contract rate solely to the extent such rate applies, or
                         (c) such other rate as agreed to among the Debtors
                         and such Holder or as determined by the Bankruptcy
                         Court (in any adversary proceeding, contested
                         matter, or otherwise), on the later of (w) the
                         Effective Date or as soon as reasonably practicable
                         thereafter, (x) the date such Claim becomes Allowed
                         or as soon as reasonably practicable thereafter,
                         (y) the date such Claim comes due under applicable
                         Law or in the ordinary course of business in
                         accordance with the terms and conditions of the
                         particular transaction giving rise to such Claim, or
                         (z) such other date as agreed between the Debtors or
                         the Reorganized Debtors and such Holder;
                         (ii) Reinstatement; or (iii) such other treatment
                         sufficient to render such Claims Unimpaired.
                         General Unsecured Claims that arise in the ordinary
                         course of the Debtors’ business and which are not
                         due and payable on or before the Effective Date shall
                         be paid in the ordinary course of business in
                         accordance with the terms thereof.
 6      Intercompany     On the Effective Date, all Intercompany Claims shall       Unimpaired /   No (Presumed to
        Claims           be adjusted, Reinstated, or discharged at the               Impaired      Accept/ Deemed
                         Debtors’ discretion, in consultation with the Ad Hoc                         to Reject)
                         Group (subject to the reasonable consent of the
                         Requisite Consenting Stakeholders).
 7      Existing Parent  On the Effective Date, or as soon as reasonably             Impaired           Yes
        Equity Interests practicable thereafter, each Holder of an Allowed
                         Existing Parent Equity Interest will receive its Pro




                                                          7
        Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 24 of 143



           Claims or                                                             Impaired or     Entitlement
Class                                       Treatment
           Interests                                                             Unimpaired        to Vote
                       Rata share of the New Warrants, subject to dilution
                       by the MIP Equity Shares.
 8      Intercompany   On the Effective Date, all Intercompany Interests         Unimpaired /   No (Presumed to
        Interests      shall be (i) cancelled (or otherwise eliminated) and       Impaired      Accept/ Deemed
                       receive no distribution under the Plan or                                   to Reject)
                       (ii) Reinstated at the Debtors’ option, in consultation
                       with the Ad Hoc Group (subject to the reasonable
                       consent of the Requisite Consenting Stakeholders).
                       To the extent Reinstated, Intercompany Interests are
                       Unimpaired solely to preserve the Debtors’
                       corporate structure, and Holders of such
                       Intercompany Interests shall not otherwise receive or
                       retain any property on account of such Intercompany
                       Interests.


 Important Information Regarding the Discharges, Injunctions, Exculpations, and Releases

      If you (i) vote to accept the Plan, (ii) do not vote either to accept or to reject the Plan
and do not opt out of granting the releases set forth in the Plan, or (iii) vote to reject the Plan
but do not opt out of granting the releases set forth in Plan, you shall be deemed to have
consented to the releases contained in Article VIII.D of the Plan.

Article VIII.C         Debtor Release

        Notwithstanding anything else contained herein to the contrary, to the fullest extent
permitted by applicable Law and approved by the Bankruptcy Court, pursuant to
section 1123(b) of the Bankruptcy Code and Bankruptcy Rule 9019 and in exchange for good
and valuable consideration, the adequacy of which is hereby confirmed, on and after the
Effective Date, each Released Party is deemed to be, and hereby is conclusively, absolutely,
unconditionally, irrevocably, finally and forever released and discharged by the Debtors, the
Reorganized Debtors, and their Estates, including any successors to the Debtors or any
Estate’s Representative appointed or selected pursuant to section 1123(b)(3) of the
Bankruptcy Code, in each case on behalf of themselves and their respective successors,
assigns, and Representatives, and any and all other Entities who may purport to assert any
Cause of Action, directly or derivatively, by, through, for, or because of the foregoing
Entities, from any and all Claims and Causes of Action, including any derivative Claims
asserted on behalf of the Debtors, whether known or unknown, foreseen or unforeseen,
matured or unmatured, existing or hereafter arising, in law, equity, contract, tort or
otherwise, that the Debtors, the Reorganized Debtors, or their Estates would have been
legally entitled to assert in their own right (whether individually or collectively) or on behalf
of the Holder of any Claim against, or Interest in, a Debtor or other Entity, based on or
relating to, or in any manner arising from, in whole or in part, the Debtors (including the
Debtors’ capital structure, management, ownership, assets or operation thereof, including
any draws under or any Claims or Causes of Action related to the RCF Credit Agreement),
the assertion or enforcement of rights and remedies against the Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is treated in the
Plan, the business or contractual relationship between any Debtor and any Released Party,


                                                      8
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 25 of 143




the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions, intercompany
transactions between or among a Debtor or an Affiliate of a Debtor and another Debtor or
an Affiliate of a Debtor, the Chapter 11 Cases, the formulation, preparation, dissemination,
negotiation, or Filing of the Plan Support Agreement, the Disclosure Statement, the Backstop
Agreement, the Rights Offerings, the Private Placements, the Exit Facilities, the Plan
(including, for the avoidance of doubt, the Plan Supplement), the New Warrants, or any
aspect of the Restructuring, including any contract, instrument, release, or other agreement
or document created or entered into in connection with the Plan Support Agreement, the
Disclosure Statement, the Backstop Agreement, the Rights Offerings, the Private
Placements, the Exit Facilities, the New Warrants, or the Plan, the Chapter 11 Cases, the
Filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, any action or actions taken in
furtherance of or consistent with the administration of the Plan, including the issuance or
distribution of securities pursuant to the Plan, or the distribution of property under the Plan
or any other related agreement, or upon any other act or omission, transaction, agreement,
event, or other occurrence taking place on or before the Effective Date related or relating to
any of the foregoing.

       Notwithstanding anything contained in the Plan to the contrary, the foregoing release
does not release (a) any obligations of any party under the Plan or any document, instrument,
or agreement executed to implement the Plan, including the Exit Facilities Documents,
(b) any Claims related to any act or omission that is determined in a Final Order to have
constituted willful misconduct, gross negligence, or actual fraud, solely to the extent as
determined by a final order of a court of competent jurisdiction, (c) the rights of Holders of
Allowed Claims or Interests to receive distributions under the Plan, or (d) any Preserved
Causes of Action set forth in the Plan Supplement.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Debtor Releases, which includes by reference each
of the related provisions and definitions contained in the Plan, and, further, shall constitute
the Bankruptcy Court’s finding that the Debtor Releases are: (a) in exchange for the good
and valuable consideration provided by the Released Parties, including, without limitation,
the Released Parties’ contributions to facilitating the Restructuring and implementing the
Plan; (b) a good-faith settlement and compromise of the Claims released by the Debtor
Releases; (c) in the best interest of the Debtors and their Estates and all Holders of Claims
and Interests; (d) fair, equitable, and reasonably given and made after due notice and
opportunity for a hearing; and (e) a bar to any of the Debtors, the Reorganized Debtors, or
the Debtors’ Estates asserting any Claim or Cause of Action released pursuant to the Debtor
Releases.

Article VIII.D       Third-Party Release

       Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and
after the Effective Date, pursuant to Bankruptcy Rule 9019 and to the fullest extent
permitted by applicable Law and approved by the Bankruptcy Court, pursuant to section
1123(b) of the Bankruptcy Code , in exchange for good and valuable consideration, the
adequacy of which is hereby confirmed, each Released Party is, and is deemed to be, and


                                              9
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 26 of 143




hereby is conclusively, absolutely, unconditionally, irrevocably, finally and forever, released
and discharged by each Releasing Party from any and all Claims and Causes of Action,
whether known or unknown, foreseen or unforeseen, matured or unmatured, existing or
hereafter arising, in law, equity, contract, tort, or otherwise, including any derivative Claims
asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert
(whether individually or collectively), based on or relating to, or in any manner arising from,
in whole or in part, the Debtors (including the Debtors’ capital structure, management,
ownership, assets, or operation thereof, including any draws under or any Claims or Causes
of Action related to the RCF Credit Agreement), the subject matter of, or the transactions
or events giving rise to, any Claim or Interest that is treated in this Plan, the business or
contractual relationship between any Debtor and any Released Party, the Debtors’ in- or
out-of-court restructuring efforts, intercompany transactions between or among a Debtor or
an Affiliate of a Debtor and another Debtor or an Affiliate of a Debtor, the Chapter 11 Cases,
the formulation, preparation, dissemination, negotiation, or Filing of the Plan Support
Agreement, the Disclosure Statement, the Rights Offerings, the Private Placements, the Exit
Facilities, the Backstop Agreement, the Plan (including, for the avoidance of doubt, the Plan
Supplement), the New Warrants, or any aspect of the Restructuring, including any contract,
instrument, release, or other agreement or document created or entered into in connection
with the Plan Support Agreement, the Disclosure Statement, the Backstop Agreement, the
Rights Offerings, the Private Placements, the Exit Facilities, the New Warrants, the Plan or
the Confirmation Order, the Chapter 11 Cases, the Filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, any action or actions taken in furtherance of or consistent with
the administration of the Plan, including the issuance or distribution of securities pursuant
to the Plan, or the distribution of property under the Plan or any other related agreement,
or upon any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date related or relating to any of the foregoing.

       Notwithstanding anything contained in the Plan to the contrary, the foregoing release
does not release (a) any obligations of any party under the Plan or any document, instrument,
or agreement executed to implement the Plan, including the Exit Facilities Documents,
(b) any Claims related to any act or omission that is determined in a Final Order to have
constituted willful misconduct, gross negligence, or actual fraud, solely to the extent as
determined by a final order of a court of competent jurisdiction, (c) the rights of Holders of
Allowed Claims or Interests to receive distributions under the Plan, (d) the rights of any
current employee of the Debtors under any employment agreement or plan, or (e) the rights
of the Debtors with respect to any confidentiality provisions or covenants restricting
competition in favor of the Debtors under any employment agreement with a current or
former employee of the Debtors.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Third-Party Releases, which includes by reference
each of the related provisions and definitions contained in the Plan, and, further, shall
constitute the Bankruptcy Court’s finding that the Third-Party Releases are: (a) in exchange
for the good and valuable consideration provided by the Released Parties, including, without
limitation, the Released Parties’ contributions to facilitating the Restructuring and
implementing this Plan; (b) a good-faith settlement and compromise of the Claims released


                                              10
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 27 of 143




by the Third-Party Releases; (c) in the best interest of the Debtors and their Estates and all
Holders of Claims and Interests; (d) fair, equitable, and reasonably given and made after
due notice and opportunity for a hearing; and (e) a bar to any of the Releasing Parties
asserting any Claim or Cause of Action released pursuant to the Third-Party Releases.

Article VIII.E        Exculpation

       Except as otherwise specifically provided in the Plan, no Exculpated Party shall have
or incur liability for, and each Exculpated Party is hereby released and exculpated from, any
Cause of Action or Claim related to any act or omission in connection with, relating to, or
arising out of, the Chapter 11 Cases, the formulation, preparation, dissemination,
negotiation, or Filing of the Plan Support Agreement and related prepetition transactions
(including any draws under or Claims or Causes of Action related to the RCF Credit
Agreement), the Disclosure Statement, the Backstop Agreement, the Rights Offerings, the
Private Placements, the Exit Facilities, the Plan, the Plan Supplement, the New Warrants, or
any transaction related to the Restructuring, any contract, instrument, release or other
agreement or document created or entered into before or during the Chapter 11 Cases, any
preference, fraudulent transfer, or other avoidance Claim arising pursuant to chapter 5 of
the Bankruptcy Code or other applicable Law, the Filing of the Chapter 11 Cases, the pursuit
of Confirmation, the pursuit of Consummation, the administration and implementation of
the Plan, including the issuance of securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date related or relating to any of the foregoing, except for Claims related to any act or
omission that is determined in a Final Order to have constituted willful misconduct, gross
negligence, or actual fraud, but in all respects such Exculpated Parties shall be entitled to
reasonably rely upon the advice of counsel with respect to their duties and responsibilities
pursuant to the Plan and the Confirmation Order.

        The Exculpated Parties set forth above have, and upon Confirmation of the Plan shall
be deemed to have, participated in good faith and in compliance with applicable Law with
respect to the solicitation of votes and distribution of consideration pursuant to the Plan and,
therefore, are not and shall not be liable at any time for the violation of any applicable Law,
rule, or regulation governing the solicitation of acceptances or rejections of the Plan or such
distributions made pursuant to the Plan.

Article VIII.F.       Injunction

       Upon entry of the Confirmation Order, all Holders of Claims and Interests and other
parties in interest, along with their respective present or former employees, agents, officers,
directors, principals, and Affiliates, and each of their successors and assigns, shall be
enjoined from taking any actions to interfere with the implementation or Consummation of
the Plan in relation to any Claim or Interest that is extinguished, discharged, or released
pursuant to the Plan.

       Except as otherwise expressly provided in the Plan or the Confirmation Order, or for
obligations issued or required to be paid pursuant to the Plan or the Confirmation Order,


                                              11
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 28 of 143




all Entities who have held, hold, or may hold Claims, Interests, or Causes of Action that have
been released, discharged, or are subject to exculpation pursuant to Article VIII of the Plan,
are permanently enjoined, from and after the Effective Date, from taking any of the
following actions against, as applicable, the Debtors, the Reorganized Debtors, the
Exculpated Parties, and/or the Released Parties:

    1.   commencing, conducting, or continuing in any manner any action or other
         proceeding of any kind on account of or in connection with or with respect to any
         such Claims, Interests, or Causes of Action;

    2.   enforcing, levying, attaching, collecting, or recovering by any manner or means any
         judgment, award, decree, or Order against such Entities on account of or in
         connection with or with respect to any such Claims, Interests, or Causes of Action;

    3.   creating, perfecting, or enforcing any Lien or encumbrance of any kind against such
         Entities or the property or the Estates of such Entities on account of or in connection
         with or with respect to any such Claims, Interests, or Causes of Action;

    4.   asserting any right of setoff, subrogation, or recoupment of any kind against any
         obligation due from such Entities or against the property of such Entities on account
         of or in connection with or with respect to any such Claims, Interests, or Causes of
         Action unless such Holder has Filed a motion requesting the right to perform such
         setoff on or before the Effective Date, and notwithstanding an indication of a Claim
         or Interest or otherwise that such Holder asserts, has, or intends to preserve any
         right of setoff pursuant to applicable Law or otherwise; and

    5.   commencing or continuing in any manner any action or other proceeding of any
         kind on account of or in connection with or with respect to any such Claims,
         Interests, or Causes of Action released or settled pursuant to the Plan or the
         Confirmation Order.

       Notwithstanding anything to the contrary in the foregoing, the injunction does not
enjoin any party under the Plan, the Confirmation Order or under any other Restructuring
Document or other document, instrument, or agreement (including those attached to the
Disclosure Statement or included in the Plan Supplement) executed to implement the Plan
and the Confirmation Order from bringing an action to enforce the terms of the Plan, the
Confirmation Order or such document, instrument, or agreement (including those attached
to the Disclosure Statement or included in the Plan Supplement) executed to implement the
Plan and the Confirmation Order. The injunction in the Plan shall extend to any successors
and assigns of the Debtors and the Reorganized Debtors and their respective property and
interests in property.

Article VIII.G       Waiver of Statutory Limitations on Releases

       Each Releasing Party in each of the releases contained in the Plan expressly
acknowledges that although ordinarily a general release may not extend to Claims that the
Releasing Party does not know or suspect to exist in its favor, which if known by it may have


                                              12
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 29 of 143




materially affected its settlement with the party released, each Releasing Party has carefully
considered and taken into account in determining to enter into the above releases the possible
existence of such unknown losses or Claims. Without limiting the generality of the foregoing,
each Releasing Party expressly waives any and all rights conferred upon it by any statute or
rule of law that provides that a release does not extend to Claims that the claimant does not
know or suspect to exist in its favor at the time of executing the release, which if known by it
may have materially affected its settlement with the Released Party, including the provisions
of California Civil Code Section 1542. The releases contained in the Plan are effective
regardless of whether those released matters are presently known, unknown, suspected or
unsuspected, foreseen or unforeseen.

Relevant Definitions Related to Release, Exculpation and Injunction Provisions

“Exculpated Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) the Committee and its members; (d) the parties to the Plan
Support Agreement; and (e) the Senior Notes Trustee (solely to the extent acting in the capacity as
Disbursing Agent), and (f) with respect to each of the foregoing Persons in clauses (a) through (e),
each of their current and former Affiliates; and (f) with respect to each of the foregoing Persons in
clauses (a) through (f), such Person’s predecessors, successors, assigns, subsidiaries, Affiliates,
current and former officers and directors, principals, equity holders, members, partners, managers,
employees, agents, financial advisors, attorneys, accountants, investment bankers, consultants,
Representatives, and other professionals, and such Person’s respective heirs, executors, estates,
and nominees, in each case in their capacity as such.

“Released Parties” means, each of and collectively, (a) the Debtors and the Reorganized Debtors,
(b) the Consenting Stakeholders, (c) the Ad Hoc Group and each of its members, (d) the Senior
Notes Trustee, (e) the Financing Parties, (f) the RCF Agent and the RCF Lenders, (g) the Exit
Agents, the Exit Revolving Credit Facility Lenders, the Exit Term Loan Lenders and the Exit
Noteholders; (h) any Releasing Party, (i) the Committee and each of its members, (j) with respect
to each of the foregoing Persons, in clauses (a) through (i), each of their current and former
Affiliates, and (k) with respect to each of the foregoing Persons in clauses (a) through (j), such
Person’s predecessors, successors, assigns, subsidiaries, current and former Affiliates, current and
former officers and directors, principals, equity holders (regardless of whether such interests are
held directly or indirectly), members, partners (including both general and limited partners),
managers, employees, agents, managed accounts or funds, management companies, fund advisors,
financial advisors, advisory board members, attorneys, accountants, investment bankers,
consultants, Representatives, and other professionals, and such Person’s respective heirs,
executors, estates, and nominees and any and all other persons or entities that may purport to assert
any Cause of Action derivatively, by or through the foregoing, in each case in their capacity as
such.

“Releasing Parties” means, collectively, (a) the Holders of all Claims or Interests who vote to
accept the Plan, (b) the Holders of all Claims or Interests whose vote to accept or reject the Plan
is solicited, or that otherwise receive notice of the opportunity to opt out of granting the releases
set forth in the Plan, that vote to reject or abstain from voting and do not opt out of granting the
releases under the Plan, (c) the Holders of all Claims or Interests that are conclusively presumed
to accept, and do not opt out of granting the releases under the Plan, (d) the Holders of all Claims


                                                 13
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 30 of 143




or Interests who are deemed to reject the Plan and do not opt out of granting the releases under the
Plan, (e) the Consenting Stakeholders, (f) the Ad Hoc Group and each of its members, (g) the
Senior Notes Trustee, (h) the Financing Parties, (i) the RCF Agent and each of the RCF Lenders,
(j) the Committee and each of its members (solely in their capacity as such), (k) any Released
Party, (l) with respect to each of the foregoing Persons, in clauses (a) through (k), each of their
current and former Affiliates, and (m) with respect to each of the foregoing Persons in clauses (a)
through (l), such Person’s predecessors, successors, assigns, subsidiaries, current and former
Affiliates, current and former officers and directors, principals, equity holders (regardless of
whether such interests are held directly or indirectly), members, partners (including both limited
and general partners), managers, employees, agents, managed accounts or funds, management
companies, fund advisors, financial advisors, advisory board members, attorneys, accountants,
investment bankers, consultants, Representatives, and other professionals, and such Person’s
respective heirs, executors, estates, and nominees, and any and all other persons or entities that
may purport to assert any Cause of Action derivatively, by or through the foregoing in each case
in their capacity as such.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND
CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION AND
INJUNCTION PROVISIONS, AS YOUR RIGHTS MAY BE AFFECTED.

                           [Remainder of page intentionally left blank]




                                                14
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 31 of 143




Dated:   [●], 2021                             By:
                                               PORTER HEDGES LLP
                                               John F. Higgins (TX 09597500)
                                               Eric M. English (TX 24062714)
                                               M. Shane Johnson (TX 24083263)
                                               1000 Main St., 36th Floor
                                               Houston, Texas 77002
                                               Telephone:    (713) 226-6000
                                               Facsimile:    (713) 226-6248
                                               jhiggins@porterhedges.com
                                               eenglish@porterhedges.com
                                               sjohnson@porterhedges.com
                                               Co-Counsel to the Debtors and the Debtors-in-
                                               Possession
                                               – and –
                                               PAUL, WEISS, RIFKIND, WHARTON &
                                               GARRISON LLP
                                               Paul M. Basta (admitted pro hac vice)
                                               Robert A. Britton (admitted pro hac vice)
                                               Christopher Hopkins (admitted pro hac vice)
                                               Alice Nofzinger (admitted pro hac vice)
                                               Shamara R. James (admitted pro hac vice)
                                               1285 Avenue of the Americas
                                               New York, New York 10019
                                               Telephone:     (212) 373-3000
                                               Facsimile:     (212) 757-3990
                                               pbasta@paulweiss.com
                                               rbritton@paulweiss.com
                                               chopkins@paulweiss.com
                                               anofzinger@paulweiss.com
                                               sjames@paulweiss.com
                                               Counsel to the Debtors and
                                               the Debtors-in-Possession


                 If you have questions about this Notice, please contact:
                                    Prime Clerk LLC
         Telephone: (929) 955-3417 (Domestic) or (877) 720-6570 (International)
                     Website: https://cases.primeclerk.com/diamond
                         Email: diamondinfo@primeclerk.com




                                          15
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 32 of 143




                              Exhibit B

                          Publication Notice
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 33 of 143




       IN THE UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF
                          TEXAS, HOUSTON DIVISION
In re: DIAMOND OFFSHORE DRILLING, INC., et Chapter 11, Case No. 20-32307 (DRJ)
     1
al.,                    Debtors.           (Jointly Administered)

 NOTICE OF HEARING ON CONFIRMATION OF JOINT PLAN OF
 REORGANIZATION
 TO: ALL HOLDERS OF CLAIMS, HOLDERS OF INTERESTS, AND
 PARTIES-IN-INTEREST IN THE ABOVE-CAPTIONED CHAPTER 11 CASES
         PLEASE TAKE NOTICE THAT on [●], 2021, the above-captioned debtors and
 debtors-in-possession (collectively, the “Debtors”) filed the Second Amended Joint Chapter 11
 Plan of Reorganization of Diamond Offshore Drilling, Inc. and Its Debtor Affiliates [Docket No.
 [●]] (as amended, modified, or supplemented from time to time, the “Plan”), 2 and a disclosure
 statement for the Plan [Docket No. [●]] (as amended, modified, or supplemented from time to
 time, the “Disclosure Statement”) pursuant to section 1125 of chapter 11 of title 11 of the United
 States Code (the “Bankruptcy Code”). On [●], 2021, the United States Bankruptcy Court for the
 Southern District of Texas (the “Bankruptcy Court”) entered an order approving the Disclosure
 Statement as having adequate information under section 1125 of the Bankruptcy Code [Docket
 No. [●]]. Copies of the Plan and Disclosure Statement may be obtained free of charge by visiting
 the website maintained by the Solicitation Agent, Prime Clerk LLC, at
 https://cases.primeclerk.com/diamond. Copies of the Plan and Disclosure Statement may also be
 obtained by calling (929) 955-3417 (Domestic) or (877) 720-6570 (International).
         PLEASE TAKE FURTHER NOTICE THAT on or before March 4, 2021, the Debtors
 will complete the mailing of the solicitation packages to solicit votes to accept the Plan from the
 Holders of Claims and Interests in Class 3 (RCF Claims), Class 4 (Senior Notes Claims), and Class
 7 (Existing Parent Equity Interests) as of February 24, 2021 (the “Voting Record Date”) via physical
 mail and/or electronic transmission. Only holders of Claims and Interests in Class 3, Class 4, and
 Class 7 are entitled to vote to accept or reject the Plan. All other classes of Claims and Interests are
 deemed either to accept or reject the Plan and, therefore, are not entitled to vote. The deadline for
 the submission of votes to accept or reject the Plan is March 30, 2021 at 4:00 p.m. (Prevailing
 Central Time).
         PLEASE TAKE FURTHER NOTICE THAT a hearing (the “Confirmation Hearing”) to
 consider confirmation of the Plan, and any objections thereto, will be held on April 8, 2021, at 9:00
 a.m. (prevailing Central Time) before the Honorable David R. Jones, United States Bankruptcy
 Judge, in Courtroom 400 of the United States Bankruptcy Court, 515 Rusk Avenue, Houston, Texas
 77002.3 The Confirmation Hearing may be adjourned from time to time without further notice other
 than by filing a notice on the Bankruptcy Court’s docket indicating such adjournment and/or an
 announcement of the adjourned date or dates at the Confirmation Hearing. The adjourned date or
 dates will be available on the electronic case filing docket and the Solicitation Agent’s website at
 https://cases.primeclerk.com/diamond.
         PLEASE TAKE FURTHER NOTICE THAT any objections to confirmation of the Plan
 must (a) be in writing, (b) state the name and address of the objecting party and the amount and
 nature of the claim or interest of such party; (c) state the legal and factual basis for and nature of
 any objection (d) conform to the applicable Bankruptcy Rules and Local Rules; and (e) be filed
 with the Bankruptcy Court, together with proof of service, and served on the following parties so
 as to be received by no later than March 30, 2021 at 4:00 p.m. (prevailing Central Time)
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 34 of 143




(the “Objection Deadline”): (a) the Debtors, c/o Diamond Offshore Drilling, Inc., 15415 Katy
Freeway, Houston, Texas 77094 (Attn: General Counsel); (ii) counsel to the Debtors, (a) Paul,
Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, New York
10019 (Attn: Paul M. Basta, Robert A. Britton, and Christopher Hopkins), and (b) Porter Hedges
LLP, 1000 Main Street, Houston, Texas 77002 (Attn: John F. Higgins, Eric M. English, and M.
Shane Johnson); (c) counsel to the Ad Hoc Group of Senior Noteholders, Milbank LLP, 55
Hudson Yards, New York, New York 10001 (Attn: Dennis F. Dunne, Tyson M. Lomazow, and
Ryan A. Berger); (d) counsel to Wells Fargo Bank, National Association, as Prepetition RCF
Agent, Bracewell LLP, 711 Louisiana Street, Suite 2300, Houston, Texas 77002 (Attn: Kate Day
and William A. (Trey) Wood III); (e) counsel to the Committee, Akin Gump Strauss Hauer &
Feld LLP, 2300 N. Filed Street, Suite 1800, Dallas, Texas 75201 (Attn: Marty L. Brimmage, Jr.)
and One Bryant Park, New York, New York 10036 (Attn: Ira S. Dizengoff and Philip C. Dublin.);
and (f) the U.S. Trustee, 515 Rusk Street, Suite 3516, Houston, Texas 77002 (Attn: Hector Duran,
Esq.).
        UNLESS AN OBJECTION IS TIMELY FILED AND SERVED IN ACCORDANCE
WITH THIS NOTICE, IT MAY NOT BE CONSIDERED BY THE BANKRUPTCY
COURT.
        CRITICAL INFORMATION REGARDING OBJECTIONS TO THE PLAN.
ARTICLE VIII OF THE PLAN CONTAINS DISCHARGE, INJUNCTION, EXCULPATION,
AND RELEASE PROVISIONS, AND ARTICLE VIII.D CONTAINS A THIRD-PARTY
RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.
        IF YOU (A) VOTE TO ACCEPT THE PLAN, (B) DO NOT VOTE EITHER TO
ACCEPT OR TO REJECT THE PLAN AND DO NOT OPT OUT OF GRANTING THE
RELEASES SET FORTH IN THE PLAN, OR (C) VOTE TO REJECT THE PLAN BUT
DO NOT OPT OUT OF GRANTING THE RELEASES SET FORTH IN THE PLAN, YOU
SHALL BE DEEMED TO HAVE CONSENTED TO THE RELEASES CONTAINED IN
ARTICLE VIII.D OF THE PLAN.
        YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND
CONSIDER THE PLAN, INCLUDING THE RELEASE, EXCULPATION AND
INJUNCTION PROVISIONS, AS YOUR RIGHTS MAY BE AFFECTED.
1
    A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    claims and noticing agent at: https://cases.primeclerk.com/diamond. The Debtors’ primary headquarters and
    mailing address is 15415 Katy Freeway, Houston, TX 77094.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan. The
    statements contained herein are summaries of the provisions contained in the Plan and Disclosure Statement and
    do not purport to be precise or complete statements of all the terms and provisions of the Plan or documents
    referred therein. To the extent there is a discrepancy between the terms herein and the Plan or Disclosure
    Statement, the Plan or Disclosure Statement, as applicable, shall govern and control. For a more detailed
    description of the Plan, please refer to the Disclosure Statement.
3
    Pursuant to the Protocol for Emergency Public Health or Safety Conditions (adopted by General Order 2020-4
    and thereafter amended and extended from time to time), all hearings are currently being held by video/audio
    platforms. Parties should consult the Court’s website at www.txs.uscourts.gov to confirm the method and
    procedures for appearance at any hearing.
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 35 of 143




                              Exhibit C

                           Rejection Notice
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 36 of 143




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                    )
In re:
                                                                    )    Chapter 11
                                                                    )
                                                                    )    Case No. 20-32307 (DRJ)
DIAMOND OFFSHORE DRILLING, INC., et al., 1
                                                                    )
                                                                    )    (Jointly Administered)
                                          Debtors.                  )
                                                                    )

                             NOTICE OF REJECTION OF
                      EXECUTORY CONTRACT OR UNEXPIRED LEASE

PLEASE TAKE NOTICE THAT:

                1.      On [●], 2021, Diamond Offshore Drilling, Inc. and its debtor affiliates, as
debtors and debtors-in-possession (collectively, the “Debtors”) in the above-captioned cases, filed
the Second Amended Joint Chapter 11 Plan of Reorganization of Diamond Offshore Drilling, Inc.
and Its Debtor Affiliates [Docket No. [●]] (as amended, modified, or supplemented from time to
time, the “Plan”), and a disclosure statement for the Plan [Docket No. [●]] (as amended, modified,
or supplemented from time to time, the “Disclosure Statement”) 2 pursuant to section 1125 of
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). On [●], 2021, the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) entered an
order approving the Disclosure Statement as having adequate information under section 1125 of
the Bankruptcy Code [Docket No. [●]].

                2.      In accordance with Article V of the Plan, and in accordance with
sections 365 and 1123 of the Bankruptcy Code, all Executory Contracts and Unexpired Leases to
which any of the Debtors are a party, and which have not expired by their own terms on or prior
to the Effective Date, shall be deemed assumed except for any Executory Contract or Unexpired
Lease that (a) is identified on the Schedule of Rejected Contracts filed with the Plan Supplement,
(b) has been previously rejected by a Final Order, (c) is the subject of a motion to reject Executory

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
    (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
    Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
    Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
    Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
    (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
    Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters and mailing address is 15415 Katy
    Freeway, Houston, TX 77094.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Plan or Disclosure Statement, as applicable.
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 37 of 143




Contracts or Unexpired Leases that is pending on the Confirmation Date, or (d) is subject to a
motion to reject an Executory Contract or Unexpired Lease pursuant to which the requested
effective date of such rejection is after the Effective Date. Subject to the occurrence of the
Effective Date, entry of the Confirmation Order by the Bankruptcy Court shall constitute approval
of the assumptions or rejections of Executory Contracts and Unexpired Leases provided for in the
Plan or the Schedule of Rejected Contacts, pursuant to sections 365(a) and 1123 of the Bankruptcy
Code. All Executory Contracts and Unexpired Leases listed on the Rejection Schedule will be
deemed rejected as of the Effective Date.

                3.      You are receiving this notice (this “Notice”) because the Debtors’ records
reflect that you are a party to an Executory Contract or Unexpired Lease that is listed on the
Schedule of Rejected Contracts, a copy of which is attached hereto as Exhibit 1. Therefore, you
are advised to carefully review the information contained in this Notice and the related provisions
of the Plan, including the Schedule of Rejected Contracts.

               4.     The Debtors, subject to the terms of the Plan, reserve the right to alter,
amend, modify, or supplement any information set forth herein, including to add or delete any
Executory Contract or Unexpired Lease set forth on the Schedule of Rejected Contracts, at any
time up to and including the Effective Date. As such, the Rejection Schedule is not final, and is
subject to ongoing review.

                 5.      Proofs of Claim with respect to Claims arising from the rejection of
Executory Contracts and Unexpired Leases, if any, must be Filed with the Bankruptcy Court within
thirty (30) days after the date of the Order of the Bankruptcy Court approving such rejection. Any
Claims arising from the rejection of any Executory Contracts and Unexpired Leases that are not
Filed within such time will be automatically Disallowed, forever barred from assertion, and shall
not be enforceable against, as applicable, the Debtors, the Reorganized Debtors, the Estates, or the
property of the foregoing parties, without the need for any objection by the Debtors or Reorganized
Debtors, as applicable, or further notice to, or action, Order, or approval of the Bankruptcy Court
or any other Entity, and any Claims arising out of the rejection of such Executory Contracts and
Unexpired Leases shall be deemed fully satisfied, released, and discharged, notwithstanding
anything in a Proof of Claim to the contrary, and all such Claims will be subject to the injunction
set forth in Article VIII.F of the Plan. All Allowed Claims arising from the rejection of Executory
Contracts and Unexpired Leases shall be classified as General Unsecured Claims, and shall be
treated in accordance with Article III of the Plan; provided that post-petition interest shall accrue
on such Rejection Damages Claim at (i) the Federal Judgment Rate, (ii) any applicable contract
rate solely to the extent such rate applies, or (iii) such other rate as agreed to among the Debtors
and such Holder or as determined by the Bankruptcy Court (in any adversary proceeding, contested
matter, or otherwise) solely for the period (a) commencing on the effective date of the rejection as
set forth in the applicable Order of the Bankruptcy Court approving such rejection and (b) ending
on the date such Rejection Damages Claim is satisfied in full in accordance with Article III of the
Plan.

                6.     A hearing to consider confirmation of the Plan, and any objections thereto,
will be held on April 8, 2021, at 9:00 a.m. (prevailing Central Time) before the Honorable David
R. Jones, United States Bankruptcy Judge, in Courtroom 400 of the United States Bankruptcy Court,



                                                 2
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 38 of 143




515 Rusk Avenue, Houston, Texas 77002, or as soon thereafter as counsel may be heard
(the “Confirmation Hearing”). 3

                7.      Any objections to confirmation of the Plan, including any objection to the
Debtors’ decision to reject an Executory Contract or Unexpired Lease pursuant to the Plan must
(a) be in writing; (b) state the name and address of the objecting party and the amount and nature
of the claim or interest of such party; (c) state the legal and factual basis for and nature of any
objection; (d) conform to the applicable Bankruptcy Rules and Local Rules; and (e) be filed with
the Bankruptcy Court, together with proof of service, and served on the following parties so as to
be received by no later than March 30, at 4:00 p.m. (prevailing Central Time) (the “Objection
Deadline”):

            a. the Debtors, 15415 Katy Freeway, Houston, Texas 77094 (Attn: General Counsel);

            b. counsel to the Debtors, (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
               Avenue of the Americas, New York, New York 10019 (Attn: Paul M. Basta, Robert
               A. Britton, and Christopher Hopkins), and (b) Porter Hedges LLP, 1000 Main
               Street, 36th Floor, Houston, Texas 77002 (Attn: John F. Higgins, Eric M. English,
               and M. Shane Johnson);

            c. counsel to the Ad Hoc Group of Senior Noteholders, Milbank LLP, 55 Hudson
               Yards, New York, New York 10001 (Attn: Dennis F. Dunne, Tyson M. Lomazow,
               and Ryan A. Berger);

            d. counsel to Wells Fargo Bank, National Association, as Prepetition RCF Agent,
               Bracewell LLP, 711 Louisiana Street, Suite 2300, Houston, Texas 77002
               (Attn: Kate Day and William A. (Trey) Wood III);

            e. counsel to the Committee, Akin Gump Strauss Hauer & Feld LLP, 2300 N. Field
               Street., Suite 1800, Dallas, Texas 75201 (Attn: Marty L. Brimmage, Jr.) and One
               Bryant Park, New York, New York 10036 (Attn: Ira S. Dizengoff and Philip C.
               Dublin); and

            f. the U.S. Trustee, 515 Rusk Street, Suite 3516, Houston, Texas 77002 (Attn: Hector
               Duran, Esq.).

IF YOU DO NOT OBJECT TO THE PROPOSED REJECTION OF ANY EXECUTORY
CONTRACT OR UNEXPIRED LEASE TO WHICH YOU ARE A COUNTERPARTY BY
THE OBJECTION DEADLINE, THEN YOU WILL BE FOREVER BARRED,
ESTOPPED, AND ENJOINED FROM ASSERTING A FUTURE OBJECTION WITH
REGARD TO ANY EXECUTORY CONTRACT OR UNEXPIRED LEASE TO WHICH
YOU ARE A COUNTERPARTY.


3
    Pursuant to the Protocol for Emergency Public Health or Safety Conditions (adopted by General Order 2020-4
    and thereafter amended and extended from time to time), all hearings are currently being held by video/audio
    platforms. Parties should consult the Court’s website at www.txs.uscourts.gov to confirm the method and
    procedures for appearance at any hearing.


                                                       3
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 39 of 143




                8.     Copies of the Plan and the Disclosure Statement may be obtained free of
charge by visiting the website maintained by the Debtors’ solicitation agent, Prime Clerk LLC
(the “Solicitation Agent”), at https://cases.primeclerk.com/diamond. Copies of the Plan and
Disclosure Statement may also be obtained by calling the Solicitation Agent at (877) 720-6570
(International) or (929) 955-3417 (Domestic), or sending an electronic mail message to the
Solicitation Agent at diamondinfo@primeclerk.com.

                         [Remainder of page intentionally left blank]




                                              4
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 40 of 143




Dated:   [●], 2021                       By:
                                         PORTER HEDGES LLP
                                         John F. Higgins (TX 09597500)
                                         Eric M. English (TX 24062714)
                                         M. Shane Johnson (TX 24083263)
                                         1000 Main St., 36th Floor
                                         Houston, Texas 77002
                                         Telephone:    (713) 226-6000
                                         Facsimile:    (713) 226-6248
                                         jhiggins@porterhedges.com
                                         eenglish@porterhedges.com
                                         sjohnson@porterhedges.com
                                         Co-Counsel to the Debtors and the Debtors-in-
                                         Possession
                                         – and –
                                         PAUL, WEISS, RIFKIND, WHARTON &
                                         GARRISON LLP
                                         Paul M. Basta (admitted pro hac vice)
                                         Robert A. Britton (admitted pro hac vice)
                                         Christopher Hopkins (admitted pro hac vice)
                                         Alice Nofzinger (admitted pro hac vice)
                                         Shamara R. James (admitted pro hac vice)
                                         1285 Avenue of the Americas
                                         New York, New York 10019
                                         Telephone:     (212) 373-3000
                                         Facsimile:     (212) 757-3990
                                         pbasta@paulweiss.com
                                         rbritton@paulweiss.com
                                         chopkins@paulweiss.com
                                         anofzinger@paulweiss.com
                                         sjames@paulweiss.com
                                         Counsel to the Debtors and
                                         the Debtors-in-Possession




                                     5
   Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 41 of 143




                                 Exhibit 1



Contract/Lease              Contract/Lease  Rejecting           Contract         Effective
                            Counter Party Debtor Entity   Description/Property   Rejection
                                                                Address            Date

                                                                                 [Effective
                                                                                 Date of the
                                                                                   Plan]

                                                                                 [Effective
                                                                                 Date of the
                                                                                   Plan]

                                                                                 [Effective
                                                                                 Date of the
                                                                                   Plan]

                                                                                 [Effective
                                                                                 Date of the
                                                                                   Plan]
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 42 of 143




                             Exhibit D

                            Cure Notice
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 43 of 143




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                    )
In re:                                                                   Chapter 11
                                                                    )
                                                                    )
                                                                    )    Case No. 20-32307 (DRJ)
DIAMOND OFFSHORE DRILLING, INC., et al., 1
                                                                    )
                                                                         (Jointly Administered)
                                                                    )
                                          Debtors.                  )
                                                                    )

                            NOTICE OF CURE OF ASSUMED
                      EXECUTORY CONTRACT OR UNEXPIRED LEASE

PLEASE TAKE NOTICE THAT:

                1.      On [●], 2021, Diamond Offshore Drilling, Inc. and its debtor affiliates, as
debtors and debtors-in-possession (collectively, the “Debtors”) in the above-captioned cases, filed
the Second Amended Joint Chapter 11 Plan of Reorganization of Diamond Offshore Drilling, Inc.
and Its Debtor Affiliates [Docket No. [●]] (as amended, modified, or supplemented from time to
time, the “Plan”), and a disclosure statement for the Plan [Docket No. [●]] (as amended, modified,
or supplemented from time to time, the “Disclosure Statement”) 2 pursuant to section 1125 of
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). On [●], 2021, the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) entered an
order approving the Disclosure Statement as having adequate information under section 1125 of
the Bankruptcy Code [Docket No. [●]].

                2.     In accordance with Article V of the Plan, and in accordance with
sections 365 and 1123 of the Bankruptcy Code, as of and subject to the occurrence of the Effective
Date and the payment of any applicable Cure Claims, all Executory Contracts and Unexpired
Leases to which any of the Debtors are a party, and which have not expired by their own terms on
or prior to the Effective Date, shall be deemed assumed, except for any Executory Contract or
Unexpired Lease that (a) is identified on the Schedule of Rejected Contracts; (b) has been

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
    (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
    Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
    Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
    Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
    (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
    Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters and mailing address is 15415 Katy
    Freeway, Houston, TX 77094.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Plan or Disclosure Statement, as applicable.
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 44 of 143




previously rejected by a Final Order; (c) is the subject of a motion to reject Executory Contracts
or Unexpired Leases that is pending on the Confirmation Date; or (d) is subject to a motion to
reject an Executory Contract or Unexpired Lease pursuant to which the requested effective date of
such rejection is after the Effective Date. Subject to the occurrence of the Effective Date, entry of
the Confirmation Order by the Bankruptcy Court shall constitute approval of the assumptions or
rejections of Executory Contracts and Unexpired Leases provided for in the Plan, the Confirmation
Order or the Schedule of Rejected Contracts, pursuant to sections 365(a) and 1123 of the
Bankruptcy Code. Unless otherwise indicated, assumptions of Executory Contracts and Unexpired
Leases pursuant to the Plan and the Confirmation Order are effective as of the Effective Date.
Each Executory Contract or Unexpired Lease assumed pursuant to the Plan, the Confirmation
Order or by any other order of the Bankruptcy Court, but not assigned to a third party before the
Effective Date, shall re-vest in and be fully enforceable by the applicable contracting Reorganized
Debtor in accordance with its terms, except as such terms may have been modified by the
provisions of the Plan, the Confirmation Order or any order of the Bankruptcy Court authorizing
and providing for its assumption under applicable federal law.

                3.      You are receiving this notice (this “Notice”) because the Debtors’ records
reflect that you are a party to an Executory Contract or Unexpired Lease that is listed on the Cure
Schedule (as defined below). Therefore, you are advised to carefully review the information
contained in this Notice and the related provisions of the Plan, including the Cure Schedule. 3

                4.      The schedule of proposed Cure Amounts (the “Cure Schedule”) attached
hereto as Exhibit 1 sets forth the amounts that the Debtors have determined are required to be paid
to you, if any such amounts are required, to cure any monetary default and permit the Debtors to
assume your Executory Contracts or Unexpired Leases pursuant to the Plan. Please note that if no
amount is stated for a particular Executory Contract or Unexpired Lease on the Cure Schedule, the
Debtors believe that there is no Cure Amount outstanding for such contract or lease.

               5.       The Debtors, subject to the terms of the Plan, reserve the right to alter,
amend, modify, or supplement any information set forth herein and on the Cure Schedule,
including to add or delete any Executory Contract or Unexpired Lease set forth on the Cure
Schedule, at any time up to and including the Effective Date of the Plan. As such, the Cure
Schedule is not final, is subject to ongoing review, and remains subject to approval in accordance
with the Plan.

              6.      If you have any questions about this Notice, including the proposed Cure
Amounts set forth on the Cure Schedule, or believe the amount to be inaccurate, please contact the
Debtors’ solicitation agent, Prime Clerk LLC (the “Solicitation Agent”) at
diamondinfo@primeclerk.com. If, after discussion with the Debtors and their advisors, you cannot


3
    Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Cure Schedule, nor
    anything contained in the Plan or each Debtor’s schedule of assets and liabilities, shall constitute an admission
    by the Debtors that any such contract or lease is in fact an Executory Contract or Unexpired Lease capable of
    assumption, that any Reorganized Debtor(s) has any liability thereunder, or that such Executory Contract or
    Unexpired Lease is necessarily a binding and enforceable agreement. Furthermore, the Debtors expressly reserve
    the right to alter, amend, modify, or supplement the Cure Schedule or the Schedule of Rejected Contracts
    identified in Article V of the Plan and in the Plan Supplement at any time up to and including the Effective Date.


                                                         2
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 45 of 143




consensually agree on the appropriate Cure Amount prior to the objection deadline set forth below,
you must file and serve an objection as set forth in paragraph 9 below.

                7.     Assumption or assumption and assignment of any executory contract or
unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction of
any Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed executory contract or unexpired
lease at any time before the date that the Debtors assume or assume and assign such executory
contract or unexpired lease. Any Proofs of Claim Filed with respect to an executory contract or
unexpired lease that has been assumed or assumed and assigned shall be deemed disallowed and
expunged, without further notice to or action, order, or approval of the Bankruptcy Court or any
other Entity, upon the assumption of such executory contract or unexpired lease.

                8.     A hearing to consider confirmation of the Plan, and any objections thereto,
will be held on April 8, 2021, at 9:00 a.m. (prevailing Central Time) before the Honorable David
R. Jones, United States Bankruptcy Judge, in Courtroom 400 of the United States Bankruptcy Court,
515 Rusk Avenue, Houston, Texas 77002, or as soon thereafter as counsel may be heard
(the “Confirmation Hearing”). 4

               9.      Any objections to confirmation of the Plan, including any objection to the
assumption or assumption and assignment of an Executory Contract or Unexpired Lease pursuant
to the Plan or any Cure Amount, must (a) be in writing; (b) state the name and address of the
objecting party and the amount and nature of the claim or interest of such party; (c) state the legal
and factual basis for and nature of any objection; (d) conform to the applicable Bankruptcy Rules
and Local Rules; and (e) be filed with the Bankruptcy Court, together with proof of service, and
served on the following parties so as to be received by no later than March 30, at 4:00 p.m.
(prevailing Central Time) (the “Objection Deadline”):

            a. the Debtors, 15415 Katy Freeway, Houston, Texas 77094 (Attn: General Counsel);

            b. counsel to the Debtors, (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
               Avenue of the Americas, New York, New York 10019 (Attn: Paul M. Basta, Robert
               A. Britton, and Christopher Hopkins), and (b) Porter Hedges LLP, 1000 Main
               Street, 36th Floor, Houston, Texas 77002 (Attn: John F. Higgins, Eric M. English,
               and M. Shane Johnson);

            c. counsel to the Ad Hoc Group of Senior Noteholders, Milbank LLP, 55 Hudson
               Yards, New York, New York 10001 (Attn: Dennis F. Dunne, Tyson M. Lomazow,
               and Ryan A. Berger);




4
    Pursuant to the Protocol for Emergency Public Health or Safety Conditions (adopted by General Order 2020-4
    and thereafter amended and extended from time to time), all hearings are currently being held by video/audio
    platforms. Parties should consult the Court’s website at www.txs.uscourts.gov to confirm the method and
    procedures for appearance at any hearing.


                                                       3
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 46 of 143




           d. counsel to Wells Fargo Bank, National Association, as Prepetition RCF Agent,
              Bracewell LLP, 711 Louisiana Street, Suite 2300, Houston, Texas 77002
              (Attn: Kate Day and William A. (Trey) Wood III);

           e. counsel to the Committee, Akin Gump Strauss Hauer & Feld LLP, 2300 N. Field
              Street., Suite 1800, Dallas, Texas 75201 (Attn: Marty L. Brimmage, Jr.) and One
              Bryant Park, New York, New York 10036 (Attn: Ira S. Dizengoff and Philip C.
              Dublin); and

           f. the U.S. Trustee, 515 Rusk Street, Suite 3516, Houston, Texas 77002 (Attn: Hector
              Duran, Esq.).

ANY COUNTERPARTY TO AN EXECUTORY CONTRACT OR UNEXPIRED LEASE
THAT FAILS TO OBJECT TIMELY TO THE PROPOSED ASSUMPTION,
ASSUMPTION AND ASSIGNMENT, OR RELATED CURE AMOUNT WILL BE
DEEMED TO HAVE ASSENTED TO SUCH ASSUMPTION (OR ASSUMPTION AND
ASSIGNMENT) AND CURE AMOUNT OF SUCH EXECUTORY CONTRACT OR
UNEXPIRED LEASE.    SUCH COUNTERPARTIES TO SUCH EXECUTORY
CONTRACTS OR UNEXPIRED LEASES SHALL BE DEEMED TO RELEASE AND
WAIVE, SUBJECT TO SUCH COUNTERPARTIES’ RECEIPT OF THE RELEVANT
CURE AMOUNTS, ANY AND ALL RIGHTS ARISING UNDER SUCH EXECUTORY
CONTRACT OR UNEXPIRED LEASE RELATED TO ANY DEFAULT,
CROSS-DEFAULT, TERMINATION, PUT RIGHT, OR OTHER SIMILAR PROVISION
RELATED TO ANY EVENT, DEFAULT, OR POTENTIAL DEFAULT ON OR
OCCURRING PRIOR TO THE EFFECTIVE DATE.

               10.      The Bankruptcy Court will determine any Assumption Dispute by entry of
an order; provided, that the Debtors or the Reorganized Debtors, as applicable, may settle any
Assumption Dispute and without any further action, order, or approval of the Bankruptcy Court;
provided, further, that where an Assumption Dispute relates solely to the applicable Cure Amount,
the Debtors may assume and/or assume and assign the applicable Executory Contract or Unexpired
Lease prior to the resolution of such Assumption Dispute, subject to establishing an escrow with
funds in an amount as agreed by the parties thereto or as determined by the Bankruptcy Court at
the Confirmation Hearing. If there is an Assumption Dispute, the Debtors reserve the right (subject
to the reasonable consent of the Requisite Consenting Stakeholders) to reject or nullify the
assumption or assignment of the applicable executory contract or unexpired lease no later than
thirty (30) days after an order of the Bankruptcy Court resolving such Assumption Dispute
becomes a Final Order.

                11.    Copies of the Plan and the Disclosure Statement may be obtained free of
charge by visiting the website maintained by the Debtors’ Solicitation Agent, at
https://cases.primeclerk.com/diamond. Copies of the Plan and Disclosure Statement may also be
obtained by calling the Solicitation Agent at (877) 720-6570 (International) or (929) 955-3417
(Domestic), or sending an electronic mail message to the Solicitation Agent at
diamondinfo@primeclerk.com.

                           [Remainder of page intentionally left blank]


                                                4
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 47 of 143




Dated:   [●], 2021                       By:
                                         PORTER HEDGES LLP
                                         John F. Higgins (TX 09597500)
                                         Eric M. English (TX 24062714)
                                         M. Shane Johnson (TX 24083263)
                                         1000 Main St., 36th Floor
                                         Houston, Texas 77002
                                         Telephone:    (713) 226-6000
                                         Facsimile:    (713) 226-6248
                                         jhiggins@porterhedges.com
                                         eenglish@porterhedges.com
                                         sjohnson@porterhedges.com
                                         Co-Counsel to the Debtors and the Debtors-in-
                                         Possession
                                         – and –
                                         PAUL, WEISS, RIFKIND, WHARTON &
                                         GARRISON LLP
                                         Paul M. Basta (admitted pro hac vice)
                                         Robert A. Britton (admitted pro hac vice)
                                         Christopher Hopkins (admitted pro hac vice)
                                         Alice Nofzinger (admitted pro hac vice)
                                         Shamara R. James (admitted pro hac vice)
                                         1285 Avenue of the Americas
                                         New York, New York 10019
                                         Telephone:     (212) 373-3000
                                         Facsimile:     (212) 757-3990
                                         pbasta@paulweiss.com
                                         rbritton@paulweiss.com
                                         chopkins@paulweiss.com
                                         anofzinger@paulweiss.com
                                         sjames@paulweiss.com
                                         Counsel to the Debtors and
                                         the Debtors-in-Possession




                                     5
   Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 48 of 143




                                 Exhibit 1



Contract/Lease               Contract/Lease Assuming             Contract          Cure
                             Counter Party Debtor Entity   Description/Property   Amount
                                                                 Address
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 49 of 143




                             Exhibit E-1

                       Class 3 RCF Claim Ballot
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 50 of 143




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                    )
In re:                                                                   Chapter 11
                                                                    )
                                                                    )
                                                                    )    Case No. 20-32307 (DRJ)
DIAMOND OFFSHORE DRILLING, INC., et al., 1
                                                                    )
                                                                         (Jointly Administered)
                                                                    )
                                          Debtors.                  )
                                                                    )

             BALLOT FOR VOTING TO ACCEPT OR REJECT THE
    JOINT CHAPTER 11 PLAN OF REORGANIZATION OF DIAMOND OFFSHORE
               DRILLING, INC. AND ITS DEBTOR AFFILIATES
              BALLOT FOR HOLDERS OF CLASS 3 RCF CLAIMS
PLEASE READ THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
CAREFULLY BEFORE COMPLETING THIS BALLOT AND FOLLOW THE
RELEVANT INSTRUCTIONS.

IN ORDER FOR YOUR VOTE TO BE COUNTED, THIS BALLOT MUST BE
COMPLETED, EXECUTED, AND RETURNED SO AS TO BE ACTUALLY RECEIVED
BY THE SOLICITATION AGENT BY MARCH 30, 2021, AT 4:00 P.M., PREVAILING
CENTRAL TIME (THE “VOTING DEADLINE”) IN ACCORDANCE WITH THE
FOLLOWING:

The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), are soliciting
votes with respect to the Second Amended Joint Chapter 11 Plan of Reorganization of Diamond
Offshore Drilling, Inc. and Its Debtor Affiliates (as may be amended, modified, or supplemented
from time to time, the “Plan”) as set forth in the Disclosure Statement for the Second Amended
Joint Chapter 11 Plan of Reorganization of Diamond Offshore Drilling, Inc. and Its Debtor
Affiliates (as may be amended, modified, or supplemented from time to time, the “Disclosure
Statement”). The Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”)
has approved the Disclosure Statement as containing adequate information pursuant to section
1125 of title 11 of the United States Code (the “Bankruptcy Code”), by entry of an order on [●],


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
    (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
    Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
    Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
    Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
    (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
    Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters and mailing address is 15415 Katy
    Freeway, Houston, TX 77094.
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 51 of 143




2021 [Docket No. [●]] (the “Disclosure Statement Order”). Bankruptcy Court approval of the
Disclosure Statement does not indicate approval of the Plan by the Bankruptcy Court. Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in the Plan.

You are receiving this ballot (this “Ballot”) because you are a Holder of an RCF Claim
(your “RCF Claim”) as of February 24, 2021 (the “Voting Record Date”). Accordingly, you have
a right to (a) vote to accept or reject the Plan and (b) subject to the limitations set forth herein, opt
out of the third-party release set forth in Article VIII.D of the Plan.

YOUR VOTE ON THIS BALLOT WILL BE APPLIED TO EACH DEBTOR AGAINST
WHOM YOU HAVE A RCF CLAIM.

Your rights are described in the Disclosure Statement, which was included in the package
(the “Solicitation Package”) you are receiving with this Ballot (as well as the Plan, Disclosure
Statement Order, and certain other materials). If you received Solicitation Package materials in
electronic format and desire paper copies, or if you need to obtain additional Solicitation Packages,
you may obtain them (a) for a fee via PACER at http://www.txs.uscourts.gov; or (b) at no charge
from Prime Clerk LLC (the “Solicitation Agent”) by: (i) accessing the Debtors’ restructuring
website at https://cases.primeclerk.com/diamond; (ii) writing to Diamond Ballot Processing, c/o
Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY
10165; (iii) emailing diamondballots@primeclerk.com; or (iv) calling the Solicitation Agent at:

                                      Domestic: (877) 720-6570
                                    International: (929) 955-3417

This Ballot may not be used for any purpose other than for casting votes to accept or reject the
Plan and making certain certifications with respect to the Plan. If you believe you have received
this Ballot in error, or if you believe you have received the wrong ballot, please contact the
Solicitation Agent immediately at the address, telephone number, or email address set forth above.

You should review the Disclosure Statement, the Plan, and the instructions contained herein before
you vote. You may wish to seek legal advice concerning the Plan and the Plan’s classification and
treatment of your Claim. Your RCF Claim has been placed in Class 3 under the Plan. If you hold
Claims or Interests in more than one Class, you will receive a Ballot for each Class in which you
are entitled to vote.

PLEASE SUBMIT YOUR BALLOT BY ONE OF THE FOLLOWING TWO METHODS:

Via Paper Ballot. Complete, sign, and date this Ballot and return it (with an original
signature) promptly via first class mail (or in the enclosed reply envelope provided),
overnight courier, or hand delivery to:

                                    Diamond Ballot Processing
                                       c/o Prime Clerk LLC
                                     One Grand Central Place
                                   60 East 42nd Street, Suite 1440
                                       New York, NY 10165
                                                  2
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 52 of 143




                                                OR

Via E-Ballot Portal. Submit your Ballot via the Solicitation Agent’s online portal, by visiting
https://cases.primeclerk.com/diamond (the “E-Ballot Portal”). Click on the “Submit
E-Ballot” section of the website and follow the instructions to submit your Ballot.

IMPORTANT NOTE: You will need the following information to retrieve and submit your
customized electronic Ballot:

Unique E-Ballot ID#: ____________________________________

The Solicitation Agent’s E-Ballot Portal is the sole manner in which Ballots will be accepted
via electronic or online transmission. Ballots submitted by facsimile, email, or other means
of electronic transmission will not be counted.

Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot
ID# you receive, as applicable.

Holders of RCF Claims who cast a Ballot using the E-Ballot Portal should NOT also submit
a paper Ballot.

Item 1.        Amount of Claim

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the
Holder of RCF Claims in the following aggregate unpaid principal amount:

                                        $______________

Item 2.        Vote on Plan

The Holder of the RCF Claims set forth in Item 1 votes to (please check only one):

 ☐ ACCEPT (vote FOR) the Plan                        ☐ REJECT (vote AGAINST) the Plan


Any Ballot that is executed by the Holder of a RCF Claim but that indicates both an acceptance
and a rejection of the Plan or does not indicate either an acceptance or rejection of the Plan will
not be counted.

Your vote on the Plan will be applied to each applicable Debtor in the same manner and in
the same amount as indicated in Item 1 and Item 2 above.




                                                 3
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 53 of 143




Item 3.       Important Information Regarding the Third-Party Release

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE
THE RELEASES CONTAINED IN ARTICLE VIII.D OF THE PLAN. IF YOU VOTE TO
ACCEPT THE PLAN, YOU SHALL BE DEEMED TO HAVE CONSENTED TO THE
RELEASE, INJUNCTION, AND EXCULPATION PROVISIONS SET FORTH IN
ARTICLE VIII.C, D, E, AND F OF THE PLAN, WHICH PROVISIONS ARE SET FORTH
IN EXHIBIT 1 ATTACHED HERETO.

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D
OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU ARE A RELEASED PARTY
IN CONNECTION THEREWITH.

YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED IN ARTICLE VIII.D
OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW AND (A) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN OR
(B) VOTE TO REJECT THE PLAN. IF YOU (A) VOTE TO ACCEPT THE PLAN,
(B) FAIL TO SUBMIT A BALLOT BY THE VOTING DEADLINE, (C) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN
WITHOUT CHECKING THE BOX BELOW, OR (D) VOTE TO REJECT THE PLAN
WITHOUT CHECKING THE BOX BELOW, IN EACH CASE YOU WILL BE DEEMED
TO CONSENT TO THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN.

The Holder of the Class 3 RCF Claim identified in Item 1 elects to:

                         ☐ OPT OUT of the Third-Party Release


ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT FILE AN OBJECTION
WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES THAT EXPRESSLY
OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A RELEASING PARTY
UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.D OF THE PLAN OR DO
NOT ELECT TO OPT OUT OF THE PROVISIONS CONTAINED IN ARTICLE VIII.D
OF THE PLAN AS PROVIDED IN THIS BALLOT WILL BE DEEMED TO HAVE
EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND
COLLECTIVELY CONSENTED TO THE RELEASE AND DISCHARGE OF ALL
CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED
PARTIES. BY OBJECTING TO OR ELECTING TO OPT OUT OF THE RELEASES SET
FORTH IN ARTICLE VIII.D OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF
OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU
ARE A RELEASED PARTY IN CONNECTION THEREWITH.




                                             4
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 54 of 143




Item 4.         Election to Participate in the Exit Revolving Credit Facility

As set forth in the Plan, on the Effective Date, or as soon as reasonably practicable thereafter, each
holder of an Allowed RCF Claim will receive, either:

    i. if such Holder elects to participate in the Exit Revolving Credit Facility, (A) first, its Pro
       Rata share calculated as a percentage of all Holders in such Class that elect to participate
       in the Exit Revolving Credit Facility (its “Participating RCF Lender Share”) of the RCF
       Cash Paydown; (B) second, to the extent such Holder’s RCF Claims have not been
       satisfied in full after the application of the RCF Cash Paydown under clause (A) above,
       its Participating RCF Lender Share of up to $100 million of funded loans under the Exit
       Revolving Credit Facility, with such amount subject to change based upon the Effective
       Date and interest accrued on RCF Claims through such date 2; and (C) third, to the extent
       such Holder’s RCF Claims have not been satisfied in full after the application of the RCF
       Cash Paydown under clause (A) above and the allocation of funded loans under clause (B)
       above, a share of $200 million (less the amount of aggregate funded loans under the Exit
       Revolving Credit Facility on the Effective Date allocated pursuant to clause (B) above) of
       the Exit Term Loan Facility that is equal to the remaining unsatisfied amount of such
       Holder’s RCF Claims, with such amount subject to change based upon the Effective Date
       and interest accrued on RCF Claims through such date 3, provided that the aggregate
       amount of any such Holder’s shares of the amounts described in the foregoing clauses (A),
       (B), and (C) shall not exceed the amount of such Holder’s RCF Claims; or

    ii. if such Holder does not elect to participate in the Exit Revolving Credit Facility, (A) first,
        a share of $200 million, with such amount subject to change based upon the Effective Date
        and interest accrued on RCF Claims through such date 4 (less the amount of aggregate
        funded loans under the Exit Revolving Credit Facility on the Effective Date allocated
        pursuant to clause (i)(B) above) of the Exit Term Loan Facility that is equal to the lesser
        of (x) its RCF Claims and (y) its Pro Rata share (calculated as a percentage of all Holders
        in such Class that do not elect to participate in the Exit Revolving Credit Facility) (its
        “Non-Participating RCF Lender Share”) of the portion of the $200 million, with such
        amount subject to change based upon the Effective Date and interest accrued on RCF
        Claims through such date 5, of the Exit Term Loan Facility that is not allocated to
        participating Holders pursuant to clause (i)(C) above and (B) second, solely to the extent
        such Holder’s RCF Claims have not been satisfied in full after the allocation of the Exit
        Term Loan Facility under clause (A) above, a portion of the RCF Cash Paydown equal to
        the lesser of (x) such Holder’s remaining unsatisfied RCF Claims and (y) such Holder’s
        Non-Participating RCF Lender Share of the amount of the RCF Cash Paydown that has
        not been allocated to the participating RCF Lenders pursuant to clause (i)(A) above.




2
    Amounts determined assuming an April 23, 2021 emergence date.
3
    Amounts determined assuming an April 23, 2021 emergence date.
4
    Amounts determined assuming an April 23, 2021 emergence date.
5
    Amounts determined assuming an April 23, 2021 emergence date.
                                                     5
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 55 of 143




The Holder of the Class 3 RCF Claim set forth in Item 1 elects to (please check only one):

 ☐ Elects to participate in the Exit Revolving        ☐ Declines to participate in the Exit
 Credit Facility in the full amount of its            Revolving Credit Facility
 Participating RCF Lender Share

Item 5.         Certifications

By signing this Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors that:

          a. as of the Voting Record Date, either: (i) the Entity is the Holder of the RCF Claim
             being voted; or (ii) the Entity is an authorized signatory for an Entity that is a Holder
             of the RCF Claim being voted;

          b. the Entity (or in the case of an authorized signatory, the Holder) has received the
             Solicitation Package and acknowledges that the solicitation is being made pursuant to
             the terms and conditions set forth therein;

          c. the Entity has cast the same vote with respect to all RCF Claims; and

          d. no other Ballots with respect to the amount of the RCF Claims identified in Item 1
             have been cast or, if any other Ballots have been cast with respect to such RCF Claims,
             then any such earlier Ballots are hereby revoked.

Name of Holder:
                                           (Print or Type)



Signature:
Name of Signatory:
                                      (If other than the Holder)

Title:
Address:



Telephone
Number:
Email:
Date Completed:


                                                  6
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 56 of 143




IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS BALLOT ON
OR BEFORE MARCH 30, 2021, AT 4:00 P.M., PREVAILING CENTRAL TIME, AND IF
THE VOTING DEADLINE IS NOT EXTENDED, YOUR VOTE TRANSMITTED BY
THIS BALLOT MAY BE COUNTED TOWARD CONFIRMATION OF THE PLAN
ONLY IN THE DISCRETION OF THE DEBTORS.



                 INSTRUCTIONS FOR COMPLETING THIS BALLOT

1.    The Debtors are soliciting the votes of Holders of Claims and Interests with respect to the
      Plan attached as Exhibit A to the Disclosure Statement. Capitalized terms used in the Ballot
      or in these instructions but not otherwise defined therein or herein shall have the meaning
      set forth in the Plan, a copy of which also accompanies this Ballot. PLEASE READ THE
      PLAN        AND        DISCLOSURE          STATEMENT          CAREFULLY           BEFORE
      COMPLETING THIS BALLOT.

2.    The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you
      if it is accepted by the Holders of at least two-thirds in amount and more than one-half in
      number of Claims in at least one class that votes on the Plan and if the Plan otherwise
      satisfies the requirements for confirmation provided by section 1129(a) of the Bankruptcy
      Code. Please review the Disclosure Statement for more information.

3.    To ensure that your Ballot is counted, you must complete and submit this Ballot as
      instructed herein. Ballots will not be accepted by electronic mail or facsimile.

4.    Use of Ballot. To ensure that your Ballot is counted, you must: (a) complete your Ballot
      in accordance with these instructions; (b) clearly indicate your decision either to accept or
      reject the Plan in the boxes provided in Item 2 of the Ballot; and (c) clearly sign and submit
      your Ballot as instructed herein.

5.    Your Ballot must be returned to the Solicitation Agent so as to be actually received by the
      Solicitation Agent on or before the Voting Deadline. The Voting Deadline is March 30,
      2021, at 4:00 p.m., prevailing Central Time.

6.    If a Ballot is received after the Voting Deadline and if the Voting Deadline is not extended,
      it may be counted only in the sole and absolute discretion of the Debtors. Additionally,
      the following Ballots will not be counted:

         a. any Ballot that partially rejects and partially accepts the Plan;

         b. Ballots sent to the Debtors, the Debtors’ agents (other than the Solicitation Agent),
            any agent, indenture trustee, or the Debtors’ financial or legal advisors;


                                                7
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 57 of 143




          c. Ballots sent by electronic mail or facsimile;

          d. any Ballot that is illegible or contains insufficient information to permit the
             identification of the Holder of the Claim;

          e. any Ballot cast by an Entity that does not hold an RCF Claim;

          f. any Ballot submitted by a Holder not entitled to vote pursuant to the Plan;

          g. any unsigned Ballot (for the avoidance of doubt, Ballots validly submitted through
             the E-Ballot Portal will be deemed signed);

          h. any non-original Ballot (for the avoidance of doubt, Ballots validly submitted
             through the E-Ballot Portal will be deemed original); and/or

          i. any Ballot not marked to accept or reject the Plan or any Ballot marked both to
             accept and reject the Plan.

7.     The method of delivery of Ballots to the Solicitation Agent is at the election and risk of
       each Holder of an RCF Claim. Except as otherwise provided herein, such delivery will be
       deemed made only when the Solicitation Agent actually receives the originally executed
       Ballot. In all cases, Holders should allow sufficient time to assure timely delivery.

8.     If multiple Ballots are received from the same Holder of an RCF Claim with respect to the
       same RCF Claim prior to the Voting Deadline, the latest, timely received, and properly
       completed Ballot will supersede and revoke any earlier received Ballots; provided that if a
       Holder timely submits both a paper Ballot and an electronic Ballot on account of the same
       RCF Claim, the electronic Ballot shall supersede the paper Ballot regardless of the order
       that the Ballots are received.

9.     You must vote all of your RCF Claims within Class 3 either to accept or reject the Plan
       and may not split your vote. If you elect to participate in the Exit Revolving Credit Facility,
       you must participate for the full Participating RCF Lender Share.

10.    This Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim or
       Interest or (b) an assertion or admission of a Claim or Interest.

11.    Please be sure to sign and date your Ballot. If you are signing a Ballot in your capacity
       as a trustee, executor, administrator, guardian, attorney in fact, officer of a corporation, or
       otherwise acting in a fiduciary or representative capacity, you must indicate such capacity
       when signing and, if required or requested by the Solicitation Agent, the Debtors, or the
       Bankruptcy Court, must submit proper evidence to the requesting party to so act on behalf
       of such Holder. In addition, please provide your name and mailing address if it is different
       from that set forth on the attached mailing label or if no such mailing label is attached to
       the ballot.


                                                 8
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 58 of 143




12.    If you hold Claims or Interests in more than one Class under the Plan you may receive
       more than one ballot coded for each different Class. Each ballot votes only your Claims
       or Interests indicated on that ballot, so please complete and return each ballot that you
       receive.

                    PLEASE SUBMIT YOUR BALLOT PROMPTLY

  IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT, THESE VOTING
   INSTRUCTIONS, OR THE PROCEDURES FOR VOTING, PLEASE CALL THE
                    RESTRUCTURING HOTLINE AT:

                               DOMESTIC: (877) 720-6570
                            INTERNATIONAL: (929) 955-3417

                OR EMAIL DIAMONDBALLOTS@PRIMECLERK.COM

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS BALLOT ON
OR BEFORE THE VOTING DEADLINE, WHICH IS ON MARCH 30, 2021, AT 4:00 P.M.,
PREVAILING CENTRAL TIME, AND IF THE VOTING DEADLINE IS NOT
EXTENDED, YOUR VOTE TRANSMITTED HEREBY MAY BE COUNTED ONLY IN
THE DISCRETION OF THE DEBTORS.

                          [Remainder of page intentionally left blank]




                                               9
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 59 of 143




                                 Exhibit 1

                Plan Injunction, Releases, and Exculpation

                      [Exhibit E-7 to be attached here]
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 60 of 143




                                Exhibit E-2

           Class 4 Senior Notes Claims – Beneficial Holder Ballot
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 61 of 143




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                  )
In re:                                                            )
                                                                  )      Chapter 11
                                                                  )
DIAMOND OFFSHORE DRILLING, INC., et al., 1                        )      Case No. 20-32307 (DRJ)
                                                                  )
                                             Debtors.                    (Jointly Administered)
                                                                  )
                                                                  )

    BENEFICIAL HOLDER BALLOT FOR VOTING TO ACCEPT OR REJECT THE
    JOINT CHAPTER 11 PLAN OF REORGANIZATION OF DIAMOND OFFSHORE
               DRILLING, INC. AND ITS DEBTOR AFFILIATES
    BENEFICIAL HOLDER BALLOT FOR HOLDERS OF CLASS 4 SENIOR NOTES
                                CLAIMS
PLEASE READ THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
CAREFULLY BEFORE COMPLETING THIS BALLOT AND FOLLOW THE
RELEVANT INSTRUCTIONS.

IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO YOUR NOMINEE, IN
ORDER FOR YOUR VOTE TO BE COUNTED, YOU MUST FOLLOW THE
DIRECTIONS OF YOUR NOMINEE AND ALLOW SUFFICIENT TIME FOR YOUR
NOMINEE TO RECEIVE YOUR VOTE AND TRANSMIT SUCH VOTE ON A MASTER
BALLOT, WHICH MASTER BALLOT MUST BE RETURNED TO THE
SOLICITATION AGENT BY MARCH 30, 2021, AT 4:00 P.M., PREVAILING CENTRAL
TIME (THE “VOTING DEADLINE”).

IF, HOWEVER, YOU RECEIVED A “PRE-VALIDATED” BALLOT FROM YOUR
NOMINEE WITH INSTRUCTIONS TO SUBMIT SUCH BALLOT DIRECTLY TO THE
SOLICITATION AGENT, IN ORDER FOR YOUR VOTE TO BE COUNTED, YOU
MUST COMPLETE, EXECUTE, AND RETURN THE “PRE-VALIDATED” BALLOT,
SO AS TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY THE
VOTING DEADLINE.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
    (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
    Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
    Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
    Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
    (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
    Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters, and mailing address is 15415
    Katy Freeway, Houston, TX 77094.

                                                                [CUSIP/ISIN indicated on Annex A hereto]
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 62 of 143




The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), are soliciting
votes with respect to the Second Amended Joint Chapter 11 Plan of Reorganization of Diamond
Offshore Drilling, Inc. and Its Debtor Affiliates (as may be amended, modified, or supplemented
from time to time, the “Plan”) as set forth in the Disclosure Statement for the Second Amended
Joint Chapter 11 Plan of Reorganization of Diamond Offshore Drilling, Inc. and Its Debtor
Affiliates (as may be amended, modified, or supplemented from time to time, the “Disclosure
Statement”). The Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”)
has approved the Disclosure Statement as containing adequate information pursuant to section
1125 of title 11 of the United States Code (the “Bankruptcy Code”), by entry of an order on [●],
2021 [Docket No. [●]] (the “Disclosure Statement Order”). Bankruptcy Court approval of the
Disclosure Statement does not indicate approval of the Plan by the Bankruptcy Court. Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in the Plan.

You are receiving this Ballot for Beneficial Holders 2 (the “Beneficial Holder Ballot”) because you
are a Beneficial Holder of a Claim arising on account of the Senior Notes indicated on Annex A
hereto as of February 24, 2021 (the “Voting Record Date”). Accordingly, you have a right to vote
to (a) accept or reject the Plan and (b) subject to the limitations set forth herein, opt out of the
third-party release set forth in Article VIII.D of the Plan. You can cast your vote through this
Beneficial Holder Ballot and return it to your broker, bank, or other nominee, or the agent of a
broker, bank, or other nominee (each of the foregoing, a “Nominee”), in accordance with the
instructions provided by your Nominee, who will then submit a master ballot (the “Master Ballot”)
on behalf of the Beneficial Holders of the Class of Claims indicated on Annex A hereto.

Your rights are described in the Disclosure Statement, which was included in the package
(the “Solicitation Package”) you are receiving with this Beneficial Holder Ballot (as well as the
Plan, Disclosure Statement Order, and certain other materials). If you received Solicitation
Package materials in electronic format and desire paper copies, or if you need to obtain additional
Solicitation Packages, you may obtain them (a) for a fee via PACER at
http://www.txs.uscourts.gov; or (b) at no charge from Prime Clerk LLC (the “Solicitation Agent”)
by: (i) accessing the Debtors’ restructuring website at https://cases.primeclerk.com/diamond;
(ii) writing to Diamond Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East
42nd Street, Suite 1440, New York, NY 10165; (iii) emailing diamondballots@primeclerk.com; or
(iv) calling the Solicitation Agent at:

                                         Domestic: (877) 720-6570
                                       International: (929) 955-3417

This Beneficial Holder Ballot may not be used for any purpose other than for casting votes to
accept or reject the Plan and making certain certifications with respect to the Plan. If you believe




2
    A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose Claims or Interests have not
    been satisfied prior to the Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or
    otherwise, as reflected in the records maintained by the Nominees.
                                                      2        [CUSIP/ISIN indicated on Annex A hereto]
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 63 of 143




you have received this Beneficial Holder Ballot in error, or if you believe that you have received
the wrong ballot, please contact your Nominee immediately.

You should review the Disclosure Statement, the Plan, and the instructions contained herein before
you vote. You may wish to seek legal advice concerning the Plan and the Plan’s classification and
treatment of your Claim. Your Claim has been placed in the Class of Claims indicated on Annex A
hereto, under the Plan. If you hold Claims or Interests in more than one Class, you will receive a
ballot for each Class in which you are entitled to vote.

In order for your vote to count, your Nominee must receive this Beneficial Holder Ballot in
sufficient time for your Nominee to include your vote on a Master Ballot that must be received by
the Solicitation Agent on or before the Voting Deadline, which is March 30, 2021, at 4:00 p.m.,
prevailing Central Time. Please allow sufficient time for your vote to be included on the Master
Ballot completed by your Nominee. If a Master Ballot recording your vote is not received by the
Voting Deadline, and if the Voting Deadline is not extended, your vote will not count.

Item 1.        Amount of Claim

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the
Beneficial Holder of Claims in the Class indicated on Annex A hereto in the following aggregate
unpaid principal amount (insert amount in box below, unless otherwise completed by your
Nominee):

                                       $______________

Item 2.        Vote on Plan

The Beneficial Holder of the Claim, the aggregate amount of which is set forth in Item 1, votes to
(please check only one):

 ☐ ACCEPT (vote FOR) the Plan                      ☐ REJECT (vote AGAINST) the Plan


Any Beneficial Holder Ballot that is executed by the Beneficial Holder of a Senior Notes Claim
but that indicates both an acceptance and a rejection of the Plan or does not indicate either an
acceptance or rejection of the Plan will not be counted.

Item 3.        Important Information Regarding the Third-Party Release

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE
THE RELEASES CONTAINED IN ARTICLE VIII.D OF THE PLAN. IF YOU VOTE TO
ACCEPT THE PLAN, YOU SHALL BE DEEMED TO HAVE CONSENTED TO THE
RELEASE, INJUNCTION, AND EXCULPATION PROVISIONS SET FORTH IN
ARTICLE VIII.C, D, E, AND F OF THE PLAN, WHICH PROVISIONS ARE SET FORTH
IN EXHIBIT 1 ATTACHED HERETO.
                                               3      [CUSIP/ISIN indicated on Annex A hereto]
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 64 of 143




IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D
OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU ARE A RELEASED PARTY
IN CONNECTION THEREWITH.

YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED IN ARTICLE VIII.D
OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW AND (A) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN OR
(B) VOTE TO REJECT THE PLAN. IF YOU (A) VOTE TO ACCEPT THE PLAN,
(B) FAIL TO SUBMIT A BALLOT BY THE VOTING DEADLINE, (C) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN
WITHOUT CHECKING THE BOX BELOW, OR (D) VOTE TO REJECT THE PLAN
WITHOUT CHECKING THE BOX BELOW, IN EACH CASE YOU WILL BE DEEMED
TO CONSENT TO THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN.

The Beneficial Holder of the Claims identified in Item 1 elects to:

                           ☐ OPT OUT of the Third-Party Release


ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT FILE AN OBJECTION
WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES THAT EXPRESSLY
OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A RELEASING PARTY
UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.D OF THE PLAN OR DO
NOT ELECT TO OPT OUT OF THE PROVISIONS CONTAINED IN ARTICLE VIII.D
OF THE PLAN AS PROVIDED IN THIS BALLOT WILL BE DEEMED TO HAVE
EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND
COLLECTIVELY CONSENTED TO THE RELEASE AND DISCHARGE OF ALL
CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED
PARTIES. BY OBJECTING TO OR ELECTING TO OPT OUT OF THE RELEASES SET
FORTH IN ARTICLE VIII.D OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF
OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU
ARE A RELEASED PARTY IN CONNECTION THEREWITH.

Item 4.        Other Beneficial Holder Ballots Submitted

By returning this Beneficial Holder Ballot, the Holder of the Claims identified in Item 1 certifies
that (a) this Beneficial Holder Ballot is the only Beneficial Holder Ballot submitted for Claims
identified in Item 1 owned by such Holder, except as identified in the following table, and (b) all
Beneficial Holder Ballots submitted by the Holder in the same Class indicate the same vote to
accept or reject the Plan that the Holder has indicated in Item 2 of this Beneficial Holder Ballot
(please use additional sheets of paper if necessary):




                                               4      [CUSIP/ISIN indicated on Annex A hereto]
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 65 of 143




         ONLY COMPLETE THIS TABLE IF YOU HAVE VOTED OTHER
    CLAIMS IN THE SAME CLASS ON OTHER BENEFICIAL HOLDER BALLOTS

                          Name of Registered        Principal Amount of        CUSIP of Other
   Account Number
                          Holder or Nominee         Other Claims Voted          Claims Voted
                                                    $
                                                    $
                                                    $
                                                    $

Item 5.        Certifications

By signing this Beneficial Holder Ballot, the undersigned certifies to the Bankruptcy Court and
the Debtors that:

          a.   as of the Voting Record Date, either: (i) the Entity is the Holder of the Claims being
               voted on this Beneficial Holder Ballot; or (ii) the Entity is an authorized signatory
               for the Entity that is the Holder of the Claims being voted on this Beneficial Holder
               Ballot;

          b.   the Entity (or in the case of an authorized signatory, the Holder) has received a copy
               of the Solicitation Package and acknowledges that the solicitation is being made
               pursuant to the terms and conditions set forth therein;

          c.   the Entity has cast the same vote with respect to all Claims in a single Class; and

          d.   no other Beneficial Holder Ballots with respect to the amount of the Claims
               identified in Item 1 have been cast or, if any other Beneficial Holder Ballots have
               been cast with respect to such Claims, then any such earlier received Beneficial
               Holder Ballots are hereby revoked.

Name of Holder:
                                          (Print or Type)



Signature:
Name of Signatory:
                                (If other than the Beneficial Holder)

Title:
Address:


                                                5       [CUSIP/ISIN indicated on Annex A hereto]
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 66 of 143




Telephone
Number:
Email:
Date Completed:


         PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
 RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY IN THE ENVELOPE
  PROVIDED OR OTHERWISE IN ACCORDANCE WITH THE INSTRUCTIONS
                    PROVIDED BY YOUR NOMINEE.

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THE MASTER
BALLOT SUBMITTED ON YOUR BEHALF WHICH REFLECTS YOUR VOTE ON OR
BEFORE MARCH 30, 2021, AT 4:00 P.M., PREVAILING CENTRAL TIME, AND IF THE
VOTING DEADLINE IS NOT EXTENDED, YOUR VOTE TRANSMITTED BY THIS
BENEFICIAL HOLDER BALLOT MAY BE COUNTED TOWARD CONFIRMATION
OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.


     INSTRUCTIONS FOR COMPLETING THIS BENEFICIAL HOLDER BALLOT

1.       The Debtors are soliciting the votes of Holders of Claims and Interests with respect to the
         Plan attached as Exhibit A to the Disclosure Statement. Capitalized terms used in the
         Beneficial Holder Ballot or in these instructions but not otherwise defined therein or herein
         shall have the meaning set forth in the Plan, a copy of which also accompanies the
         Beneficial Holder Ballot. PLEASE READ THE PLAN AND DISCLOSURE
         STATEMENT CAREFULLY BEFORE COMPLETING THIS BENEFICIAL
         HOLDER BALLOT.

2.       The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you
         if it is accepted by the Holders of at least two-thirds in amount and more than one-half in
         number of Claims in at least one class that votes on the Plan and if the Plan otherwise
         satisfies the requirements for confirmation provided by section 1129(a) of the Bankruptcy
         Code. Please review the Disclosure Statement for more information.

3.       Unless otherwise instructed by your Nominee, to ensure that your vote is counted, you
         must submit your Beneficial Holder Ballot to your Nominee in sufficient time to allow
         your Nominee to process your vote and submit a Master Ballot so that the Master Ballot is
         actually received by the Solicitation Agent by the Voting Deadline. You may instruct your
         Nominee to vote on your behalf in the Master Ballot as follows: (a) complete the Beneficial
         Holder Ballot; (b) indicate your decision either to accept or reject the Plan in the boxes
         provided in Item 2 of the Beneficial Holder Ballot; and (c) sign and return the Beneficial
         Holder Ballot to your Nominee in accordance with the instructions provided by your
                                                 6      [CUSIP/ISIN indicated on Annex A hereto]
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 67 of 143




      Nominee. The Voting Deadline for the receipt of Master Ballots by the Solicitation Agent
      is March 30, 2021, at 4:00 p.m., prevailing Central Time. Your completed Beneficial
      Holder Ballot must be received by your Nominee in sufficient time to permit your Nominee
      to deliver your votes to the Solicitation Agent on or before the Voting Deadline.

4.    The following Beneficial Holder Ballots will not be counted:

      a.     any Beneficial Holder Ballot that partially rejects and partially accepts the Plan;

      b.     Beneficial Holder Ballot sent to the Debtors, the Debtors’ agents (other than the
             Solicitation Agent and only with respect to a pre-validated Beneficial Holder
             Ballot), any indenture trustee, or the Debtors’ financial or legal advisors;

      c.     Beneficial Holder Ballot returned to a Nominee not in accordance with the
             Nominee’s instructions;

      d.     any Beneficial Holder Ballot that is illegible or contains insufficient information to
             permit the identification of the Holder of the Claim;

      e.     any Beneficial Holder Ballot cast by an Entity that does not hold a Claim in the
             Class indicated on Annex A hereto;

      f.     any Beneficial Holder Ballot submitted by a Holder not entitled to vote pursuant to
             the Plan;

      g.     any unsigned Beneficial Holder Ballot (except in accordance with the Nominee’s
             instructions);

      h.     any non-original Beneficial Holder Ballot (except in accordance with the
             Nominee’s instructions); and/or

      i.     any Beneficial Holder Ballot not marked to accept or reject the Plan or any
             Beneficial Holder Ballot marked both to accept and reject the Plan.

5.    If your Beneficial Holder Ballot is not received by your Nominee in sufficient time to be
      included on a timely submitted Master Ballot, it will not be counted unless the Debtors
      determine otherwise. In all cases, Beneficial Holders should allow sufficient time to assure
      timely delivery of your Beneficial Holder Ballot to your Nominee. No Beneficial Holder
      Ballot should be sent to any of the Debtors, the Debtors’ agents (other than the Solicitation
      Agent and only with respect to a pre-validated Beneficial Holder Ballot), the Debtors’
      financial or legal advisors, or any indenture trustee, and if so sent will not be counted.

6.    If you deliver multiple Beneficial Holder Ballots to your Nominee with respect to the same
      Claims prior to the Voting Deadline, the last received valid Beneficial Holder Ballot timely
      received will supersede and revoke any earlier received Beneficial Holder Ballots.


                                              7      [CUSIP/ISIN indicated on Annex A hereto]
       Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 68 of 143




7.      You must vote all of your Claims within the same Class either to accept or reject the Plan
        and may not split your vote. Further, if a Holder has multiple Claims within the same
        Class, the Debtors may, in their discretion, aggregate the Claims of any particular Holder
        with multiple Claims within the same Class for the purpose of counting votes.

8.      This Beneficial Holder Ballot does not constitute, and shall not be deemed to be, (a) a Proof
        of Claim or (b) an assertion or admission of a Claim.

9.      Please be sure to sign and date your Beneficial Holder Ballot. If you are signing a
        Beneficial Holder Ballot in your capacity as a trustee, executor, administrator, guardian,
        attorney in fact, officer of a corporation, or otherwise acting in a fiduciary or representative
        capacity, you must indicate such capacity when signing and, if required or requested by the
        Solicitation Agent, the Debtors, or the Bankruptcy Court, submit proper evidence to the
        requesting party to so act on behalf of such Holder. In addition, please provide your name
        and mailing address if it is different from that set forth on the attached mailing label or if
        no such mailing label is attached to the Beneficial Holder Ballot.

10.     If you hold Claims or Interests in more than one Class under the Plan you may receive
        more than one ballot coded for each different Class. Each ballot votes only your Claims
        or Interests indicated on that ballot, so please complete and return each ballot that you
        receive.

11.     The Beneficial Holder Ballot is not a letter of transmittal and may not be used for any
        purpose other than to vote to accept or reject the Plan. Accordingly, at this time, Holders
        of Claims should not surrender certificates or instruments representing or evidencing their
        Claims, and neither the Debtors nor the Solicitation Agent will accept delivery of any such
        certificates or instruments surrendered together with a ballot.

      PLEASE SUBMIT YOUR BENEFICIAL HOLDER BALLOT PROMPTLY IN THE
        ENVELOPE PROVIDED OR OTHERWISE IN ACCORDANCE WITH THE
                INSTRUCTIONS PROVIDED BY YOUR NOMINEE.

  IF YOU HAVE ANY QUESTIONS REGARDING THIS BENEFICIAL HOLDER
BALLOT, THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
           PLEASE CALL THE RESTRUCTURING HOTLINE AT:

                                  DOMESTIC: (877) 720-6570
                               INTERNATIONAL: (929) 955-3417

                 OR EMAIL DIAMONDBALLOTS@PRIMECLERK.COM.




                                                 8       [CUSIP/ISIN indicated on Annex A hereto]
   Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 69 of 143




IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THE MASTER
BALLOT ON OR BEFORE MARCH 30, 2021 AT 4:00 P.M., PREVAILING CENTRAL
TIME, AND IF THE VOTING DEADLINE IS NOT EXTENDED, YOUR VOTE
TRANSMITTED BY THIS BENEFICIAL HOLDER BALLOT MAY BE COUNTED
TOWARD CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE
DEBTORS.

                   [Remainder of page intentionally left blank]




                                       9     [CUSIP/ISIN indicated on Annex A hereto]
        Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 70 of 143




                                             Annex A

    Please check one (and only one) box below to indicate the CUSIP/ISIN to which this
    Beneficial Holder Ballot pertains (or clearly indicate such information directly on the
    Beneficial Holder Ballot or on an exhibit thereto). If you check more than one box, you risk
    having all votes submitted through this Beneficial Holder Ballot invalidated.

                                  Class 4 (Senior Notes Claims)
                                                   CUSIP 25271CAM4
☐            3.45% Senior Notes due 2023
                                                   ISIN US25271CAM47
                                                   CUSIP 25271CAP7
☐            7.875% Senior Notes due 2025
                                                   ISIN US25271CAP77
                                                   CUSIP 25271CAL6
☐            5.70% Senior Notes due 2039
                                                   ISIN US25271CAL63
                                                   CUSIP 25271CAN2
☐            4.875% Senior Notes due 2043
                                                   ISIN US25271CAN20
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 71 of 143




                                 Exhibit 1

                Plan Injunction, Releases, and Exculpation

                      [Exhibit E-7 to be attached here]
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 72 of 143




                              Exhibit E-3

               Class 4 Senior Notes Claims – Master Ballot
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 73 of 143




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                    )
In re:                                                                   Chapter 11
                                                                    )
                                                                    )
                                                                    )    Case No. 20-32307 (DRJ)
DIAMOND OFFSHORE DRILLING, INC., et al., 1
                                                                    )
                                                                         (Jointly Administered)
                                                                    )
                                          Debtors.                  )
                                                                    )

          MASTER BALLOT FOR VOTING TO ACCEPT OR REJECT THE
    JOINT CHAPTER 11 PLAN OF REORGANIZATION OF DIAMOND OFFSHORE
               DRILLING, INC. AND ITS DEBTOR AFFILIATES
      MASTER BALLOT FOR HOLDERS OF CLASS 4 SENIOR NOTES CLAIMS
PLEASE READ THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
CAREFULLY BEFORE COMPLETING THIS BALLOT AND FOLLOW THE
RELEVANT INSTRUCTIONS.
IN ORDER FOR THE VOTES ON THIS MASTER BALLOT TO BE COUNTED, THIS
MASTER BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO
BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY MARCH 30, 2021, AT
4:00 P.M., PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”) IN
ACCORDANCE WITH THE FOLLOWING:

The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), are soliciting
votes with respect to the Second Amended Joint Chapter 11 Plan of Reorganization of Diamond
Offshore Drilling, Inc. and Its Debtor Affiliates (as may be amended, modified, or supplemented
from time to time, the “Plan”) as set forth in the Disclosure Statement for the Second Amended
Joint Chapter 11 Plan of Reorganization of Diamond Offshore Drilling, Inc. and Its Debtor
Affiliates (as may be amended, modified, or supplemented from time to time, the “Disclosure
Statement”). The Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”)
has approved the Disclosure Statement as containing adequate information pursuant to section
1125 of title 11 of the United States Code (the “Bankruptcy Code”), by entry of an order on [●],


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
    (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
    Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
    Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
    Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
    (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
    Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters and mailing address is 15415 Katy
    Freeway, Houston, TX 77094.

                                                            [CUSIP/ISIN indicated on Annex A hereto]
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 74 of 143




2021 [Docket No. [●]] (the “Disclosure Statement Order”). Bankruptcy Court approval of the
Disclosure Statement does not indicate approval of the Plan by the Bankruptcy Court. Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in the Plan.

You are receiving this master ballot (this “Master Ballot”) because you are the Nominee
(as defined below) of a Beneficial Holder 2 of the Claims indicated on Annex A hereto as of
February 24, 2021 (the “Voting Record Date”).

This Master Ballot is to be used by you as a broker, bank, or other nominee; or as the agent
of a broker, bank, or other nominee (each of the foregoing, a “Nominee”); or as the proxy
holder of a Nominee for certain Beneficial Holders of Claims indicated on Annex A hereto,
to transmit to the Solicitation Agent (as defined below) the votes of such Beneficial Holders
in respect of their Claims to accept or reject the Plan.

The rights and treatment for each Class are described in the Disclosure Statement, which was
included in the package (the “Solicitation Package”) you are receiving with this Master Ballot
(as well as the Plan, Disclosure Statement Order, and certain other materials). If you received
Solicitation Package materials in electronic format and desire paper copies, or if you need to obtain
additional Solicitation Packages, you may obtain them (a) for a fee via PACER at
http://www.txs.uscourts.gov; or (b) at no charge from Prime Clerk LLC (the “Solicitation Agent”)
by: (i) accessing the Debtors’ restructuring website at https://cases.primeclerk.com/diamond;
(ii) writing to Diamond Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East
42nd Street, Suite 1440, New York, NY 10165; (iii) emailing diamondballots@primeclerk.com; or
(iv) calling the Solicitation Agent at:

                                         Domestic: (877) 720-6570
                                       International: (929) 955-3417

This Master Ballot may not be used for any purpose other than for casting votes to accept or reject
the Plan and making certain certifications with respect to the Plan. If you believe you have
received this Master Ballot in error, please contact the Solicitation Agent immediately at the
address, telephone number, or email address set forth above.

You are authorized to collect votes to accept or to reject the Plan from Beneficial Holders in
accordance with your customary practices, including the use of a “voting instruction form” in lieu
of (or in addition to) a Beneficial Holder Ballot (as defined below), and collecting votes from
Beneficial Holders through online voting, by phone, facsimile, or other electronic means.

You should review the Disclosure Statement, the Plan, and the instructions contained herein before
you transmit votes. You or the Beneficial Holders of the Claims for whom you are the Nominee
may wish to seek legal advice concerning the Plan and the Plan’s classification and treatment of
such Claims.



2
    A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose Claims or Interests have not
    been satisfied prior to the Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or
    otherwise, as reflected in the records maintained by the Nominees.

                                                        2 [CUSIP/ISIN indicated on Annex A hereto]
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 75 of 143




The Bankruptcy Court may confirm the Plan and thereby bind all Holders of Claims or Interests.
To have the votes of your Beneficial Holders count as either an acceptance or rejection of the Plan,
you must complete and return this Master Ballot so that the Solicitation Agent actually receives it
on or before the Voting Deadline.

The Voting Deadline is on March 30, 2021, at 4:00 p.m., prevailing Central Time.

Item 1.        Certification of Authority to Vote

The undersigned certifies that, as of the Voting Record Date, the undersigned (please check the
applicable box):

☐          Is a broker, bank, or other nominee for the Beneficial Holders of the aggregate principal
           amount of the Claims listed in Item 2 below, or

☐          Is acting under a power of attorney and/or agency (a copy of which will be provided
           upon request) granted by a broker, bank, or other nominee for the Beneficial Holders
           of the aggregate principal amount of Claims listed in Item 2 below, or

☐          Has been granted a proxy (an original of which is attached hereto) from a broker, bank,
           or other nominee, or a beneficial owner of the aggregate principal amount of Claims
           listed in Item 2 below,

and accordingly, has full power and authority to vote to accept or reject the Plan, on behalf of the
Beneficial Holders of the Claims described in Item 2.

Item 2.        Claims Vote on Plan

The undersigned transmits the following votes of Beneficial Holders of Claims arising on account
of the Senior Notes indicated on Annex A hereto and certifies that the following Beneficial
Holders of such Claims, as identified by their respective customer account numbers set forth
below, are the Beneficial Holders of such Claims as of the Voting Record Date and have delivered
to the undersigned, as Nominee, properly executed ballots (the “Beneficial Holder Ballots”)
casting such votes as indicated and containing instructions for the casting of those votes on their
behalf. For purposes of this Master Ballot, accrued or unmatured interest should not be included.

Indicate in the appropriate column below the aggregate principal amount voted for each account
or attach such information to this Master Ballot in the form of the following table. Please note that
each Holder must vote all such Beneficial Holder’s Claims to accept or reject the Plan and may
not split such vote. Any Beneficial Holder Ballot executed by the Beneficial Holder that does not
indicate an acceptance or rejection of the Plan or that indicates both an acceptance and a rejection
of the Plan will not be counted. If the Beneficial Holder has checked the box on Item 3 of the
Beneficial Holder Ballot pertaining to releases by Holders of Claims, as detailed in Article
VIII.D of the Plan, please place an X in the Item 3 column below for each Beneficial Holder
that checked the box, unless the Beneficial Holder has voted to accept the Plan.




                                                  3 [CUSIP/ISIN indicated on Annex A hereto]
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 76 of 143




 Your Customer          Principal                Item 2                        Item 3
 Account Number        Amount Held      Indicate the vote cast on     If the box in Item 3 of
    for Each           as of Voting       the Beneficial Holder       the Beneficial Holder
    Beneficial         Record Date       Ballot by checking the       Ballot was completed,
 Holder of Claims                        appropriate box below.        check the box in the
                                                                           column below
                                         Accept           Reject         OPT OUT of the
                                                    or
                                        the Plan         the Plan      Third-Party Release
 1                    $
 2                    $
 3                    $
 4                    $
 5                    $
 6                    $
 TOTALS               $

Item 3.       Other Ballots Submitted by Beneficial Holders in the Same Class

The undersigned certifies that it has transcribed in the following table the information, if any,
provided by the Beneficial Holders in Item 4 of the Beneficial Holder Ballot:

    Your customer             Transcribe from Item 4 of the Beneficial Holder Ballot
  account number
  and/or Customer
    Name for each                            Name of
                                                                                   CUSIP of
  Beneficial Holder        Account          Registered      Principal Amount
                                                                                  other Class
    who completed          Number           Holder or        of Other Claims
                                                                                  Claim Votes
     Item 4 of the                           Nominee
  Beneficial Holder
        Ballot.
 1.                                                         $
 2.                                                         $
 3.                                                         $
 4.                                                         $
 5.                                                         $




                                                4 [CUSIP/ISIN indicated on Annex A hereto]
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 77 of 143




Item 4.        Important Information Regarding the Third-Party Release

Beneficial Holders who vote to reject the Plan in Item 2 of the Beneficial Holder Ballot or abstain
from voting on the Plan must check the box in Item 3 of the Beneficial Holder Ballot if they elect
not to grant the release contained in Article VIII.D of the Plan. Election to withhold consent to
the releases contained in Article VIII.D of the Plan is at the Beneficial Holder’s option. If a
Beneficial Holder submits its Beneficial Holder Ballot without this box in Item 3 checked, or if
the Beneficial Holder does not submit a ballot by the Voting Deadline, the Beneficial Holder will
be deemed to consent to the releases contained in Article VIII.D of the Plan to the fullest extent
permitted by applicable law. If the Beneficial Holder voted to accept the Plan in Item 2 of the
Beneficial Holder Ballot, (a) the Beneficial Holder will be deemed to consent to the releases
contained in Article VIII.D of the Plan to the fullest extent permitted by applicable law and (b) if
the Beneficial Holder checked the box in Item 3 of the Beneficial Holder Ballot, its election not to
grant the releases will not be counted. The release, injunction, and exculpation provisions set forth
in Article VIII.C, D, E, and F of the Plan are set forth in Exhibit 1 attached hereto.

Item 5.        Certifications

By signing this Master Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors
that:

          a.   it has received a copy of the Disclosure Statement, the Plan, the Master Ballots, the
               Beneficial Holder Ballots, and the remainder of the Solicitation Package and has
               delivered the same to the Beneficial Holders of the Claims listed in Item 2 above;

          b.   it has received a completed and signed Beneficial Holder Ballot (or other accepted
               and customary method of communicating a vote) from each Beneficial Holder
               listed in Item 2 of this Master Ballot;

          c.   it is the registered Holder of all the Claims listed in Item 2 above being voted, or it
               has been authorized by each Beneficial Holder of the Claims listed in Item 2 above
               to vote on the Plan;

          d.   no other Master Ballots with respect to the same Claims identified in Item 2 have
               been cast or, if any other Master Ballots have been cast with respect to such Claims,
               then any such earlier received Master Ballots are hereby revoked;

          e.   it has properly disclosed: (i) the number of Beneficial Holders of Claims who
               completed the Beneficial Holder Ballots; (ii) the respective amounts of the Claims
               owned, as the case may be, by each Beneficial Holder of the Claims who completed
               a Beneficial Holder Ballot; (iii) each such Beneficial Holder of Claims’ respective
               vote concerning the Plan; (iv) each such Beneficial Holder of Claims’ certification
               as to other Claims voted in the same Class; and (v) the customer account or other
               identification number for each such Beneficial Holder of Claims; and

          f.   it will maintain Beneficial Holder Ballots and evidence of separate transactions
               returned by Beneficial Holders of Claims (whether properly completed or


                                                  5 [CUSIP/ISIN indicated on Annex A hereto]
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 78 of 143




              defective) for at least one year after the Effective Date of the Plan and disclose all
              such information to the Bankruptcy Court or the Debtors, if so ordered.

Name of Nominee:
                                         (Print or Type)



Participant Number:
Name of Proxy Holder or Agent for Nominee (if applicable):


                                         (Print or Type)

Signature:
Name of
Signatory:
Title:
Address:



Date Completed:
Email Address:



     PLEASE COMPLETE, SIGN, AND DATE THIS MASTER BALLOT AND
 RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY IN THE ENVELOPE
 PROVIDED VIA FIRST CLASS MAIL, OVERNIGHT COURIER, HAND DELIVERY,
                OR VIA ELECTRONIC MAIL SERVICE TO:

                                 Diamond Ballot Processing
                                    c/o Prime Clerk LLC
                                  One Grand Central Place
                                60 East 42nd Street, Suite 1440
                                    New York, NY 10165
                              diamondballots@primeclerk.com

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS MASTER
BALLOT ON OR BEFORE MARCH 30, 2021 AT 4:00 P.M., PREVAILING CENTRAL
TIME, AND IF THE VOTING DEADLINE IS NOT EXTENDED, THE VOTES
TRANSMITTED BY THIS MASTER BALLOT MAY BE COUNTED TOWARD
CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.


                                                6 [CUSIP/ISIN indicated on Annex A hereto]
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 79 of 143




           INSTRUCTIONS FOR COMPLETING THIS MASTER BALLOT

1.    The Debtors are soliciting the votes of Holders of Claims and Interests with respect to the
      Plan attached as Exhibit A to the Disclosure Statement. Capitalized terms used in the
      Master Ballot or in these instructions but not otherwise defined therein or herein shall have
      the meaning set forth in the Plan, a copy of which also accompanies the Master Ballot.
      PLEASE READ THE PLAN AND DISCLOSURE STATEMENT CAREFULLY
      BEFORE COMPLETING THIS MASTER BALLOT.

2.    The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you
      if it is accepted by the Holders of at least two-thirds in amount and more than one-half in
      number of Claims in at least one class that votes on the Plan and if the Plan otherwise
      satisfies the requirements for confirmation provided by section 1129(a) of the Bankruptcy
      Code. Please review the Disclosure Statement for more information.

3.    You should immediately distribute the Beneficial Holder Ballots and the Solicitation
      Package to all Beneficial Holders of Claims and take any action required to enable each
      such Beneficial Holder to vote timely the Claims that it holds. You may distribute the
      Solicitation Packages to Beneficial Holders, as appropriate, in accordance with your
      customary practices. You are authorized to collect votes to accept or to reject the Plan from
      Beneficial Holders in accordance with your customary practices, including the use of a
      “voting instruction form” in lieu of (or in addition to) a Beneficial Holder Ballot, and
      collecting votes from Beneficial Holders through online voting, by phone, facsimile, or
      other electronic means. Any Beneficial Holder Ballot returned to you by a Beneficial
      Holder of a Claim shall not be counted for purposes of accepting or rejecting the Plan until
      you properly complete and deliver, to the Solicitation Agent, a Master Ballot that reflects
      the vote of such Beneficial Holders by March 30, 2021, at 4:00 p.m., prevailing Central
      Time or otherwise validate the Master Ballot in a manner acceptable to the Solicitation
      Agent.

4.    If you are transmitting the votes of any Beneficial Holder of Claims other than yourself,
      you may either:

      a.     “Pre-validate” the individual Beneficial Holder Ballot contained in the Solicitation
             Package and then forward the Solicitation Package to the Beneficial Holder of the
             Claim for voting within five Business Days after the receipt by such Nominee of
             the Solicitation Package, with the Beneficial Holder then returning the individual
             Beneficial Holder Ballot directly to the Solicitation Agent in the return envelope to
             be provided in the Solicitation Package. A Nominee “pre-validates” a Beneficial
             Holder’s Ballot by signing the Beneficial Holder Ballot and including their DTC
             participant number; indicating the account number of the Beneficial Holder and the
             principal amount of Claims held by the Nominee for such Beneficial Holder; and
             then forwarding the Beneficial Holder Ballot together with the Solicitation Package
             to the Beneficial Holder. The Beneficial Holder then completes the remaining
             information requested on the Beneficial Holder Ballot and returns the Beneficial
             Holder Ballot directly to the Solicitation Agent. A list of the Beneficial Holders to
             whom “pre-validated” Beneficial Holder Ballots were delivered should be

                                                7 [CUSIP/ISIN indicated on Annex A hereto]
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 80 of 143




             maintained by Nominees for inspection for at least one year from the Effective
             Date; or

      b      Within five Business Days after receipt by such Nominee of the Solicitation
             Package, forward the Solicitation Package to the Beneficial Holder of the Claim for
             voting along with a return envelope provided by and addressed to the Nominee,
             with the Beneficial Holder then returning the individual Beneficial Holder Ballot
             to the Nominee. The Nominee will tabulate the votes of its respective owners on a
             Master Ballot that will be provided to the Nominee separately by the Solicitation
             Agent, in accordance with any instructions set forth in the instructions to the Master
             Ballot, and then return the Master Ballot to the Solicitation Agent. The Nominee
             should advise the Beneficial Holder to return their individual Beneficial Holder
             Ballots (or otherwise transmit their vote) to the Nominee by a date calculated by
             the Nominee to allow it to prepare and return the Master Ballot to the Solicitation
             Agent so that the Master Ballot is actually received by the Solicitation Agent on or
             before the Voting Deadline.

5.    With regard to any Beneficial Holder Ballots returned to you by a Beneficial Holder, you
      must: (a) compile and validate the votes and other relevant information of each such
      Beneficial Holder on the Master Ballot using the customer name or account number
      assigned by you to each such Beneficial Holder; (b) execute the Master Ballot; (c) transmit
      such Master Ballot to the Solicitation Agent by the Voting Deadline; and (d) retain such
      Beneficial Holder Ballots from Beneficial Holders, whether in hard copy or by electronic
      direction, in your files for a period of one year after the Effective Date of the Plan. You
      may be ordered to produce the Beneficial Holder Ballots (or evidence of the vote
      transmitted to you) to the Debtors or the Bankruptcy Court.

      (i)    The Master Ballot must be returned to the Solicitation Agent so as to be actually
             received by the Solicitation Agent on or before the Voting Deadline. The Voting
             Deadline is March 30, 2021, at 4:00 p.m., prevailing Central Time.

      (ii)   If a Master Ballot is received after the Voting Deadline and if the Voting Deadline
             is not extended, it may be counted only in the discretion of the Debtors.
             Additionally, the following Master Ballots will not be counted:

             a.      any Master Ballot that is illegible or contains insufficient information to
                     permit the identification of the Holder of the Claim;

             b.      any Master Ballot cast by a Party that does not hold a Claim in a Class that
                     is entitled to vote on the Plan;

             c.      any Master Ballot sent by facsimile or any electronic means other than
                     electronic mail;

             d.      any unsigned Master Ballot (for the avoidance of doubt, Master Ballots
                     validly submitted via electronic mail will be deemed signed);



                                               8 [CUSIP/ISIN indicated on Annex A hereto]
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 81 of 143




              e.      any Master Ballot that does not contain an original signature; provided,
                      however, that any Master Ballot submitted via electronic mail shall be
                      deemed to contain an original signature;

              f.      any Master Ballot not marked to accept or reject the Plan; and/or

              g.      any Master Ballot submitted by any party not entitled to cast a vote with
                      respect to the Plan.

8.     The method of delivery of Master Ballots to the Solicitation Agent is at the election and
       risk of each Nominee. Except as otherwise provided herein, such delivery will be deemed
       made only when the Solicitation Agent actually receives the executed Master Ballot. In
       all cases, Beneficial Holders and Nominees should allow sufficient time to assure timely
       delivery.

9.     If a Beneficial Holder or Nominee holds a Claim in a Voting Class against multiple
       Debtors, a vote on their Beneficial Holder Ballot will apply to all applicable Classes and
       Debtors against whom such Beneficial Holder or Nominee has such Claim, as applicable,
       in that Voting Class.

10.    If multiple Master Ballots are received from the same Nominee with respect to the same
       Claims voted on a Beneficial Holder Ballot prior to the Voting Deadline, the latest, timely
       received, and properly completed Master Ballot will supersede and revoke any earlier
       received Master Ballots.

11.    The Master Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim
       or Interest or (b) an assertion or admission of a Claim or Interest.

12.    Please be sure to sign and date the Master Ballot. You should indicate that you are
       signing the Master Ballot in your capacity as a trustee, executor, administrator, guardian,
       attorney in fact, officer of a corporation, or otherwise acting in a fiduciary or representative
       capacity and, if required or requested by the Solicitation Agent, the Debtors, or the
       Bankruptcy Court, submit proper evidence to the requesting party to so act on behalf of
       such Beneficial Holder. In addition, please provide your name and mailing address if it is
       different from that set forth on the attached mailing label or if no such mailing label is
       attached to the Master Ballot.

13.    If you are both the Nominee and the Beneficial Holder of any of the Claims indicated on
       Annex A of the Master Ballot or Beneficial Holder Ballot, as applicable, and you wish to
       vote such Claims, you may vote such Claims where indicated on the Master Ballot for such
       Claims and you must vote your entire Claims in the same Class to either accept or reject
       the Plan and may not split your vote.

14.    For purposes of the numerosity requirement of section 1126(c) of the Bankruptcy Code,
       separate Claims held by a single creditor in a particular Class may be aggregated and
       treated as if such creditor held one Claim in such Class, in which case all votes related to
       such Claim will be treated as a single vote to accept or reject the Plan; provided, however,
       that if separate affiliated entities hold Claims in a particular Class, these Claims will not be

                                                  9 [CUSIP/ISIN indicated on Annex A hereto]
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 82 of 143




       aggregated and will not be treated as if such creditor held one Claim in such Class, and the
       vote of each affiliated entity may be counted separately as a vote to accept or reject the
       Plan. Any party in interest may contest any such aggregation of multiple Claims at the
       Confirmation Hearing.

15.    The following additional rules shall apply to Master Ballots:

       a.     Votes cast by Beneficial Holders through a Nominee will be applied against the
              positions held by such entities in the Claims as of the Voting Record Date, as
              evidenced by the record and depository listings.

       b.     Votes submitted by a Nominee, whether pursuant to a Master Ballot or
              pre-validated Beneficial Holder Ballots, will not be counted in excess of the record
              amount of the Claims held by such Nominee;

       c.     To the extent that conflicting votes or “over-votes” are submitted by a Nominee,
              whether pursuant to a Master Ballot or pre-validated Beneficial Holder Ballots, the
              Solicitation Agent will attempt to reconcile discrepancies with the Nominee;

       d.     To the extent that over-votes on a Master Ballot or pre-validated Beneficial Holder
              Ballots are not reconcilable prior to the preparation of the vote certification, the
              Solicitation Agent will apply the votes to accept and reject the Plan in the same
              proportion as the votes to accept and reject the Plan submitted on the Master Ballot
              or pre-validated Beneficial Holder Ballots that contained the over-vote, but only to
              the extent of the Nominee’s position in the Claims; and

       e.     For purposes of tabulating votes, each Holder holding through a particular account
              will be deemed to have voted the principal amount relating to its holdings in that
              particular account, although the Solicitation Agent may be asked to adjust such
              principal amount to reflect the Claim amount.

                 PLEASE MAIL YOUR MASTER BALLOT PROMPTLY

  IF YOU HAVE ANY QUESTIONS REGARDING THIS MASTER BALLOT, THESE
  VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING, PLEASE CALL
                  THE RESTRUCTURING HOTLINE AT:

                                DOMESTIC: (877) 720-6570
                             INTERNATIONAL: (929) 955-3417

                OR EMAIL DIAMONDBALLOTS@PRIMECLERK.COM.

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS MASTER BALLOT
ON OR BEFORE THE VOTING DEADLINE, WHICH IS MARCH 30, 2021, AT 4:00 P.M.,
PREVAILING CENTRAL TIME, AND IF THE VOTING DEADLINE IS NOT EXTENDED, THE
VOTES TRANSMITTED HEREBY MAY BE COUNTED ONLY IN THE DISCRETION OF THE
DEBTORS.



                                                10 [CUSIP/ISIN indicated on Annex A hereto]
         Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 83 of 143




                                              Annex A

    Please check one (and only one) box below to indicate the Plan Class and CUSIP/ISIN to
    which this Master Ballot pertains (or clearly indicate such information directly on the Master
    Ballot or on an exhibit thereto). If you check more than one box, you risk having all votes
    submitted through this Master Ballot invalidated.

                                  Class 4 (Senior Notes Claims)
                                                      CUSIP 25271CAM4
☐            3.45% Senior Notes due 2023
                                                      ISIN US25271CAM47
                                                      CUSIP 25271CAP7
☐            7.875% Senior Notes due 2025
                                                      ISIN US25271CAP77
                                                      CUSIP 25271CAL6
☐            5.70% Senior Notes due 2039
                                                      ISIN US25271CAL63
                                                      CUSIP 25271CAN2
☐            4.875% Senior Notes due 2043
                                                      ISIN US25271CAN20




                                                 11
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 84 of 143




                                 Exhibit 1

                Plan Injunction, Releases, and Exculpation

                      [Exhibit E-7 to be attached here]
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 85 of 143




                                 Exhibit E-4

      Class 7 Existing Parent Equity Interests – Registered Holder Ballot
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 86 of 143




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                     )
In re:                                                                    Chapter 11
                                                                     )
                                                                     )
                                                                     )    Case No. 20-32307 (DRJ)
DIAMOND OFFSHORE DRILLING, INC., et al., 1
                                                                     )
                                                                          (Jointly Administered)
                                                                     )
                                           Debtors.                  )
                                                                     )

     REGISTERED HOLDER BALLOT FOR VOTING TO ACCEPT OR REJECT THE
     JOINT CHAPTER 11 PLAN OF REORGANIZATION OF DIAMOND OFFSHORE
                DRILLING, INC. AND ITS DEBTOR AFFILIATES
    REGISTERED HOLDER BALLOT FOR HOLDERS OF CLASS 7 EXISTING PARENT
                            EQUITY INTERESTS

PLEASE READ THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
CAREFULLY BEFORE COMPLETING THIS BALLOT AND FOLLOW THE
RELEVANT INSTRUCTIONS.

IN ORDER FOR YOUR VOTE TO BE COUNTED, THIS BALLOT MUST BE
COMPLETED, EXECUTED, AND RETURNED SO AS TO BE ACTUALLY RECEIVED
BY THE SOLICITATION AGENT BY MARCH 30, 2021, AT 4:00 P.M., PREVAILING
CENTRAL TIME (THE “VOTING DEADLINE”) IN ACCORDANCE WITH THE
FOLLOWING:

The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), are soliciting
votes with respect to the Second Amended Joint Chapter 11 Plan of Reorganization of Diamond
Offshore Drilling, Inc. and Its Debtor Affiliates (as may be amended, modified, or supplemented
from time to time, the “Plan”) as set forth in the Disclosure Statement for the Second Amended
Joint Chapter 11 Plan of Reorganization of Diamond Offshore Drilling, Inc. and Its Debtor
Affiliates (as may be amended, modified, or supplemented from time to time, the “Disclosure
Statement”). The Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”)
has approved the Disclosure Statement as containing adequate information pursuant to section

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
     (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
     Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
     Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
     Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
     (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
     Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters and mailing address is 15415 Katy
     Freeway, Houston, TX 77094.
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 87 of 143




1125 of title 11 of the United States Code (the “Bankruptcy Code”), by entry of an order on [●],
2021 [Docket No. [●]] (the “Disclosure Statement Order”). Bankruptcy Court approval of the
Disclosure Statement does not indicate approval of the Plan by the Bankruptcy Court. Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in the Plan.

You are receiving this ballot (this “Ballot”) because you are a registered holder of Class 7 Existing
Parent Equity Interests (your “Interests”) as of February 24, 2021 (the “Voting Record Date”).
Accordingly, you have a right to (a) vote to accept or reject the Plan and (b) subject to the
limitations set forth herein, opt out of the third-party release set forth in Article VIII.D of the Plan.

Your rights are described in the Disclosure Statement, which was included in the package
(the “Solicitation Package”) you are receiving with this Ballot (as well as the Plan, Disclosure
Statement Order, and certain other materials). If you received Solicitation Package materials in
electronic format and desire paper copies, or if you need to obtain additional Solicitation Packages,
you may obtain them (a) for a fee via PACER at http://www.txs.uscourts.gov; or (b) at no charge
from Prime Clerk LLC (the “Solicitation Agent”) by: (i) accessing the Debtors’ restructuring
website at https://cases.primeclerk.com/diamond; (ii) writing to Diamond Ballot Processing, c/o
Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY
10165; (iii) emailing diamondballots@primeclerk.com; or (iv) calling the Solicitation Agent at:

                                      Domestic: (877) 720-6570
                                    International: (929) 955-3417

This Ballot may not be used for any purpose other than for casting votes to accept or reject the
Plan and making certain certifications with respect to the Plan. If you believe you have received
this Ballot in error, or if you believe you have received the wrong ballot, please contact the
Solicitation Agent immediately at the address, telephone number, or email address set forth above.

You should review the Disclosure Statement, the Plan, and the instructions contained herein before
you vote. You may wish to seek legal advice concerning the Plan and the Plan’s classification and
treatment of your Interests. Your Interests have been placed in Class 7 under the Plan. If you hold
Claims or Interests in more than one Class, you will receive a ballot for each Class in which you
are entitled to vote.

PLEASE SUBMIT YOUR BALLOT BY ONE OF THE FOLLOWING TWO METHODS:

Via Paper Ballot. Complete, sign, and date this Ballot and return it (with an original
signature) promptly via first class mail (or in the enclosed reply envelope provided),
overnight courier, or hand delivery to:

                                    Diamond Ballot Processing
                                       c/o Prime Clerk LLC
                                     One Grand Central Place
                                   60 East 42nd Street, Suite 1440
                                       New York, NY 10165
                                                 OR



                                                   2
       Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 88 of 143




Via E-Ballot Portal. Submit your Ballot via the Solicitation Agent’s online portal, by visiting
https://cases.primeclerk.com/diamond (the “E-Ballot Portal”). Click on the “Submit
E-Ballot” section of the website and follow the instructions to submit your Ballot.

IMPORTANT NOTE: You will need the following information to retrieve and submit your
customized electronic Ballot:

Unique E-Ballot ID#: ____________________________________

The Solicitation Agent’s E-Ballot Portal is the sole manner in which Ballots will be accepted
via electronic or online transmission. Ballots submitted by facsimile, email, or other means
of electronic transmission will not be counted.

Each E-Ballot ID# is to be used solely for voting only those Interests described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot
ID# you receive, as applicable.

Holders of Existing Parent Equity Interests who cast a Ballot using the E-Ballot Portal
should NOT also submit a paper Ballot.

Item 1.            Amount of Interests for Voting Purposes

The undersigned hereby certifies that, as of the Voting Record Date, the undersigned was the
Holder of Existing Parent Equity Interests in the amount below: 2

                                                  Number of Shares

                                                  ______________

Item 2.            Vote on Plan

The Holder of the Interests set forth in Item 1 votes to (please check only one):

    ☐ ACCEPT (vote FOR) the Plan                                   ☐ REJECT (vote AGAINST) the Plan


Any Ballot that is executed by the Holder of Interests but that indicates both an acceptance and a
rejection of the Plan or does not indicate either an acceptance or rejection of the Plan will not be
counted.

Item 3.            Important Information Regarding the Third-Party Release

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE
THE RELEASES CONTAINED IN ARTICLE VIII.D OF THE PLAN. IF YOU VOTE TO

2
      For voting purposes only, subject to tabulation rules.

                                                               3
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 89 of 143




ACCEPT THE PLAN, YOU SHALL BE DEEMED TO HAVE CONSENTED TO THE
RELEASE, INJUNCTION, AND EXCULPATION PROVISIONS SET FORTH IN
ARTICLE VIII.C, D, E, AND F OF THE PLAN, WHICH PROVISIONS ARE SET FORTH
IN EXHIBIT 1 ATTACHED HERETO.

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF
THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU ARE A RELEASED PARTY IN
CONNECTION THEREWITH.

YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED IN ARTICLE VIII.D
OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW AND (A) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN OR
(B) VOTE TO REJECT THE PLAN. IF YOU (A) VOTE TO ACCEPT THE PLAN,
(B) FAIL TO SUBMIT A BALLOT BY THE VOTING DEADLINE, (C) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN
WITHOUT CHECKING THE BOX BELOW, OR (D) VOTE TO REJECT THE PLAN
WITHOUT CHECKING THE BOX BELOW, IN EACH CASE YOU WILL BE DEEMED
TO CONSENT TO THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN.

The Holder of the Class 7 Existing Parent Equity Interests identified in Item 1 elects to:

                             ☐ OPT OUT of the Third-Party Release


ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT FILE AN OBJECTION
WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES THAT EXPRESSLY
OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A RELEASING PARTY
UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.D OF THE PLAN OR DO
NOT ELECT TO OPT OUT OF THE PROVISIONS CONTAINED IN ARTICLE VIII.D
OF THE PLAN AS PROVIDED IN THIS BALLOT WILL BE DEEMED TO HAVE
EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND
COLLECTIVELY CONSENTED TO THE RELEASE AND DISCHARGE OF ALL
CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED
PARTIES. BY OBJECTING TO OR ELECTING TO OPT OUT OF THE RELEASES SET
FORTH IN ARTICLE VIII.D OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF
OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU
ARE A RELEASED PARTY IN CONNECTION THEREWITH.

Item 4.         Certifications

By signing this Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors that:

          a. as of the Voting Record Date, either: (i) the Entity is the Holder of Interests being
             voted; or (ii) the Entity is an authorized signatory for an Entity that is a Holder of the
             Interests being voted;


                                                   4
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 90 of 143




         b. the Entity (or in the case of an authorized signatory, the Holder) has received the
            Solicitation Package and acknowledges that the solicitation is being made pursuant to
            the terms and conditions set forth therein;

         c. the Entity has cast the same vote with respect to all Interests; and

         d. no other Ballots with respect to the amount of the Interests identified in Item 1 have
            been cast or, if any other Ballots have been cast with respect to such Interests, then
            any such earlier Ballots are hereby revoked.

Name of Holder:
                                           (Print or Type)



Signature:
Name of Signatory:
                                      (If other than the Holder)

Title:
Address:



Telephone
Number:
Email:
Date Completed:



IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS BALLOT ON
OR BEFORE MARCH 30, 2021, AT 4:00 P.M., PREVAILING CENTRAL TIME, AND IF
THE VOTING DEADLINE IS NOT EXTENDED, YOUR VOTE TRANSMITTED BY
THIS BALLOT MAY BE COUNTED TOWARD CONFIRMATION OF THE PLAN
ONLY IN THE DISCRETION OF THE DEBTORS.

                    INSTRUCTIONS FOR COMPLETING THIS BALLOT

1.       The Debtors are soliciting the votes of Holders of Claims and Interests with respect to the
         Plan attached as Exhibit A to the Disclosure Statement. Capitalized terms used in the Ballot
         or in these instructions but not otherwise defined therein or herein shall have the meaning
         set forth in the Plan, a copy of which also accompanies this Ballot. PLEASE READ THE
         PLAN AND DISCLOSURE STATEMENT CAREFULLY BEFORE COMPLETING
         THIS BALLOT.

                                                  5
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 91 of 143




2.    The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you
      if it is accepted by the Holders of at least two-thirds in amount and more than one-half in
      number of Claims in at least one class that votes on the Plan and if the Plan otherwise
      satisfies the requirements for confirmation provided by section 1129(a) of the Bankruptcy
      Code. Please review the Disclosure Statement for more information.

3.    To ensure that your Ballot is counted, you must complete and submit this Ballot as
      instructed herein. Ballots will not be accepted by electronic mail or facsimile.

4.    Use of Ballot. To ensure that your Ballot is counted, you must: (a) complete your Ballot
      in accordance with these instructions; (b) clearly indicate your decision either to accept or
      reject the Plan in the boxes provided in Item 2 of the Ballot; and (c) clearly sign and submit
      your Ballot as instructed herein.

5.    Your Ballot must be returned to the Solicitation Agent so as to be actually received by the
      Solicitation Agent on or before the Voting Deadline. The Voting Deadline is March 30,
      2021, at 4:00 p.m., prevailing Central Time.

6.    If a Ballot is received after the Voting Deadline and if the Voting Deadline is not extended,
      it may be counted only in the sole and absolute discretion of the Debtors. Additionally, the
      following Ballots will not be counted:

         a. any Ballot that partially rejects and partially accepts the Plan;

         b. Ballots sent to the Debtors, the Debtors’ agents (other than the Solicitation Agent),
            any agent, indenture trustee, or the Debtors’ financial or legal advisors;

         c. Ballots sent by electronic mail or facsimile;

         d. any Ballot that is illegible or contains insufficient information to permit the
            identification of the Holder of the Interests;

         e. any Ballot cast by an Entity that does not hold an Existing Parent Equity Interest;

         f. any Ballot submitted by a Holder not entitled to vote pursuant to the Plan;

         g. any unsigned Ballot (for the avoidance of doubt, Ballots validly submitted through
            the E-Ballot Portal will be deemed signed);

         h. any non-original Ballot (for the avoidance of doubt, Ballots validly submitted
            through the E-Ballot Portal will be deemed original); and/or

         i. any Ballot not marked to accept or reject the Plan or any Ballot marked both to
            accept and reject the Plan.

7.    The method of delivery of Ballots to the Solicitation Agent is at the election and risk of
      each Holder of Interests. Except as otherwise provided herein, such delivery will be


                                                6
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 92 of 143




        deemed made only when the Solicitation Agent actually receives the originally executed
        Ballot. In all cases, Holders should allow sufficient time to assure timely delivery.

8.      If multiple Ballots are received from the same Holder of Interests with respect to the same
        Interests prior to the Voting Deadline, the latest, timely received, and properly completed
        Ballot will supersede and revoke any earlier received Ballots; provided that if a Holder
        timely submits both a paper Ballot and an electronic Ballot on account of the same Existing
        Parent Equity Interests, the electronic Ballot shall supersede the paper Ballot regardless of
        the order that the Ballots are received.

9.      You must vote all of your Interests within Class 7 either to accept or reject the Plan and
        may not split your vote.

10.     This Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim or
        Interest or (b) an assertion or admission of a Claim or Interest.

11.     Please be sure to sign and date your Ballot. If you are signing a Ballot in your capacity
        as a trustee, executor, administrator, guardian, attorney in fact, officer of a corporation, or
        otherwise acting in a fiduciary or representative capacity, you must indicate such capacity
        when signing and, if required or requested by the Solicitation Agent, the Debtors, or the
        Bankruptcy Court, must submit proper evidence to the requesting party to so act on behalf
        of such Holder. In addition, please provide your name and mailing address if it is different
        from that set forth on the attached mailing label or if no such mailing label is attached to
        the ballot.

12.     If you hold Claims or Interests in more than one Class under the Plan you may receive
        more than one ballot coded for each different Class. Each ballot votes only your Claims
        or Interests indicated on that ballot, so please complete and return each ballot that you
        receive.

                      PLEASE SUBMIT YOUR BALLOT PROMPTLY

     IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT, THESE VOTING
      INSTRUCTIONS, OR THE PROCEDURES FOR VOTING, PLEASE CALL THE
                       RESTRUCTURING HOTLINE AT:

                                  DOMESTIC: (877) 720-6570
                               INTERNATIONAL: (929) 955-3417

                 OR EMAIL DIAMONDBALLOTS@PRIMECLERK.COM.

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS BALLOT ON
OR BEFORE THE VOTING DEADLINE, WHICH IS ON MARCH 30, 2021, AT 4:00 P.M.,
PREVAILING CENTRAL TIME, AND IF THE VOTING DEADLINE IS NOT
EXTENDED, YOUR VOTE TRANSMITTED HEREBY MAY BE COUNTED ONLY IN
THE DISCRETION OF THE DEBTORS.



                                                  7
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 93 of 143




                                 Exhibit 1

                Plan Injunction, Releases, and Exculpation

                      [Exhibit E-7 to be attached here]
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 94 of 143




                                 Exhibit E-5

      Class 7 Existing Parent Equity Interests – Beneficial Holder Ballot
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 95 of 143




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                   )
In re:                                                             )
                                                                   )      Chapter 11
                                                                   )
DIAMOND OFFSHORE DRILLING, INC., et al., 1                         )      Case No. 20-32307 (DRJ)
                                                                   )
                                              Debtors.                    (Jointly Administered)
                                                                   )
                                                                   )

     BENEFICIAL HOLDER BALLOT FOR VOTING TO ACCEPT OR REJECT THE
     JOINT CHAPTER 11 PLAN OF REORGANIZATION OF DIAMOND OFFSHORE
                 DRILLING, INC. AND ITS DEBTOR AFFILIATES
    BENEFICIAL HOLDER BALLOT FOR HOLDERS OF CLASS 7 EXISTING PARENT
            EQUITY INTERESTS (CUSIP 25271C102 / ISIN US25271C1027)
PLEASE READ THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
CAREFULLY BEFORE COMPLETING THIS BALLOT AND FOLLOW THE
RELEVANT INSTRUCTIONS.

IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO YOUR NOMINEE, IN
ORDER FOR YOUR VOTE TO BE COUNTED, YOU MUST FOLLOW THE
DIRECTIONS OF YOUR NOMINEE AND ALLOW SUFFICIENT TIME FOR YOUR
NOMINEE TO RECEIVE YOUR VOTE AND TRANSMIT SUCH VOTE ON A MASTER
BALLOT, WHICH MASTER BALLOT MUST BE RETURNED TO THE
SOLICITATION AGENT BY MARCH 30, 2021, AT 4:00 P.M., PREVAILING CENTRAL
TIME (THE “VOTING DEADLINE”).

IF, HOWEVER, YOU RECEIVED A “PRE-VALIDATED” BALLOT FROM YOUR
NOMINEE WITH INSTRUCTIONS TO SUBMIT SUCH BALLOT DIRECTLY TO THE
SOLICITATION AGENT, IN ORDER FOR YOUR VOTE TO BE COUNTED, YOU
MUST COMPLETE, EXECUTE, AND RETURN THE “PRE-VALIDATED” BALLOT,




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
     (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
     Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
     Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
     Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
     (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
     Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters, and mailing address is 15415
     Katy Freeway, Houston, TX 77094.
                                                          1
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 96 of 143




SO AS TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY THE
VOTING DEADLINE.

The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), are soliciting
votes with respect to the Second Amended Joint Chapter 11 Plan of Reorganization of Diamond
Offshore Drilling, Inc. and Its Debtor Affiliates (as may be amended, modified, or supplemented
from time to time, the “Plan”) as set forth in the Disclosure Statement for the Second Amended
Joint Chapter 11 Plan of Reorganization of Diamond Offshore Drilling, Inc. and Its Debtor
Affiliates (as may be amended, modified, or supplemented from time to time, the “Disclosure
Statement”). The Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”)
has approved the Disclosure Statement as containing adequate information pursuant to section
1125 of title 11 of the United States Code (the “Bankruptcy Code”), by entry of an order on [●],
2021 [Docket No. [●]] (the “Disclosure Statement Order”). Bankruptcy Court approval of the
Disclosure Statement does not indicate approval of the Plan by the Bankruptcy Court. Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in the Plan.

You are receiving this Ballot for Beneficial Holders 2 (the “Beneficial Holder Ballot”) because you
are a Beneficial Holder of Class 7 Existing Parent Equity Interests as of February 24, 2021
(the “Voting Record Date”). Accordingly, you have a right to (a) vote to accept or reject the Plan
and (b) subject to the limitations set forth herein, opt out of the third-party release set forth in
Article VIII.D of the Plan. You can cast your vote through this Beneficial Holder Ballot and return
it to your broker, bank, or other nominee, or the agent of a broker, bank, or other nominee (each
of the foregoing, a “Nominee”), in accordance with the instructions provided by your Nominee,
who will then submit a master ballot (the “Master Ballot”) on behalf of the Beneficial Holders of
the Existing Parent Equity Interests.

Your rights are described in the Disclosure Statement, which was included in the package
(the “Solicitation Package”) you are receiving with this Beneficial Holder Ballot (as well as the
Plan, Disclosure Statement Order, and certain other materials). If you received Solicitation
Package materials in electronic format and desire paper copies, or if you need to obtain additional
Solicitation Packages, you may obtain them (a) for a fee via PACER at
http://www.txs.uscourts.gov; or (b) at no charge from Prime Clerk LLC (the “Solicitation Agent”)
by: (i) accessing the Debtors’ restructuring website at https://cases.primeclerk.com/diamond;
(ii) writing to Diamond Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East
42nd Street, Suite 1440, New York, NY 10165; (iii) emailing diamondballots@primeclerk.com; or
(iv) calling the Solicitation Agent at:

                                         Domestic: (877) 720-6570
                                       International: (929) 955-3417




2
    A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose Claims or Interests have not
    been satisfied prior to the Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or
    otherwise, as reflected in the records maintained by the Nominees.
                                                        2
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 97 of 143




This Beneficial Holder Ballot may not be used for any purpose other than for casting votes to
accept or reject the Plan and making certain certifications with respect to the Plan. If you believe
you have received this Beneficial Holder Ballot in error, or if you believe that you have received
the wrong ballot, please contact your Nominee immediately.

You should review the Disclosure Statement, the Plan, and the instructions contained herein before
you vote. You may wish to seek legal advice concerning the Plan and the Plan’s classification and
treatment of your Existing Parent Equity Interests. Your Existing Parent Equity Interests have
been placed in the Class 7 under the Plan. If you hold Claims or Interests in more than one Class,
you will receive a ballot for each Class in which you are entitled to vote.

In order for your vote to count, your Nominee must receive this Beneficial Holder Ballot in
sufficient time for your Nominee to include your vote on a Master Ballot that must be received by
the Solicitation Agent on or before the Voting Deadline, which is March 30, 2021, at 4:00 p.m.,
prevailing Central Time. Please allow sufficient time for your vote to be included on the Master
Ballot completed by your Nominee. If a Master Ballot recording your vote is not received by the
Voting Deadline, and if the Voting Deadline is not extended, your vote will not count.

Item 1.        Amount of Class 7 Existing Parent Equity Interests

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the
Beneficial Holder of Existing Parent Equity Interests in Class 7 in the following amount
(insert amount in box below, unless otherwise completed by your Nominee):

                                         _________ shares

Item 2.        Vote on Plan

The undersigned Beneficial Holder of the Existing Parent Equity Interests, the aggregate amount
of which is set forth in Item 1, votes to (please check only one):

 ☐ ACCEPT (vote FOR) the Plan                         ☐ REJECT (vote AGAINST) the Plan


Any Beneficial Holder Ballot that is executed by the Beneficial Holder of Existing Parent Equity
Interests but that indicates both an acceptance and a rejection of the Plan or does not indicate either
an acceptance or rejection of the Plan will not be counted.

Item 3.        Important Information Regarding the Third-Party Release

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE
THE RELEASES CONTAINED IN ARTICLE VIII.D OF THE PLAN. IF YOU VOTE TO
ACCEPT THE PLAN, YOU SHALL BE DEEMED TO HAVE CONSENTED TO THE
RELEASE, INJUNCTION, AND EXCULPATION PROVISIONS SET FORTH IN

                                                  3
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 98 of 143




ARTICLE VIII.C, D, E, AND F OF THE PLAN, WHICH PROVISIONS ARE SET FORTH
IN EXHIBIT 1 ATTACHED HERETO.

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D
OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU ARE A RELEASED PARTY
IN CONNECTION THEREWITH.

YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED IN ARTICLE VIII.D
OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW AND (A) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN OR
(B) VOTE TO REJECT THE PLAN. IF YOU (A) VOTE TO ACCEPT THE PLAN,
(B) FAIL TO SUBMIT A BALLOT BY THE VOTING DEADLINE, (C) SUBMIT THE
BALLOT BUT ABSTAIN FROM VOTING TO ACCEPT OR REJECT THE PLAN
WITHOUT CHECKING THE BOX BELOW, OR (D) VOTE TO REJECT THE PLAN
WITHOUT CHECKING THE BOX BELOW, IN EACH CASE YOU WILL BE DEEMED
TO CONSENT TO THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN.

The Beneficial Holder of the Existing Parent Equity Interests identified in Item 1 elects to:

                           ☐ OPT OUT of the Third-Party Release


ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT FILE AN OBJECTION
WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES THAT EXPRESSLY
OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A RELEASING PARTY
UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.D OF THE PLAN OR DO
NOT ELECT TO OPT OUT OF THE PROVISIONS CONTAINED IN ARTICLE VIII.D
OF THE PLAN AS PROVIDED IN THIS BALLOT WILL BE DEEMED TO HAVE
EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND
COLLECTIVELY CONSENTED TO THE RELEASE AND DISCHARGE OF ALL
CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND THE RELEASED
PARTIES. BY OBJECTING TO OR ELECTING TO OPT OUT OF THE RELEASES SET
FORTH IN ARTICLE VIII.D OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF
OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU
ARE A RELEASED PARTY IN CONNECTION THEREWITH.

Item 4.        Other Beneficial Holder Ballots Submitted

By returning this Beneficial Holder Ballot, the Holder of the Existing Parent Equity Interests
identified in Item 1 certifies that (a) this Beneficial Holder Ballot is the only Beneficial Holder
Ballot submitted for Existing Parent Equity Interests identified in Item 1 owned by such Holder,
except as identified in the following table, and (b) all Beneficial Holder Ballots submitted by the
Holder in the same Class indicate the same vote to accept or reject the Plan that the Holder has
indicated in Item 2 of this Beneficial Holder Ballot (please use additional sheets of paper if
necessary):
                                                  4
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 99 of 143




     ONLY COMPLETE THIS TABLE IF YOU HAVE VOTED OTHER CLASS 7
   EXISTING PARENT EQUITY INTERESTS ON OTHER BENEFICIAL HOLDER
                             BALLOTS

   Account        Name of Registered Holder          Amount of Other Existing Parent Equity
   Number               or Nominee                       Interests Voted (# of shares)




Item 5.        Certifications

By signing this Beneficial Holder Ballot, the undersigned certifies to the Bankruptcy Court and
the Debtors that:

          a.   as of the Voting Record Date, either: (i) the Entity is the Holder of the Existing
               Parent Equity Interests being voted on this Beneficial Holder Ballot; or (ii) the
               Entity is an authorized signatory for the Entity that is the Holder of the Existing
               Parent Equity Interests being voted on this Beneficial Holder Ballot;

          b.   the Entity (or in the case of an authorized signatory, the Holder) has received a copy
               of the Solicitation Package and acknowledges that the solicitation is being made
               pursuant to the terms and conditions set forth therein;

          c.   the Entity has cast the same vote with respect to all Existing Parent Equity Interests;
               and

          d.   no other Beneficial Holder Ballots with respect to the amount of the Existing Parent
               Equity Interests identified in Item 1 have been cast or, if any other Beneficial
               Holder Ballots have been cast with respect to such Existing Parent Equity Interests,
               then any such earlier received Beneficial Holder Ballots are hereby revoked.



Name of Holder:
                                          (Print or Type)



Signature:
Name of Signatory:
                                (If other than the Beneficial Holder)

                                                 5
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 100 of 143




Title:
Address:



Telephone
Number:
Email:
Date Completed:


         PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
 RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY IN THE ENVELOPE
  PROVIDED OR OTHERWISE IN ACCORDANCE WITH THE INSTRUCTIONS
                    PROVIDED BY YOUR NOMINEE.

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THE MASTER
BALLOT SUBMITTED ON YOUR BEHALF WHICH REFLECTS YOUR VOTE ON OR
BEFORE MARCH 30, 2021, AT 4:00 P.M., PREVAILING CENTRAL TIME, AND IF THE
VOTING DEADLINE IS NOT EXTENDED, YOUR VOTE TRANSMITTED BY THIS
BENEFICIAL HOLDER BALLOT MAY BE COUNTED TOWARD CONFIRMATION
OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.


     INSTRUCTIONS FOR COMPLETING THIS BENEFICIAL HOLDER BALLOT

1.       The Debtors are soliciting the votes of Holders of Claims and Interests with respect to the
         Plan attached as Exhibit A to the Disclosure Statement. Capitalized terms used in the
         Beneficial Holder Ballot or in these instructions but not otherwise defined therein or herein
         shall have the meaning set forth in the Plan, a copy of which also accompanies the
         Beneficial Holder Ballot. PLEASE READ THE PLAN AND DISCLOSURE
         STATEMENT CAREFULLY BEFORE COMPLETING THIS BENEFICIAL
         HOLDER BALLOT.

2.       The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you
         if it is accepted by the Holders of at least two-thirds in amount and more than one-half in
         number of Claims in at least one class that votes on the Plan and if the Plan otherwise
         satisfies the requirements for confirmation provided by section 1129(a) of the Bankruptcy
         Code. Please review the Disclosure Statement for more information.

3.       Unless otherwise instructed by your Nominee, to ensure that your vote is counted, you
         must submit your Beneficial Holder Ballot to your Nominee in sufficient time to allow
         your Nominee to process your vote and submit a Master Ballot so that the Master Ballot is
         actually received by the Solicitation Agent by the Voting Deadline. You may instruct your
                                                  6
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 101 of 143




       Nominee to vote on your behalf in the Master Ballot as follows: (a) complete the Beneficial
       Holder Ballot; (b) indicate your decision either to accept or reject the Plan in the boxes
       provided in Item 2 of the Beneficial Holder Ballot; and (c) sign and return the Beneficial
       Holder Ballot to your Nominee in accordance with the instructions provided by your
       Nominee. The Voting Deadline for the receipt of Master Ballots by the Solicitation Agent
       is March 30, 2021, at 4:00 p.m., prevailing Central Time. Your completed Beneficial
       Holder Ballot must be received by your Nominee in sufficient time to permit your Nominee
       to deliver your votes to the Solicitation Agent on or before the Voting Deadline.

4.     The following Beneficial Holder Ballots will not be counted:

       a.     any Beneficial Holder Ballot that partially rejects and partially accepts the Plan;

       b.     Beneficial Holder Ballot sent to the Debtors, the Debtors’ agents (other than the
              Solicitation Agent and only with respect to a pre-validated Beneficial Holder
              Ballot), any indenture trustee, or the Debtors’ financial or legal advisors;

       c.     Beneficial Holder Ballot returned to a Nominee not in accordance with the
              Nominee’s instructions;

       d.     any Beneficial Holder Ballot that is illegible or contains insufficient information to
              permit the identification of the Holder of the Existing Parent Equity Interests;

       e.     any Beneficial Holder Ballot cast by an Entity that does not hold Class 7 Existing
              Parent Equity Interests;

       f.     any Beneficial Holder Ballot submitted by a Holder not entitled to vote pursuant to
              the Plan;

       g.     any unsigned Beneficial Holder Ballot (except in accordance with the Nominee’s
              instructions);

       h.     any non-original Beneficial Holder Ballot (except in accordance with the
              Nominee’s instructions); and/or

       i.     any Beneficial Holder Ballot not marked to accept or reject the Plan or any
              Beneficial Holder Ballot marked both to accept and reject the Plan.

5.     If your Beneficial Holder Ballot is not received by your Nominee in sufficient time to be
       included on a timely submitted Master Ballot, it will not be counted unless the Debtors
       determine otherwise. In all cases, Beneficial Holders should allow sufficient time to assure
       timely delivery of your Beneficial Holder Ballot to your Nominee. No Beneficial Holder
       Ballot should be sent to any of the Debtors, the Debtors’ agents (other than the Solicitation
       Agent and only with respect to a pre-validated Beneficial Holder Ballot), the Debtors’
       financial or legal advisors, or any indenture trustee, and if so sent will not be counted.


                                                7
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 102 of 143




6.      If you deliver multiple Beneficial Holder Ballots to your Nominee with respect to the same
        Existing Parent Equity Interests prior to the Voting Deadline, the last received valid
        Beneficial Holder Ballot timely received will supersede and revoke any earlier received
        Beneficial Holder Ballots.

7.      You must vote all of your Existing Parent Equity Interests either to accept or reject the Plan
        and may not split your vote.

8.      This Beneficial Holder Ballot does not constitute, and shall not be deemed to be, (a) a Proof
        of Claim or Interest or (b) an assertion or admission of a Claim or Interest.

9.      Please be sure to sign and date your Beneficial Holder Ballot. If you are signing a
        Beneficial Holder Ballot in your capacity as a trustee, executor, administrator, guardian,
        attorney in fact, officer of a corporation, or otherwise acting in a fiduciary or representative
        capacity, you must indicate such capacity when signing and, if required or requested by the
        Solicitation Agent, the Debtors, or the Bankruptcy Court, submit proper evidence to the
        requesting party to so act on behalf of such Holder. In addition, please provide your name
        and mailing address if it is different from that set forth on the attached mailing label or if
        no such mailing label is attached to the Beneficial Holder Ballot.

10.     If you hold Claims and/or Interests in more than one Class under the Plan you may receive
        more than one ballot coded for each different Class. Each ballot votes only your Claims
        or Interests indicated on that ballot, so please complete and return each ballot that you
        receive.

11.     The Beneficial Holder Ballot is not a letter of transmittal and may not be used for any
        purpose other than to vote to accept or reject the Plan. Accordingly, at this time, Holders
        of Existing Parent Equity Interests should not surrender certificates or instruments
        representing or evidencing their Existing Parent Equity Interests s, and neither the Debtors
        nor the Solicitation Agent will accept delivery of any such certificates or instruments
        surrendered together with a ballot.

      PLEASE SUBMIT YOUR BENEFICIAL HOLDER BALLOT PROMPTLY IN THE
        ENVELOPE PROVIDED OR OTHERWISE IN ACCORDANCE WITH THE
                INSTRUCTIONS PROVIDED BY YOUR NOMINEE.

  IF YOU HAVE ANY QUESTIONS REGARDING THIS BENEFICIAL HOLDER
BALLOT, THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
           PLEASE CALL THE RESTRUCTURING HOTLINE AT:

                                  DOMESTIC: (877) 720-6570
                               INTERNATIONAL: (929) 955-3417




                                                   8
   Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 103 of 143




            OR EMAIL DIAMONDBALLOTS@PRIMECLERK.COM.

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THE MASTER
BALLOT ON OR BEFORE MARCH 30, 2021 AT 4:00 P.M., PREVAILING CENTRAL
TIME, AND IF THE VOTING DEADLINE IS NOT EXTENDED, YOUR VOTE
TRANSMITTED BY THIS BENEFICIAL HOLDER BALLOT MAY BE COUNTED
TOWARD CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE
DEBTORS.

                    [Remainder of page intentionally left blank]




                                         9
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 104 of 143




                                 Exhibit 1

                Plan Injunction, Releases, and Exculpation

                      [Exhibit E-7 to be attached here]
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 105 of 143




                                 Exhibit E-6

           Class 7 Existing Parent Equity Interests – Master Ballot
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 106 of 143




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                    )
In re:                                                                   Chapter 11
                                                                    )
                                                                    )
                                                                    )    Case No. 20-32307 (DRJ)
DIAMOND OFFSHORE DRILLING, INC., et al., 1
                                                                    )
                                                                         (Jointly Administered)
                                                                    )
                                          Debtors.                  )
                                                                    )

          MASTER BALLOT FOR VOTING TO ACCEPT OR REJECT THE
    JOINT CHAPTER 11 PLAN OF REORGANIZATION OF DIAMOND OFFSHORE
               DRILLING, INC. AND ITS DEBTOR AFFILIATES
     MASTER BALLOT FOR HOLDERS OF CLASS 7 EXISTING PARENT EQUITY
              INTERESTS (CUSIP 25271C102 / ISIN US25271C1027)
PLEASE READ THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
CAREFULLY BEFORE COMPLETING THIS BALLOT AND FOLLOW THE
RELEVANT INSTRUCTIONS.

IN ORDER FOR THE VOTES ON THIS MASTER BALLOT TO BE COUNTED, THIS
MASTER BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO
BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY MARCH 30, 2021, AT
4:00 P.M., PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”) IN
ACCORDANCE WITH THE FOLLOWING:

The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), are soliciting
votes with respect to the Second Amended Joint Chapter 11 Plan of Reorganization of Diamond
Offshore Drilling, Inc. and Its Debtor Affiliates (as may be amended, modified, or supplemented
from time to time, the “Plan”) as set forth in the Disclosure Statement for the Second Amended
Joint Chapter 11 Plan of Reorganization of Diamond Offshore Drilling, Inc. and Its Debtor
Affiliates (as may be amended, modified, or supplemented from time to time, the “Disclosure
Statement”). The Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”)
has approved the Disclosure Statement as containing adequate information pursuant to section


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
    (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
    Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
    Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
    Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
    (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
    Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters and mailing address is 15415 Katy
    Freeway, Houston, TX 77094.

                                                         1
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 107 of 143




1125 of title 11 of the United States Code (the “Bankruptcy Code”), by entry of an order on [●],
2021 [Docket No. [●]] (the “Disclosure Statement Order”). Bankruptcy Court approval of the
Disclosure Statement does not indicate approval of the Plan by the Bankruptcy Court. Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in the Plan.

You are receiving this master ballot (this “Master Ballot”) because you are the Nominee (as
defined below) of a Beneficial Holder 2 of Class 7 Existing Parent Equity Interests as of February
24, 2021 (the “Voting Record Date”).

This Master Ballot is to be used by you as a broker, bank, or other nominee; or as the agent
of a broker, bank, or other nominee (each of the foregoing, a “Nominee”); or as the proxy
holder of a Nominee for certain Beneficial Holders of Existing Parent Equity Interests, to
transmit to the Solicitation Agent (as defined below) the votes of such Beneficial Holders in
respect of their Existing Parent Equity Interests to accept or reject the Plan.

The rights and treatment for each Class are described in the Disclosure Statement, which was
included in the package (the “Solicitation Package”) you are receiving with this Master Ballot (as
well as the Plan, Disclosure Statement Order, and certain other materials). If you received
Solicitation Package materials in electronic format and desire paper copies, or if you need to obtain
additional Solicitation Packages, you may obtain them (a) for a fee via PACER at
http://www.txs.uscourts.gov; or (b) at no charge from Prime Clerk LLC (the “Solicitation Agent”)
by: (i) accessing the Debtors’ restructuring website at https://cases.primeclerk.com/diamond;
(ii) writing to Diamond Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East
42nd Street, Suite 1440, New York, NY 10165; (iii) emailing diamondballots@primeclerk.com; or
(iv) calling the Solicitation Agent at:

                                         Domestic: (877) 720-6570
                                       International: (929) 955-3417

This Master Ballot may not be used for any purpose other than for casting votes to accept or reject
the Plan and making certain certifications with respect to the Plan. If you believe you have
received this Master Ballot in error, please contact the Solicitation Agent immediately at the
address, telephone number, or email address set forth above.

You are authorized to collect votes to accept or to reject the Plan from Beneficial Holders in
accordance with your customary practices, including the use of a “voting instruction form” in lieu
of (or in addition to) a Beneficial Holder Ballot (as defined below), and collecting votes from
Beneficial Holders through online voting, by phone, facsimile, or other electronic means.

You should review the Disclosure Statement, the Plan, and the instructions contained herein before
you transmit votes. You or the Beneficial Holders of the Existing Parent Equity Interests for whom




2
    A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose Claims or Interests have not
    been satisfied prior to the Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or
    otherwise, as reflected in the records maintained by the Nominees.

                                                        2
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 108 of 143




you are the Nominee may wish to seek legal advice concerning the Plan and the Plan’s
classification and treatment of such Existing Parent Equity Interests.

The Bankruptcy Court may confirm the Plan and thereby bind all Holders of Claims or Interests.
To have the votes of your Beneficial Holders count as either an acceptance or rejection of the Plan,
you must complete and return this Master Ballot so that the Solicitation Agent actually receives it
on or before the Voting Deadline.

The Voting Deadline is on March 30, 2021, at 4:00 p.m., prevailing Central Time.

Item 1.        Certification of Authority to Vote.

The undersigned certifies that, as of the Voting Record Date, the undersigned (please check the
applicable box):

☐          Is a broker, bank, or other nominee for the Beneficial Holders of the aggregate amount
           of the Existing Parent Equity Interests listed in Item 2 below, or

☐          Is acting under a power of attorney and/or agency (a copy of which will be provided
           upon request) granted by a broker, bank, or other nominee for the Beneficial Holders
           of the aggregate amount of Existing Parent Equity Interests listed in Item 2 below, or

☐          Has been granted a proxy (an original of which is attached hereto) from a broker, bank,
           or other nominee, or a beneficial owner of the aggregate amount of Existing Parent
           Equity Interests listed in Item 2 below,

and accordingly, has full power and authority to vote to accept or reject the Plan, on behalf of the
Beneficial Holders of the Existing Parent Equity Interests described in Item 2.

Item 2.        Votes on Plan

The undersigned transmits the following votes of Beneficial Holders of Existing Parent Equity
Interests and certifies that the following Beneficial Holders of such Existing Parent Equity
Interests, as identified by their respective customer account numbers set forth below, are the
Beneficial Holders of such Existing Parent Equity Interests as of the Voting Record Date and have
delivered to the undersigned, as Nominee, properly executed ballots (the “Beneficial Holder
Ballots”) casting such votes as indicated and containing instructions for the casting of those votes
on their behalf.

Indicate in the appropriate column below the aggregate amount voted for each account or attach
such information to this Master Ballot in the form of the following table. Please note that each
Holder must vote all such Beneficial Holder’s Existing Parent Equity Interests to accept or reject
the Plan and may not split such vote. Any Beneficial Holder Ballot executed by the Beneficial
Holder that does not indicate an acceptance or rejection of the Plan or that indicates both an
acceptance and a rejection of the Plan will not be counted. If the Beneficial Holder has checked
the box on Item 3 of the Beneficial Holder Ballot pertaining to releases by Holders of
Interests, as detailed in Article VIII.D of the Plan, please place an X in the Item 3 column


                                                 3
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 109 of 143




below for each Beneficial Holder that checked the box, unless the Beneficial Holder has voted
to accept the Plan.

 Your Customer         Amount Held               Item 2                        Item 3
 Account Number        as of Voting     Indicate the vote cast on     If the box in Item 3 of
     for Each          Record Date        the Beneficial Holder       the Beneficial Holder
    Beneficial                           Ballot by checking the       Ballot was completed,
    Holder of                            appropriate box below.        check the box in the
  Existing Parent                                                          column below
 Equity Interests                        Accept           Reject         OPT OUT of the
                                                    or
                                        the Plan         the Plan      Third-Party Release
 1
 2
 3
 4
 5
 6
 TOTALS

Item 3.         Other Ballots Submitted by Beneficial Holders in the Same Class

The undersigned certifies that it has transcribed in the following table the information, if any,
provided by the Beneficial Holders in Item 4 of the Beneficial Holder Ballot:

                                          Transcribe from Item 4 of the Beneficial Holder
     Your customer account number
                                                              Ballot
     and/or Customer Name for each
                                                        Name of         Amount of Other
     Beneficial Holder who completed
                                          Account      Registered        Existing Parent
      Item 4 of the Beneficial Holder
                                          Number        Holder or        Equity Interests
                   Ballot
                                                        Nominee           (# of shares)
 1.
 2.
 3.
 4.
 5.




                                               4
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 110 of 143




Item 4.        Important Information Regarding the Third-Party Release

Beneficial Holders who vote to reject the Plan in Item 2 of the Beneficial Holder Ballot or abstain
from voting on the Plan must check the box in Item 3 of the Beneficial Holder Ballot if they elect
not to grant the release contained in Article VIII.D of the Plan. Election to withhold consent to
the releases contained in Article VIII.D of the Plan is at the Beneficial Holder’s option. If a
Beneficial Holder submits its Beneficial Holder Ballot without this box in Item 3 checked, or if
the Beneficial Holder does not submit a ballot by the Voting Deadline, the Beneficial Holder will
be deemed to consent to the releases contained in Article VIII.D of the Plan to the fullest extent
permitted by applicable law. If the Beneficial Holder voted to accept the Plan in Item 2 of the
Beneficial Holder Ballot, (a) the Beneficial Holder will be deemed to consent to the releases
contained in Article VIII.D of the Plan to the fullest extent permitted by applicable law and (b) if
the Beneficial Holder checked the box in Item 3 of the Beneficial Holder Ballot, its election not to
grant the releases will not be counted. The release, injunction, and exculpation provisions set forth
in Article VIII.C, D, E, and F of the Plan are set forth in Exhibit 1 attached hereto.

Item 5.        Certifications

By signing this Master Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors
that:

          a.   it has received a copy of the Disclosure Statement, the Plan, the Master Ballots, the
               Beneficial Holder Ballots, and the remainder of the Solicitation Package and has
               delivered the same to the Beneficial Holders of the Existing Parent Equity Interests
               listed in Item 2 above;

          b.   it has received a completed and signed Beneficial Holder Ballot (or other accepted
               and customary method of communicating a vote) from each Beneficial Holder
               listed in Item 2 of this Master Ballot;

          c.   it is the registered Holder of all the Existing Parent Equity Interests listed in Item 2
               above being voted, or it has been authorized by each Beneficial Holder of the
               Existing Parent Equity Interests listed in Item 2 above to vote on the Plan;

          d.   no other Master Ballots with respect to the same Existing Parent Equity Interests
               identified in Item 2 have been cast or, if any other Master Ballots have been cast
               with respect to such Existing Parent Equity Interests, then any such earlier received
               Master Ballots are hereby revoked;

          e.   it has properly disclosed: (i) the number of Beneficial Holders of Existing Parent
               Equity Interests who completed the Beneficial Holder Ballots; (ii) the respective
               amounts of the Existing Parent Equity Interests owned, as the case may be, by each
               Beneficial Holder of the Existing Parent Equity Interests who completed a
               Beneficial Holder Ballot; (iii) each such Beneficial Holder of Existing Parent
               Equity Interests’ respective vote concerning the Plan; (iv) each such Beneficial
               Holder of Existing Parent Equity Interests’ certification as to other Existing Parent
               Equity Interests; and (v) the customer account or other identification number for
               each such Beneficial Holder of Existing Parent Equity Interests; and

                                                  5
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 111 of 143




         f.   it will maintain Beneficial Holder Ballots and evidence of separate transactions
              returned by Beneficial Holders of Existing Parent Equity Interests (whether
              properly completed or defective) for at least one year after the Effective Date of the
              Plan and disclose all such information to the Bankruptcy Court or the Debtors, if
              so ordered.

Name of Nominee:
                                         (Print or Type)



Participant Number:
Name of Proxy Holder or Agent for Nominee (if applicable):


                                         (Print or Type)

Signature:
Name of
Signatory:
Title:
Address:



Date Completed:
Email Address:



     PLEASE COMPLETE, SIGN, AND DATE THIS MASTER BALLOT AND
 RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY IN THE ENVELOPE
 PROVIDED VIA FIRST CLASS MAIL, OVERNIGHT COURIER, HAND DELIVERY,
                OR VIA ELECTRONIC MAIL SERVICE TO:

                                 Diamond Ballot Processing
                                    c/o Prime Clerk LLC
                                  One Grand Central Place
                                60 East 42nd Street, Suite 1440
                                    New York, NY 10165
                              diamondballots@primeclerk.com

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS MASTER
BALLOT ON OR BEFORE MARCH 30, 2021 AT 4:00 P.M., PREVAILING CENTRAL
TIME, AND IF THE VOTING DEADLINE IS NOT EXTENDED, THE VOTES

                                                6
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 112 of 143




TRANSMITTED BY THIS MASTER BALLOT MAY BE COUNTED TOWARD
CONFIRMATION OF THE PLAN ONLY IN THE DISCRETION OF THE DEBTORS.
        INSTRUCTIONS FOR COMPLETING THIS MASTER BALLOT

1.     The Debtors are soliciting the votes of Holders of Claims and Interests with respect to the
       Plan attached as Exhibit A to the Disclosure Statement. Capitalized terms used in the
       Master Ballot or in these instructions but not otherwise defined therein or herein shall have
       the meaning set forth in the Plan, a copy of which also accompanies the Master Ballot.
       PLEASE READ THE PLAN AND DISCLOSURE STATEMENT CAREFULLY
       BEFORE COMPLETING THIS MASTER BALLOT.

2.     The Plan can be confirmed by the Bankruptcy Court and thereby made binding upon you
       if it is accepted by the Holders of at least two-thirds in amount and more than one-half in
       number of Claims in at least one class that votes on the Plan in at least one class that votes
       on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided
       by section 1129(a) of the Bankruptcy Code. Please review the Disclosure Statement for
       more information.

3.     You should immediately distribute the Beneficial Holder Ballots and the Solicitation
       Package to all Beneficial Holders of Existing Parent Equity Interests and take any action
       required to enable each such Beneficial Holder to vote timely the Existing Parent Equity
       Interests that it holds. You may distribute the Solicitation Packages to Beneficial Holders,
       as appropriate, in accordance with your customary practices. You are authorized to collect
       votes to accept or to reject the Plan from Beneficial Holders in accordance with your
       customary practices, including the use of a “voting instruction form” in lieu of (or in
       addition to) a Beneficial Holder Ballot, and collecting votes from Beneficial Holders
       through online voting, by phone, facsimile, or other electronic means. Any Beneficial
       Holder Ballot returned to you by a Beneficial Holder of Existing Parent Equity Interests
       shall not be counted for purposes of accepting or rejecting the Plan until you properly
       complete and deliver, to the Solicitation Agent, a Master Ballot that reflects the vote of
       such Beneficial Holders by March 30, 2021, at 4:00 p.m., prevailing Central Time or
       otherwise validate the Master Ballot in a manner acceptable to the Solicitation Agent.

4.     If you are transmitting the votes of any Beneficial Holder of Existing Parent Equity
       Interests other than yourself, you may either:

       a.     “Pre-validate” the individual Beneficial Holder Ballot contained in the Solicitation
              Package and then forward the Solicitation Package to the Beneficial Holder of the
              Existing Parent Equity Interests for voting within five Business Days after the
              receipt by such Nominee of the Solicitation Package, with the Beneficial Holder
              then returning the individual Beneficial Holder Ballot directly to the Solicitation
              Agent in the return envelope to be provided in the Solicitation Package. A Nominee
              “pre-validates” a Beneficial Holder’s Ballot by signing the Beneficial Holder Ballot
              and including their DTC participant number; indicating the account number of the
              Beneficial Holder and the amount of Existing Parent Equity Interests held by the
              Nominee for such Beneficial Holder; and then forwarding the Beneficial Holder
              Ballot together with the Solicitation Package to the Beneficial Holder. The

                                                 7
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 113 of 143




              Beneficial Holder then completes the remaining information requested on the
              Beneficial Holder Ballot and returns the Beneficial Holder Ballot directly to the
              Solicitation Agent. A list of the Beneficial Holders to whom “pre-validated”
              Beneficial Holder Ballots were delivered should be maintained by Nominees for
              inspection for at least one year from the Effective Date; or

       b.     Within five Business Days after receipt by such Nominee of the Solicitation
              Package, forward the Solicitation Package to the Beneficial Holder of the Existing
              Parent Equity Interests for voting along with a return envelope provided by and
              addressed to the Nominee, with the Beneficial Holder then returning the individual
              Beneficial Holder Ballot to the Nominee. The Nominee will tabulate the votes of
              its respective owners on a Master Ballot that will be provided to the Nominee
              separately by the Solicitation Agent, in accordance with any instructions set forth
              in the instructions to the Master Ballot, and then return the Master Ballot to the
              Solicitation Agent. The Nominee should advise the Beneficial Holder to return
              their individual Beneficial Holder Ballots (or otherwise transmit their vote) to the
              Nominee by a date calculated by the Nominee to allow it to prepare and return the
              Master Ballot to the Solicitation Agent so that the Master Ballot is actually received
              by the Solicitation Agent on or before the Voting Deadline.

5.     With regard to any Beneficial Holder Ballots returned to you by a Beneficial Holder, you
       must: (a) compile and validate the votes and other relevant information of each such
       Beneficial Holder on the Master Ballot using the customer name or account number
       assigned by you to each such Beneficial Holder; (b) execute the Master Ballot; (c) transmit
       such Master Ballot to the Solicitation Agent by the Voting Deadline; and (d) retain such
       Beneficial Holder Ballots from Beneficial Holders, whether in hard copy or by electronic
       direction, in your files for a period of one year after the Effective Date of the Plan. You
       may be ordered to produce the Beneficial Holder Ballots (or evidence of the vote
       transmitted to you) to the Debtors or the Bankruptcy Court.

       (i)    The Master Ballot must be returned to the Solicitation Agent so as to be actually
              received by the Solicitation Agent on or before the Voting Deadline. The Voting
              Deadline is March 30, 2021, at 4:00 p.m., prevailing Central Time.

       (ii)   If a Master Ballot is received after the Voting Deadline and if the Voting Deadline
              is not extended, it may be counted only in the discretion of the Debtors.
              Additionally, the following Master Ballots will not be counted:

              a.      any Master Ballot that is illegible or contains insufficient information to
                      permit the identification of the Holder of the Existing Parent Equity
                      Interests;

              b.      any Master Ballot cast by a Party that does not hold an Interest in a Class
                      that is entitled to vote on the Plan;

              c.      any Master Ballot sent by facsimile or any electronic means other than
                      electronic mail;


                                                8
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 114 of 143




               d.      any unsigned Master Ballot (for the avoidance of doubt, Master Ballots
                       validly submitted via electronic mail will be deemed signed);

               e.      any Master Ballot that does not contain an original signature; provided,
                       however, that any Master Ballot submitted via electronic mail shall be
                       deemed to contain an original signature;

               f.      any Master Ballot not marked to accept or reject the Plan; and/or

               g.      any Master Ballot submitted by any party not entitled to cast a vote with
                       respect to the Plan.

8.      The method of delivery of Master Ballots to the Solicitation Agent is at the election and
        risk of each Nominee. Except as otherwise provided herein, such delivery will be deemed
        made only when the Solicitation Agent actually receives the executed Master Ballot. In
        all cases, Beneficial Holders and Nominees should allow sufficient time to assure timely
        delivery.

9.      If a Beneficial Holder or Nominee holds an Interest in a Voting Class against multiple
        Debtors, a vote on their Beneficial Holder Ballot will apply to all applicable Classes and
        Debtors against whom such Beneficial Holder or Nominee has such Interest, as applicable,
        in that Voting Class.

10.     If multiple Master Ballots are received from the same Nominee with respect to the same
        Existing Parent Equity Interests voted on a Beneficial Holder Ballot prior to the Voting
        Deadline, the latest, timely received, and properly completed Master Ballot will supersede
        and revoke any earlier received Master Ballots.

11.     The Master Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim
        or Interest or (b) an assertion or admission of a Claim or Interest.

12.     Please be sure to sign and date the Master Ballot. You should indicate that you are
        signing the Master Ballot in your capacity as a trustee, executor, administrator, guardian,
        attorney in fact, officer of a corporation, or otherwise acting in a fiduciary or representative
        capacity and, if required or requested by the Solicitation Agent, the Debtors, or the
        Bankruptcy Court, submit proper evidence to the requesting party to so act on behalf of
        such Beneficial Holder. In addition, please provide your name and mailing address if it is
        different from that set forth on the attached mailing label or if no such mailing label is
        attached to the Master Ballot.

13.     If you are both the Nominee and the Beneficial Holder of any Existing Parent Equity
        Interests, and you wish to vote such Existing Parent Equity Interests, you may vote such
        Existing Parent Equity Interests where indicated on the Master Ballot for such Existing
        Parent Equity Interests and you must vote all of your Existing Parent Equity Interests to
        either accept or reject the Plan and may not split your vote.

14.     The following additional rules shall apply to Master Ballots:


                                                   9
   Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 115 of 143




     a.    Votes cast by Beneficial Holders through a Nominee will be applied against the
           positions held by such entities in Existing Parent Equity Interests as of the Voting
           Record Date, as evidenced by the record and depository listings.

     b.    Votes submitted by a Nominee, whether pursuant to a Master Ballot or
           pre-validated Beneficial Holder Ballots, will not be counted in excess of the record
           amount of the Existing Parent Equity Interests held by such Nominee;

     c.    To the extent that conflicting votes or “over-votes” are submitted by a Nominee,
           whether pursuant to a Master Ballot or pre-validated Beneficial Holder Ballots, the
           Solicitation Agent will attempt to reconcile discrepancies with the Nominee;

     d.    To the extent that over-votes on a Master Ballot or pre-validated Beneficial Holder
           Ballots are not reconcilable prior to the preparation of the vote certification, the
           Solicitation Agent will apply the votes to accept and reject the Plan in the same
           proportion as the votes to accept and reject the Plan submitted on the Master Ballot
           or pre-validated Beneficial Holder Ballots that contained the over-vote, but only to
           the extent of the Nominee’s position in the Existing Parent Equity Interests; and

     e.    For purposes of tabulating votes, each Holder holding through a particular account
           will be deemed to have voted the amount relating to its holdings in that particular
           account, although the Solicitation Agent may be asked to adjust such amount to
           reflect the Existing Parent Equity Interests amount.

             PLEASE MAIL YOUR MASTER BALLOT PROMPTLY

 IF YOU HAVE ANY QUESTIONS REGARDING THIS MASTER BALLOT, THESE
 VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING, PLEASE CALL
                 THE RESTRUCTURING HOTLINE AT:

                            DOMESTIC: (877) 720-6570
                         INTERNATIONAL: (929) 955-3417

            OR EMAIL DIAMONDBALLOTS@PRIMECLERK.COM.

IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS MASTER BALLOT
ON OR BEFORE THE VOTING DEADLINE, WHICH IS MARCH 30, 2021, AT 4:00 P.M.,
PREVAILING CENTRAL TIME, AND IF THE VOTING DEADLINE IS NOT EXTENDED, THE
VOTES TRANSMITTED HEREBY MAY BE COUNTED ONLY IN THE DISCRETION OF THE
DEBTORS.

                      [Remainder of page intentionally left blank]




                                            10
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 116 of 143




                                 Exhibit 1

                Plan Injunction, Releases, and Exculpation

                      [Exhibit E-7 to be attached here]




                                     11
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 117 of 143




                              Exhibit E-7


                          Exhibit 1 to Ballots
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 118 of 143




                                            Exhibit 1

Plan Injunction, Releases, and Exculpation

        If you vote to accept the Plan or you, directly or indirectly, receive and accept a
distribution under the Plan, you shall be deemed to have consented to the exculpation and
injunction provisions set forth in Articles VIII.E and F of the Plan, respectively. If you are
entitled to vote on the Plan and you (i) vote to accept the Plan, (ii) do not vote to either accept
or reject the Plan and do not check the box in Item 3 of your Ballot, or (iii) vote to reject the
Plan and do not check the box in Item 3 of your Ballot, you shall be deemed to have consented
to the release provisions set forth in Article VIII.D of the Plan. The Disclosure Statement
and the Plan must be referenced for a complete description of the release, injunction, and
exculpation provisions of the Plan. Capitalized terms used in this Exhibit that are not
otherwise defined herein shall have the meanings ascribed to them in the Plan.

Article VIII.C        Debtor Release

        Notwithstanding anything else contained herein to the contrary, to the fullest extent
permitted by applicable Law and approved by the Bankruptcy Court, pursuant to
section 1123(b) of the Bankruptcy Code and Bankruptcy Rule 9019 and in exchange for good
and valuable consideration, the adequacy of which is hereby confirmed, on and after the
Effective Date, each Released Party is deemed to be, and hereby is conclusively, absolutely,
unconditionally, irrevocably, finally and forever released and discharged by the Debtors, the
Reorganized Debtors, and their Estates, including any successors to the Debtors or any
Estate’s Representative appointed or selected pursuant to section 1123(b)(3) of the
Bankruptcy Code, in each case on behalf of themselves and their respective successors,
assigns, and Representatives, and any and all other Entities who may purport to assert any
Cause of Action, directly or derivatively, by, through, for, or because of the foregoing
Entities, from any and all Claims and Causes of Action, including any derivative Claims
asserted on behalf of the Debtors, whether known or unknown, foreseen or unforeseen,
matured or unmatured, existing or hereafter arising, in law, equity, contract, tort or
otherwise, that the Debtors, the Reorganized Debtors, or their Estates would have been
legally entitled to assert in their own right (whether individually or collectively) or on behalf
of the Holder of any Claim against, or Interest in, a Debtor or other Entity, based on or
relating to, or in any manner arising from, in whole or in part, the Debtors (including the
Debtors’ capital structure, management, ownership, assets or operation thereof, including
any draws under or any Claims or Causes of Action related to the RCF Credit Agreement),
the assertion or enforcement of rights and remedies against the Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is treated in the
Plan, the business or contractual relationship between any Debtor and any Released Party,
the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions, intercompany
transactions between or among a Debtor or an Affiliate of a Debtor and another Debtor or
an Affiliate of a Debtor, the Chapter 11 Cases, the formulation, preparation, dissemination,
negotiation, or Filing of the Plan Support Agreement, the Disclosure Statement, the Backstop
Agreement, the Rights Offerings, the Private Placements, the Exit Facilities, the Plan
(including, for the avoidance of doubt, the Plan Supplement), the New Warrants, or any
aspect of the Restructuring, including any contract, instrument, release, or other agreement


                                                1
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 119 of 143




or document created or entered into in connection with the Plan Support Agreement, the
Disclosure Statement, the Backstop Agreement, the Rights Offerings, the Private
Placements, the Exit Facilities, the New Warrants, or the Plan, the Chapter 11 Cases, the
Filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, any action or actions taken in
furtherance of or consistent with the administration of the Plan, including the issuance or
distribution of securities pursuant to the Plan, or the distribution of property under the Plan
or any other related agreement, or upon any other act or omission, transaction, agreement,
event, or other occurrence taking place on or before the Effective Date related or relating to
any of the foregoing.

       Notwithstanding anything contained in the Plan to the contrary, the foregoing release
does not release (a) any obligations of any party under the Plan or any document, instrument,
or agreement executed to implement the Plan, including the Exit Facilities Documents,
(b) any Claims related to any act or omission that is determined in a Final Order to have
constituted willful misconduct, gross negligence, or actual fraud, solely to the extent as
determined by a final order of a court of competent jurisdiction, (c) the rights of Holders of
Allowed Claims or Interests to receive distributions under the Plan, or (d) any Preserved
Causes of Action set forth in the Plan Supplement.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Debtor Releases, which includes by reference each
of the related provisions and definitions contained in the Plan, and, further, shall constitute
the Bankruptcy Court’s finding that the Debtor Releases are: (a) in exchange for the good
and valuable consideration provided by the Released Parties, including, without limitation,
the Released Parties’ contributions to facilitating the Restructuring and implementing the
Plan; (b) a good-faith settlement and compromise of the Claims released by the Debtor
Releases; (c) in the best interest of the Debtors and their Estates and all Holders of Claims
and Interests; (d) fair, equitable, and reasonably given and made after due notice and
opportunity for a hearing; and (e) a bar to any of the Debtors, the Reorganized Debtors, or
the Debtors’ Estates asserting any Claim or Cause of Action released pursuant to the Debtor
Releases.

Article VIII.D        Third-Party Release

       Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and
after the Effective Date, pursuant to Bankruptcy Rule 9019 and to the fullest extent
permitted by applicable Law and approved by the Bankruptcy Court, pursuant to section
1123(b) of the Bankruptcy Code , in exchange for good and valuable consideration, the
adequacy of which is hereby confirmed, each Released Party is, and is deemed to be, and
hereby is conclusively, absolutely, unconditionally, irrevocably, finally and forever, released
and discharged by each Releasing Party from any and all Claims and Causes of Action,
whether known or unknown, foreseen or unforeseen, matured or unmatured, existing or
hereafter arising, in law, equity, contract, tort, or otherwise, including any derivative Claims
asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert
(whether individually or collectively), based on or relating to, or in any manner arising from,
in whole or in part, the Debtors (including the Debtors’ capital structure, management,


                                               2
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 120 of 143




ownership, assets, or operation thereof, including any draws under or any Claims or Causes
of Action related to the RCF Credit Agreement), the subject matter of, or the transactions
or events giving rise to, any Claim or Interest that is treated in this Plan, the business or
contractual relationship between any Debtor and any Released Party, the Debtors’ in- or
out-of-court restructuring efforts, intercompany transactions between or among a Debtor or
an Affiliate of a Debtor and another Debtor or an Affiliate of a Debtor, the Chapter 11 Cases,
the formulation, preparation, dissemination, negotiation, or Filing of the Plan Support
Agreement, the Disclosure Statement, the Rights Offerings, the Private Placements, the Exit
Facilities, the Backstop Agreement, the Plan (including, for the avoidance of doubt, the Plan
Supplement), the New Warrants, or any aspect of the Restructuring, including any contract,
instrument, release, or other agreement or document created or entered into in connection
with the Plan Support Agreement, the Disclosure Statement, the Backstop Agreement, the
Rights Offerings, the Private Placements, the Exit Facilities, the New Warrants, the Plan or
the Confirmation Order, the Chapter 11 Cases, the Filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, any action or actions taken in furtherance of or consistent with
the administration of the Plan, including the issuance or distribution of securities pursuant
to the Plan, or the distribution of property under the Plan or any other related agreement,
or upon any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date related or relating to any of the foregoing.

       Notwithstanding anything contained in the Plan to the contrary, the foregoing release
does not release (a) any obligations of any party under the Plan or any document, instrument,
or agreement executed to implement the Plan, including the Exit Facilities Documents,
(b) any Claims related to any act or omission that is determined in a Final Order to have
constituted willful misconduct, gross negligence, or actual fraud, solely to the extent as
determined by a final order of a court of competent jurisdiction, (c) the rights of Holders of
Allowed Claims or Interests to receive distributions under the Plan, (d) the rights of any
current employee of the Debtors under any employment agreement or plan, or (e) the rights
of the Debtors with respect to any confidentiality provisions or covenants restricting
competition in favor of the Debtors under any employment agreement with a current or
former employee of the Debtors.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Third-Party Releases, which includes by reference
each of the related provisions and definitions contained in the Plan, and, further, shall
constitute the Bankruptcy Court’s finding that the Third-Party Releases are: (a) in exchange
for the good and valuable consideration provided by the Released Parties, including, without
limitation, the Released Parties’ contributions to facilitating the Restructuring and
implementing this Plan; (b) a good-faith settlement and compromise of the Claims released
by the Third-Party Releases; (c) in the best interest of the Debtors and their Estates and all
Holders of Claims and Interests; (d) fair, equitable, and reasonably given and made after
due notice and opportunity for a hearing; and (e) a bar to any of the Releasing Parties
asserting any Claim or Cause of Action released pursuant to the Third-Party Releases.




                                              3
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 121 of 143




Article VIII.E        Exculpation

       Except as otherwise specifically provided in the Plan, no Exculpated Party shall have
or incur liability for, and each Exculpated Party is hereby released and exculpated from, any
Cause of Action or Claim related to any act or omission in connection with, relating to, or
arising out of, the Chapter 11 Cases, the formulation, preparation, dissemination,
negotiation, or Filing of the Plan Support Agreement and related prepetition transactions
(including any draws under or Claims or Causes of Action related to the RCF Credit
Agreement), the Disclosure Statement, the Backstop Agreement, the Rights Offerings, the
Private Placements, the Exit Facilities, the Plan, the Plan Supplement, the New Warrants, or
any transaction related to the Restructuring, any contract, instrument, release or other
agreement or document created or entered into before or during the Chapter 11 Cases, any
preference, fraudulent transfer, or other avoidance Claim arising pursuant to chapter 5 of
the Bankruptcy Code or other applicable Law, the Filing of the Chapter 11 Cases, the pursuit
of Confirmation, the pursuit of Consummation, the administration and implementation of
the Plan, including the issuance of securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Effective
Date related or relating to any of the foregoing, except for Claims related to any act or
omission that is determined in a Final Order to have constituted willful misconduct, gross
negligence, or actual fraud, but in all respects such Exculpated Parties shall be entitled to
reasonably rely upon the advice of counsel with respect to their duties and responsibilities
pursuant to the Plan and the Confirmation Order.

        The Exculpated Parties set forth above have, and upon Confirmation of the Plan shall
be deemed to have, participated in good faith and in compliance with applicable Law with
respect to the solicitation of votes and distribution of consideration pursuant to the Plan and,
therefore, are not and shall not be liable at any time for the violation of any applicable Law,
rule, or regulation governing the solicitation of acceptances or rejections of the Plan or such
distributions made pursuant to the Plan.

Article VIII.F.       Injunction

       Upon entry of the Confirmation Order, all Holders of Claims and Interests and other
parties in interest, along with their respective present or former employees, agents, officers,
directors, principals, and Affiliates, and each of their successors and assigns, shall be
enjoined from taking any actions to interfere with the implementation or Consummation of
the Plan in relation to any Claim or Interest that is extinguished, discharged, or released
pursuant to the Plan.

        Except as otherwise expressly provided in the Plan or the Confirmation Order, or for
obligations issued or required to be paid pursuant to the Plan or the Confirmation Order,
all Entities who have held, hold, or may hold Claims, Interests, or Causes of Action that have
been released, discharged, or are subject to exculpation pursuant to Article VIII of the Plan,
are permanently enjoined, from and after the Effective Date, from taking any of the
following actions against, as applicable, the Debtors, the Reorganized Debtors, the
Exculpated Parties, and/or the Released Parties:


                                               4
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 122 of 143




    1.   commencing, conducting, or continuing in any manner any action or other
         proceeding of any kind on account of or in connection with or with respect to any
         such Claims, Interests, or Causes of Action;

    2.   enforcing, levying, attaching, collecting, or recovering by any manner or means any
         judgment, award, decree, or Order against such Entities on account of or in
         connection with or with respect to any such Claims, Interests, or Causes of Action;

    3.   creating, perfecting, or enforcing any Lien or encumbrance of any kind against such
         Entities or the property or the Estates of such Entities on account of or in connection
         with or with respect to any such Claims, Interests, or Causes of Action;

    4.   asserting any right of setoff, subrogation, or recoupment of any kind against any
         obligation due from such Entities or against the property of such Entities on account
         of or in connection with or with respect to any such Claims, Interests, or Causes of
         Action unless such Holder has Filed a motion requesting the right to perform such
         setoff on or before the Effective Date, and notwithstanding an indication of a Claim
         or Interest or otherwise that such Holder asserts, has, or intends to preserve any
         right of setoff pursuant to applicable Law or otherwise; and

    5.   commencing or continuing in any manner any action or other proceeding of any
         kind on account of or in connection with or with respect to any such Claims,
         Interests, or Causes of Action released or settled pursuant to the Plan or the
         Confirmation Order.

       Notwithstanding anything to the contrary in the foregoing, the injunction does not
enjoin any party under the Plan, the Confirmation Order or under any other Restructuring
Document or other document, instrument, or agreement (including those attached to the
Disclosure Statement or included in the Plan Supplement) executed to implement the Plan
and the Confirmation Order from bringing an action to enforce the terms of the Plan, the
Confirmation Order or such document, instrument, or agreement (including those attached
to the Disclosure Statement or included in the Plan Supplement) executed to implement the
Plan and the Confirmation Order. The injunction in the Plan shall extend to any successors
and assigns of the Debtors and the Reorganized Debtors and their respective property and
interests in property.

Relevant Definitions Related to Release, Exculpation and Injunction Provisions

“Exculpated Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) the Committee and its members; (d) the parties to the Plan
Support Agreement; and (e) the Senior Notes Trustee (solely to the extent acting in the capacity as
Disbursing Agent), and (f) with respect to each of the foregoing Persons in clauses (a) through (e),
each of their current and former Affiliates; and (f) with respect to each of the foregoing Persons in
clauses (a) through (f), such Person’s predecessors, successors, assigns, subsidiaries, Affiliates,
current and former officers and directors, principals, equity holders, members, partners, managers,
employees, agents, financial advisors, attorneys, accountants, investment bankers, consultants,


                                                 5
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 123 of 143




Representatives, and other professionals, and such Person’s respective heirs, executors, estates,
and nominees, in each case in their capacity as such.

“Released Parties” means, each of and collectively, (a) the Debtors and the Reorganized Debtors,
(b) the Consenting Stakeholders, (c) the Ad Hoc Group and each of its members, (d) the Senior
Notes Trustee, (e) the Financing Parties, (f) the RCF Agent and the RCF Lenders, (g) the Exit
Agents, the Exit Revolving Credit Facility Lenders, the Exit Term Loan Lenders and the Exit
Noteholders; (h) any Releasing Party, (i) the Committee and each of its members, (j) with respect
to each of the foregoing Persons, in clauses (a) through (i), each of their current and former
Affiliates, and (k) with respect to each of the foregoing Persons in clauses (a) through (j), such
Person’s predecessors, successors, assigns, subsidiaries, current and former Affiliates, current and
former officers and directors, principals, equity holders (regardless of whether such interests are
held directly or indirectly), members, partners (including both general and limited partners),
managers, employees, agents, managed accounts or funds, management companies, fund advisors,
financial advisors, advisory board members, attorneys, accountants, investment bankers,
consultants, Representatives, and other professionals, and such Person’s respective heirs,
executors, estates, and nominees and any and all other persons or entities that may purport to assert
any Cause of Action derivatively, by or through the foregoing, in each case in their capacity as
such.

“Releasing Parties” means, collectively, (a) the Holders of all Claims or Interests who vote to
accept the Plan, (b) the Holders of all Claims or Interests whose vote to accept or reject the Plan
is solicited, or that otherwise receive notice of the opportunity to opt out of granting the releases
set forth in the Plan, that vote to reject or abstain from voting and do not opt out of granting the
releases under the Plan, (c) the Holders of all Claims or Interests that are conclusively presumed
to accept, and do not opt out of granting the releases under the Plan, (d) the Holders of all Claims
or Interests who are deemed to reject the Plan and do not opt out of granting the releases under the
Plan, (e) the Consenting Stakeholders, (f) the Ad Hoc Group and each of its members, (g) the
Senior Notes Trustee, (h) the Financing Parties, (i) the RCF Agent and each of the RCF Lenders,
(j) the Committee and each of its members (solely in their capacity as such), (k) any Released
Party, (l) with respect to each of the foregoing Persons, in clauses (a) through (k), each of their
current and former Affiliates, and (m) with respect to each of the foregoing Persons in clauses (a)
through (l), such Person’s predecessors, successors, assigns, subsidiaries, current and former
Affiliates, current and former officers and directors, principals, equity holders (regardless of
whether such interests are held directly or indirectly), members, partners (including both limited
and general partners), managers, employees, agents, managed accounts or funds, management
companies, fund advisors, financial advisors, advisory board members, attorneys, accountants,
investment bankers, consultants, Representatives, and other professionals, and such Person’s
respective heirs, executors, estates, and nominees, and any and all other persons or entities that
may purport to assert any Cause of Action derivatively, by or through the foregoing in each case
in their capacity as such.




                                                 6
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 124 of 143




                              Exhibit F

                      Notice of Non-Voting Status
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 125 of 143




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                    )
In re:                                                                   Chapter 11
                                                                    )
                                                                    )
                                                                    )    Case No. 20-32307 (DRJ)
DIAMOND OFFSHORE DRILLING, INC., et al., 1
                                                                    )
                                                                         (Jointly Administered)
                                                                    )
                                          Debtors.                  )
                                                                    )

          NOTICE OF NON-VOTING STATUS AND RELEASE OPT-OUT FORM

PLEASE TAKE NOTICE THAT:

                1.      On [●], 2021, Diamond Offshore Drilling, Inc. and its debtor affiliates, as
debtors and debtors-in-possession (collectively, the “Debtors”) in the above-captioned cases, filed
the Second Amended Joint Chapter 11 Plan of Reorganization of Diamond Offshore Drilling, Inc.
and Its Debtor Affiliates [Docket No. [●]] (as amended, modified, or supplemented from time to
time, the “Plan”), and a disclosure statement for the Plan [Docket No. [●]] (as amended, modified,
or supplemented from time to time, the “Disclosure Statement”) 2 pursuant to section 1125 of
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). On [●], 2021, the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) entered an
order approving the Disclosure Statement as having adequate information under section 1125 of
the Bankruptcy Code [Docket No. [●]].

              2.     You are receiving this notice (this “Notice of Non-Voting Status”)
because, according to the Debtors’ books and records, you are a holder of: Class 1 (Other
Priority Claims), Class 2 (Other Secured Claims), or Class 5 (General Unsecured Claims)
under the Plan, which provides that your Claim(s) against the Debtors is unimpaired and,
therefore, pursuant to section 1126(f) of the Bankruptcy Code, you are deemed to have
accepted the Plan and are not entitled to vote on the Plan.


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
    (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
    Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
    Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
    Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
    (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
    Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters and mailing address is 15415 Katy
    Freeway, Houston, TX 77094.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Plan or Disclosure Statement, as applicable.



                                                         1
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 126 of 143




                3.     Copies of the Plan and the Disclosure Statement may be obtained free of
charge by visiting the website maintained by the Debtors’ solicitation agent, Prime Clerk LLC
(the “Solicitation Agent”), at https://cases.primeclerk.com/diamond. Copies of the Plan and
Disclosure Statement may also be obtained by calling the Solicitation Agent at (877) 720-6570
(International) or (929) 955-3417 (Domestic), or sending an electronic mail message to the
Solicitation Agent at diamondinfo@primeclerk.com.

          4.   AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE
DEEMED TO PROVIDE THE RELEASES CONTAINED IN ARTICLE VIII.D OF THE
PLAN. YOU MAY ELECT TO OPT OUT OF THE RELEASES CONTAINED IN
ARTICLE VIII.D OF THE PLAN BY COMPLETING AND SUBMITTING THE
OPT-OUT FORM ATTACHED HERETO AS ANNEX A BY THE OBJECTION
DEADLINE. THE RELEASE, INJUNCTION, AND EXCULPATION PROVISIONS SET
FORTH IN ARTICLE VIII.D, E, AND F OF THE PLAN, WHICH PROVISIONS ARE SET
FORTH IN EXHIBIT 1 ATTACHED HERETO.

          5.     ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT
FILE AN OBJECTION WITH THE BANKRUPTCY COURT IN THE CHAPTER 11
CASES THAT EXPRESSLY OBJECTS TO THE INCLUSION OF SUCH HOLDER AS A
RELEASING PARTY UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.D
OF THE PLAN OR DO NOT ELECT TO OPT OUT OF THE PROVISIONS CONTAINED
IN ARTICLE VIII.D OF THE PLAN BY SUBMITTING THE ATTACHED OPT-OUT
FORM AS INSTRUCTED THEREIN WILL BE DEEMED TO HAVE EXPRESSLY,
UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY
CONSENTED TO THE RELEASE AND DISCHARGE OF ALL CLAIMS AND CAUSES
OF ACTION AGAINST THE DEBTORS AND THE RELEASED PARTIES. BY
ELECTING TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF
THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES
SET FORTH IN ARTICLE VIII.D OF THE PLAN IF YOU ARE A RELEASED PARTY
IN CONNECTION THEREWITH.

               6.     A hearing to consider confirmation of the Plan, and any objections thereto,
will be held on April 8, 2021, at 9:00 a.m. (prevailing Central Time) before the Honorable
David R. Jones, United States Bankruptcy Judge, in Courtroom 400 of the United States
Bankruptcy Court, 515 Rusk Avenue, Houston, Texas 77002, or as soon thereafter as counsel may
be heard (the “Confirmation Hearing”). 3

                7.      Any objections to confirmation of the Plan must (a) be in writing; (b) state
the name and address of the objecting party and the amount and nature of the claim or interest of
such party; (c) state the legal and factual basis for and nature of any objection; (d) conform to the
applicable Bankruptcy Rules and Local Rules; and (e) be filed with the Bankruptcy Court, together

3
    Pursuant to the Protocol for Emergency Public Health or Safety Conditions (adopted by General Order 2020-4
    and thereafter amended and extended from time to time), all hearings are currently being held by video/audio
    platforms. Parties should consult the Court’s website at www.txs.uscourts.gov to confirm the method and
    procedures for appearance at any hearing.



                                                       2
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 127 of 143




with proof of service, and served on the following parties so as to be received by no later than
March 30, 2021 at 4:00 p.m. (prevailing Central Time) (the “Objection Deadline”):

           a. the Debtors, 15415 Katy Freeway, Houston, Texas 77094 (Attn: General Counsel);

           b. counsel to the Debtors, (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
              Avenue of the Americas, New York, New York 10019 (Attn: Paul M. Basta, Robert
              A. Britton, and Christopher Hopkins), and (b) Porter Hedges LLP, 1000 Main
              Street, 36th Floor, Houston, Texas 77002 (Attn: John F. Higgins, Eric M. English,
              and M. Shane Johnson);

           c. counsel to the Ad Hoc Group of Senior Noteholders, Milbank LLP, 55 Hudson
              Yards, New York, New York 10001 (Attn: Dennis F. Dunne, Tyson M. Lomazow,
              and Ryan A. Berger);

           d. counsel to Wells Fargo Bank, National Association, as Prepetition RCF Agent,
              Bracewell LLP, 711 Louisiana Street, Suite 2300, Houston, Texas 77002
              (Attn: Kate Day and William A. (Trey) Wood III);

           e. counsel to the Committee, Akin Gump Strauss Hauer & Feld LLP, 2300 N. Field
              Street., Suite 1800, Dallas, Texas 75201 (Attn: Marty L. Brimmage, Jr.) and One
              Bryant Park, New York, New York 10036 (Attn: Ira S. Dizengoff and Philip C.
              Dublin); and

           f. the U.S. Trustee, 515 Rusk Street, Suite 3516, Houston, Texas 77002 (Attn: Hector
              Duran, Esq.).

UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN ACCORDANCE WITH
THIS NOTICE OF NON-VOTING STATUS, IT MAY NOT BE CONSIDERED BY THE
BANKRUPTCY COURT.

PURSUANT TO THE PLAN, IF YOU, AS A HOLDER OF CLAIMS WHO HAS BEEN
GIVEN NOTICE OF THE OPPORTUNITY TO OPT OUT OF GRANTING THE
RELEASES SET FORTH IN ARTICLE VIII OF THE PLAN BUT DO NOT OPT OUT,
YOU ARE AUTOMATICALLY DEEMED TO HAVE CONSENTED TO THE RELEASE
PROVISIONS IN ARTICLE VIII OF THE PLAN.


                          [Remainder of page intentionally left blank]




                                               3
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 128 of 143



Dated:   [●], 2021                        By:
                                          PORTER HEDGES LLP
                                          John F. Higgins (TX 09597500)
                                          Eric M. English (TX 24062714)
                                          M. Shane Johnson (TX 24083263)
                                          1000 Main St., 36th Floor
                                          Houston, Texas 77002
                                          Telephone:      (713) 226-6000
                                          Facsimile:      (713) 226-6248
                                          jhiggins@porterhedges.com
                                          eenglish@porterhedges.com
                                          sjohnson@porterhedges.com
                                          Co-Counsel to the Debtors and the Debtors-in-
                                          Possession
                                          – and –

                                          PAUL, WEISS, RIFKIND, WHARTON &
                                          GARRISON LLP
                                          Paul M. Basta (admitted pro hac vice)
                                          Robert A. Britton (admitted pro hac vice)
                                          Christopher Hopkins (admitted pro hac vice)
                                          Alice Nofzinger (admitted pro hac vice)
                                          Shamara R. James (admitted pro hac vice)
                                          1285 Avenue of the Americas
                                          New York, New York 10019
                                          Telephone:      (212) 373-3000
                                          Facsimile:      (212) 757-3990
                                          pbasta@paulweiss.com
                                          rbritton@paulweiss.com
                                          chopkins@paulweiss.com
                                          anofzinger@paulweiss.com
                                          sjames@paulweiss.com
                                          Counsel to the Debtors and
                                          the Debtors-in-Possession




                                      4
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 129 of 143



                                             Exhibit 1

Plan Injunction, Releases, and Exculpation

       If you vote to accept the Plan or you, directly or indirectly, receive and accept a
distribution under the Plan, you shall be deemed to have consented to the exculpation and
injunction provisions set forth in Articles VIII.E and F of the Plan, respectively. Pursuant to the
Plan, as a Holder of Claims who has been given notice of the opportunity to opt out of granting
the releases set forth in Article VIII.D of the Plan, if you do not timely opt out, you shall be
deemed to have consented to the release provisions set forth in Article VIII.D of the Plan. The
Disclosure Statement and the Plan must be referenced for a complete description of the release,
injunction, and exculpation provisions of the Plan. Capitalized terms used in this Exhibit that
are not otherwise defined herein shall have the meanings ascribed to them in the Plan.

Article VIII.C        Debtor Release

        Notwithstanding anything else contained herein to the contrary, to the fullest extent
permitted by applicable Law and approved by the Bankruptcy Court, pursuant to
section 1123(b) of the Bankruptcy Code and Bankruptcy Rule 9019 and in exchange for good
and valuable consideration, the adequacy of which is hereby confirmed, on and after the
Effective Date, each Released Party is deemed to be, and hereby is conclusively, absolutely,
unconditionally, irrevocably, finally and forever released and discharged by the Debtors, the
Reorganized Debtors, and their Estates, including any successors to the Debtors or any Estate’s
Representative appointed or selected pursuant to section 1123(b)(3) of the Bankruptcy Code, in
each case on behalf of themselves and their respective successors, assigns, and Representatives,
and any and all other Entities who may purport to assert any Cause of Action, directly or
derivatively, by, through, for, or because of the foregoing Entities, from any and all Claims and
Causes of Action, including any derivative Claims asserted on behalf of the Debtors, whether
known or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter
arising, in law, equity, contract, tort or otherwise, that the Debtors, the Reorganized Debtors, or
their Estates would have been legally entitled to assert in their own right (whether individually
or collectively) or on behalf of the Holder of any Claim against, or Interest in, a Debtor or other
Entity, based on or relating to, or in any manner arising from, in whole or in part, the Debtors
(including the Debtors’ capital structure, management, ownership, assets or operation thereof,
including any draws under or any Claims or Causes of Action related to the RCF Credit
Agreement), the assertion or enforcement of rights and remedies against the Debtors, the subject
matter of, or the transactions or events giving rise to, any Claim or Interest that is treated in the
Plan, the business or contractual relationship between any Debtor and any Released Party, the
Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions, intercompany
transactions between or among a Debtor or an Affiliate of a Debtor and another Debtor or an
Affiliate of a Debtor, the Chapter 11 Cases, the formulation, preparation, dissemination,
negotiation, or Filing of the Plan Support Agreement, the Disclosure Statement, the Backstop
Agreement, the Rights Offerings, the Private Placements, the Exit Facilities, the Plan (including,
for the avoidance of doubt, the Plan Supplement), the New Warrants, or any aspect of the
Restructuring, including any contract, instrument, release, or other agreement or document
created or entered into in connection with the Plan Support Agreement, the Disclosure
Statement, the Backstop Agreement, the Rights Offerings, the Private Placements, the Exit
       Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 130 of 143



Facilities, the New Warrants, or the Plan, the Chapter 11 Cases, the Filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, any action or actions taken in furtherance of or consistent with the
administration of the Plan, including the issuance or distribution of securities pursuant to the
Plan, or the distribution of property under the Plan or any other related agreement, or upon any
other act or omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date related or relating to any of the foregoing.

        Notwithstanding anything contained in the Plan to the contrary, the foregoing release
does not release (a) any obligations of any party under the Plan or any document, instrument,
or agreement executed to implement the Plan, including the Exit Facilities Documents, (b) any
Claims related to any act or omission that is determined in a Final Order to have constituted
willful misconduct, gross negligence, or actual fraud, solely to the extent as determined by a final
order of a court of competent jurisdiction, (c) the rights of Holders of Allowed Claims or
Interests to receive distributions under the Plan, or (d) any Preserved Causes of Action set forth
in the Plan Supplement.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Debtor Releases, which includes by reference each of
the related provisions and definitions contained in the Plan, and, further, shall constitute the
Bankruptcy Court’s finding that the Debtor Releases are: (a) in exchange for the good and
valuable consideration provided by the Released Parties, including, without limitation, the
Released Parties’ contributions to facilitating the Restructuring and implementing the Plan;
(b) a good-faith settlement and compromise of the Claims released by the Debtor Releases; (c) in
the best interest of the Debtors and their Estates and all Holders of Claims and Interests; (d) fair,
equitable, and reasonably given and made after due notice and opportunity for a hearing; and
(e) a bar to any of the Debtors, the Reorganized Debtors, or the Debtors’ Estates asserting any
Claim or Cause of Action released pursuant to the Debtor Releases.

Article VIII.D        Third-Party Release

        Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and
after the Effective Date, pursuant to Bankruptcy Rule 9019 and to the fullest extent permitted
by applicable Law and approved by the Bankruptcy Court, pursuant to section 1123(b) of the
Bankruptcy Code , in exchange for good and valuable consideration, the adequacy of which is
hereby confirmed, each Released Party is, and is deemed to be, and hereby is conclusively,
absolutely, unconditionally, irrevocably, finally and forever, released and discharged by each
Releasing Party from any and all Claims and Causes of Action, whether known or unknown,
foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
contract, tort, or otherwise, including any derivative Claims asserted on behalf of the Debtors,
that such Entity would have been legally entitled to assert (whether individually or collectively),
based on or relating to, or in any manner arising from, in whole or in part, the Debtors (including
the Debtors’ capital structure, management, ownership, assets, or operation thereof, including
any draws under or any Claims or Causes of Action related to the RCF Credit Agreement), the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that is treated
in this Plan, the business or contractual relationship between any Debtor and any Released
Party, the Debtors’ in- or out-of-court restructuring efforts, intercompany transactions between


                                                  2
      Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 131 of 143



or among a Debtor or an Affiliate of a Debtor and another Debtor or an Affiliate of a Debtor,
the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or Filing of the
Plan Support Agreement, the Disclosure Statement, the Rights Offerings, the Private
Placements, the Exit Facilities, the Backstop Agreement, the Plan (including, for the avoidance
of doubt, the Plan Supplement), the New Warrants, or any aspect of the Restructuring, including
any contract, instrument, release, or other agreement or document created or entered into in
connection with the Plan Support Agreement, the Disclosure Statement, the Backstop
Agreement, the Rights Offerings, the Private Placements, the Exit Facilities, the New Warrants,
the Plan or the Confirmation Order, the Chapter 11 Cases, the Filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, any action or actions taken in furtherance of or consistent with the
administration of the Plan, including the issuance or distribution of securities pursuant to the
Plan, or the distribution of property under the Plan or any other related agreement, or upon any
other act or omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date related or relating to any of the foregoing.

        Notwithstanding anything contained in the Plan to the contrary, the foregoing release
does not release (a) any obligations of any party under the Plan or any document, instrument,
or agreement executed to implement the Plan, including the Exit Facilities Documents, (b) any
Claims related to any act or omission that is determined in a Final Order to have constituted
willful misconduct, gross negligence, or actual fraud, solely to the extent as determined by a final
order of a court of competent jurisdiction, (c) the rights of Holders of Allowed Claims or
Interests to receive distributions under the Plan, (d) the rights of any current employee of the
Debtors under any employment agreement or plan, or (e) the rights of the Debtors with respect
to any confidentiality provisions or covenants restricting competition in favor of the Debtors
under any employment agreement with a current or former employee of the Debtors.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Third-Party Releases, which includes by reference
each of the related provisions and definitions contained in the Plan, and, further, shall constitute
the Bankruptcy Court’s finding that the Third-Party Releases are: (a) in exchange for the good
and valuable consideration provided by the Released Parties, including, without limitation, the
Released Parties’ contributions to facilitating the Restructuring and implementing this Plan;
(b) a good-faith settlement and compromise of the Claims released by the Third-Party Releases;
(c) in the best interest of the Debtors and their Estates and all Holders of Claims and Interests;
(d) fair, equitable, and reasonably given and made after due notice and opportunity for a
hearing; and (e) a bar to any of the Releasing Parties asserting any Claim or Cause of Action
released pursuant to the Third-Party Releases.

Article VIII.E        Exculpation

        Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or
incur liability for, and each Exculpated Party is hereby released and exculpated from, any Cause
of Action or Claim related to any act or omission in connection with, relating to, or arising out
of, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or Filing of
the Plan Support Agreement and related prepetition transactions (including any draws under
or Claims or Causes of Action related to the RCF Credit Agreement), the Disclosure Statement,


                                                 3
         Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 132 of 143



the Backstop Agreement, the Rights Offerings, the Private Placements, the Exit Facilities, the
Plan, the Plan Supplement, the New Warrants, or any transaction related to the Restructuring,
any contract, instrument, release or other agreement or document created or entered into before
or during the Chapter 11 Cases, any preference, fraudulent transfer, or other avoidance Claim
arising pursuant to chapter 5 of the Bankruptcy Code or other applicable Law, the Filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related agreement, or upon
any other act or omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date related or relating to any of the foregoing, except for Claims related to
any act or omission that is determined in a Final Order to have constituted willful misconduct,
gross negligence, or actual fraud, but in all respects such Exculpated Parties shall be entitled to
reasonably rely upon the advice of counsel with respect to their duties and responsibilities
pursuant to the Plan and the Confirmation Order.

        The Exculpated Parties set forth above have, and upon Confirmation of the Plan shall be
deemed to have, participated in good faith and in compliance with applicable Law with respect
to the solicitation of votes and distribution of consideration pursuant to the Plan and, therefore,
are not and shall not be liable at any time for the violation of any applicable Law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such distributions
made pursuant to the Plan.

Article VIII.F.       Injunction

       Upon entry of the Confirmation Order, all Holders of Claims and Interests and other
parties in interest, along with their respective present or former employees, agents, officers,
directors, principals, and Affiliates, and each of their successors and assigns, shall be enjoined
from taking any actions to interfere with the implementation or Consummation of the Plan in
relation to any Claim or Interest that is extinguished, discharged, or released pursuant to the
Plan.

       Except as otherwise expressly provided in the Plan or the Confirmation Order, or for
obligations issued or required to be paid pursuant to the Plan or the Confirmation Order, all
Entities who have held, hold, or may hold Claims, Interests, or Causes of Action that have been
released, discharged, or are subject to exculpation pursuant to Article VIII of the Plan, are
permanently enjoined, from and after the Effective Date, from taking any of the following
actions against, as applicable, the Debtors, the Reorganized Debtors, the Exculpated Parties,
and/or the Released Parties:

    1.    commencing, conducting, or continuing in any manner any action or other proceeding
          of any kind on account of or in connection with or with respect to any such Claims,
          Interests, or Causes of Action;

    2.    enforcing, levying, attaching, collecting, or recovering by any manner or means any
          judgment, award, decree, or Order against such Entities on account of or in connection
          with or with respect to any such Claims, Interests, or Causes of Action;




                                                 4
         Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 133 of 143



    3.    creating, perfecting, or enforcing any Lien or encumbrance of any kind against such
          Entities or the property or the Estates of such Entities on account of or in connection
          with or with respect to any such Claims, Interests, or Causes of Action;

    4.    asserting any right of setoff, subrogation, or recoupment of any kind against any
          obligation due from such Entities or against the property of such Entities on account of
          or in connection with or with respect to any such Claims, Interests, or Causes of Action
          unless such Holder has Filed a motion requesting the right to perform such setoff on or
          before the Effective Date, and notwithstanding an indication of a Claim or Interest or
          otherwise that such Holder asserts, has, or intends to preserve any right of setoff
          pursuant to applicable Law or otherwise; and

    5.    commencing or continuing in any manner any action or other proceeding of any kind
          on account of or in connection with or with respect to any such Claims, Interests, or
          Causes of Action released or settled pursuant to the Plan or the Confirmation Order.

      Notwithstanding anything to the contrary in the foregoing, the injunction does not enjoin
any party under the Plan, the Confirmation Order or under any other Restructuring Document
or other document, instrument, or agreement (including those attached to the Disclosure
Statement or included in the Plan Supplement) executed to implement the Plan and the
Confirmation Order from bringing an action to enforce the terms of the Plan, the Confirmation
Order or such document, instrument, or agreement (including those attached to the Disclosure
Statement or included in the Plan Supplement) executed to implement the Plan and the
Confirmation Order. The injunction in the Plan shall extend to any successors and assigns of
the Debtors and the Reorganized Debtors and their respective property and interests in
property.

Relevant Definitions Related to Release, Exculpation and Injunction Provisions

“Exculpated Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
(b) the Reorganized Debtors; (c) the Committee and its members; (d) the parties to the Plan Support
Agreement; and (e) the Senior Notes Trustee (solely to the extent acting in the capacity as Disbursing
Agent), and (f) with respect to each of the foregoing Persons in clauses (a) through (e), each of their
current and former Affiliates; and (f) with respect to each of the foregoing Persons in clauses (a)
through (f), such Person’s predecessors, successors, assigns, subsidiaries, Affiliates, current and
former officers and directors, principals, equity holders, members, partners, managers, employees,
agents, financial advisors, attorneys, accountants, investment bankers, consultants, Representatives,
and other professionals, and such Person’s respective heirs, executors, estates, and nominees, in each
case in their capacity as such.

“Released Parties” means, each of and collectively, (a) the Debtors and the Reorganized Debtors,
(b) the Consenting Stakeholders, (c) the Ad Hoc Group and each of its members, (d) the Senior Notes
Trustee, (e) the Financing Parties, (f) the RCF Agent and the RCF Lenders, (g) the Exit Agents, the
Exit Revolving Credit Facility Lenders, the Exit Term Loan Lenders and the Exit Noteholders; (h) any
Releasing Party, (i) the Committee and each of its members, (j) with respect to each of the foregoing
Persons, in clauses (a) through (i), each of their current and former Affiliates, and (k) with respect to
each of the foregoing Persons in clauses (a) through (j), such Person’s predecessors, successors,



                                                   5
       Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 134 of 143



assigns, subsidiaries, current and former Affiliates, current and former officers and directors,
principals, equity holders (regardless of whether such interests are held directly or indirectly),
members, partners (including both general and limited partners), managers, employees, agents,
managed accounts or funds, management companies, fund advisors, financial advisors, advisory board
members, attorneys, accountants, investment bankers, consultants, Representatives, and other
professionals, and such Person’s respective heirs, executors, estates, and nominees and any and all
other persons or entities that may purport to assert any Cause of Action derivatively, by or through the
foregoing, in each case in their capacity as such.

“Releasing Parties” means, collectively, (a) the Holders of all Claims or Interests who vote to accept
the Plan, (b) the Holders of all Claims or Interests whose vote to accept or reject the Plan is solicited,
or that otherwise receive notice of the opportunity to opt out of granting the releases set forth in the
Plan, that vote to reject or abstain from voting and do not opt out of granting the releases under the
Plan, (c) the Holders of all Claims or Interests that are conclusively presumed to accept, and do not
opt out of granting the releases under the Plan, (d) the Holders of all Claims or Interests who are
deemed to reject the Plan and do not opt out of granting the releases under the Plan, (e) the Consenting
Stakeholders, (f) the Ad Hoc Group and each of its members, (g) the Senior Notes Trustee, (h) the
Financing Parties, (i) the RCF Agent and each of the RCF Lenders, (j) the Committee and each of its
members (solely in their capacity as such), (k) any Released Party, (l) with respect to each of the
foregoing Persons, in clauses (a) through (k), each of their current and former Affiliates, and (m) with
respect to each of the foregoing Persons in clauses (a) through (l), such Person’s predecessors,
successors, assigns, subsidiaries, current and former Affiliates, current and former officers and
directors, principals, equity holders (regardless of whether such interests are held directly or
indirectly), members, partners (including both limited and general partners), managers, employees,
agents, managed accounts or funds, management companies, fund advisors, financial advisors,
advisory board members, attorneys, accountants, investment bankers, consultants, Representatives,
and other professionals, and such Person’s respective heirs, executors, estates, and nominees, and any
and all other persons or entities that may purport to assert any Cause of Action derivatively, by or
through the foregoing in each case in their capacity as such.




                                                    6
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 135 of 143




                               Annex A

                   Third-Party Release Opt-Out Form
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 136 of 143




                             Third-Party Release Opt-Out Form

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE
RELEASES CONTAINED IN ARTICLE VIII.D OF THE PLAN SET FORTH BELOW.

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE
PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES SET FORTH
IN ARTICLE VIII.D OF THE PLAN IF YOU ARE A RELEASED PARTY IN CONNECTION
THEREWITH.

YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED IN ARTICLE VIII.D
OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW AND RETURN THIS FORM
(THIS “OPT-OUT FORM”) TO THE DEBTORS’ SOLICITATION AGENT SO THAT IT
IS ACTUALLY RECEIVED BY 4:00 P.M. (PREVAILING CENTRAL TIME) ON MARCH
30, 2021 OR TIMELY FILE AN OBJECTION WITH THE BANKRUPTCY COURT IN
THE CHAPTER 11 CASES THAT EXPRESSLY OBJECTS TO YOUR INCLUSION AS A
RELEASING PARTY UNDER THE PROVISIONS CONTAINED IN ARTICLE VIII.D OF
THE PLAN. IF YOU FAIL TO TIMELY SUBMIT THIS FORM, OR IF YOU SUBMIT
THIS FORM WITHOUT CHECKING THE BOX BELOW AND FAIL TO TIMELY FILE
AN OBJECTION WITH THE BANKRUPTCY COURT IN THE CHAPTER 11 CASES
THAT EXPRESSLY OBJECTS TO YOUR INCLUSION AS A RELEASING PARTY,
YOU WILL BE DEEMED TO CONSENT TO THE RELEASES SET FORTH IN
ARTICLE VIII.D OF THE PLAN.

Article VIII.D of the Plan contains the following provision:

        Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and
after the Effective Date, pursuant to Bankruptcy Rule 9019 and to the fullest extent
permitted by applicable Law and approved by the Bankruptcy Court, pursuant to section
1123(b) of the Bankruptcy Code , in exchange for good and valuable consideration, the
adequacy of which is hereby confirmed, each Released Party is, and is deemed to be, and
hereby is conclusively, absolutely, unconditionally, irrevocably, finally and forever, released
and discharged by each Releasing Party from any and all Claims and Causes of Action,
whether known or unknown, foreseen or unforeseen, matured or unmatured, existing or
hereafter arising, in law, equity, contract, tort, or otherwise, including any derivative Claims
asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert
(whether individually or collectively), based on or relating to, or in any manner arising from,
in whole or in part, the Debtors (including the Debtors’ capital structure, management,
ownership, assets, or operation thereof, including any draws under or any Claims or Causes
of Action related to the RCF Credit Agreement), the subject matter of, or the transactions
or events giving rise to, any Claim or Interest that is treated in this Plan, the business or
contractual relationship between any Debtor and any Released Party, the Debtors’ in- or
out-of-court restructuring efforts, intercompany transactions between or among a Debtor or
an Affiliate of a Debtor and another Debtor or an Affiliate of a Debtor, the Chapter 11 Cases,
the formulation, preparation, dissemination, negotiation, or Filing of the Plan Support
Agreement, the Disclosure Statement, the Rights Offerings, the Private Placements, the Exit
Facilities, the Backstop Agreement, the Plan (including, for the avoidance of doubt, the Plan
Supplement), the New Warrants, or any aspect of the Restructuring, including any contract,
                                               2
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 137 of 143




instrument, release, or other agreement or document created or entered into in connection
with the Plan Support Agreement, the Disclosure Statement, the Backstop Agreement, the
Rights Offerings, the Private Placements, the Exit Facilities, the New Warrants, the Plan or
the Confirmation Order, the Chapter 11 Cases, the Filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, any action or actions taken in furtherance of or consistent with
the administration of the Plan, including the issuance or distribution of securities pursuant
to the Plan, or the distribution of property under the Plan or any other related agreement,
or upon any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date related or relating to any of the foregoing.

       Notwithstanding anything contained in the Plan to the contrary, the foregoing release
does not release (a) any obligations of any party under the Plan or any document, instrument,
or agreement executed to implement the Plan, including the Exit Facilities Documents,
(b) any Claims related to any act or omission that is determined in a Final Order to have
constituted willful misconduct, gross negligence, or actual fraud, solely to the extent as
determined by a final order of a court of competent jurisdiction, (c) the rights of Holders of
Allowed Claims or Interests to receive distributions under the Plan, (d) the rights of any
current employee of the Debtors under any employment agreement or plan, or (e) the rights
of the Debtors with respect to any confidentiality provisions or covenants restricting
competition in favor of the Debtors under any employment agreement with a current or
former employee of the Debtors.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the Third-Party Releases, which includes by reference
each of the related provisions and definitions contained in the Plan, and, further, shall
constitute the Bankruptcy Court’s finding that the Third-Party Releases are: (a) in exchange
for the good and valuable consideration provided by the Released Parties, including, without
limitation, the Released Parties’ contributions to facilitating the Restructuring and
implementing this Plan; (b) a good-faith settlement and compromise of the Claims released
by the Third-Party Releases; (c) in the best interest of the Debtors and their Estates and all
Holders of Claims and Interests; (d) fair, equitable, and reasonably given and made after
due notice and opportunity for a hearing; and (e) a bar to any of the Releasing Parties
asserting any Claim or Cause of Action released pursuant to the Third-Party Releases.

Item 1. Opt Out. By checking the box below, the undersigned holder of the Claims identified in
Item 2 below, having received notice of the opportunity to opt out of granting the releases
contained in Article VIII.D of the Plan, elects to opt out of such releases:


                             ☐ OPT OUT of the Third-Party Release

Item 2. Amount of Claim. The undersigned certifies that it is the holder of Claims in Class 1 (Other
Priority Claims), Class 2 (Other Secured Claims), and/or Class 5 (General Unsecured Claims), as indicated
below:




                                                   3
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 138 of 143




            Class 1 (Other Priority Claims)                  Amount $


            Class 2 (Other Secured Claims)                   Amount $


         Class 5 (General Unsecured Claims)                  Amount $


Item 3. Acknowledgments. By signing this Opt-Out Form, the undersigned certifies that the
undersigned has the power and authority to elect whether to grant the releases contained in Article
VIII.D of the Plan with respect to the Claims identified in Item 2 above and has elected not to be
a Releasing Party under the Plan.

Name of Holder

Signature

Title (if applicable)

Name of Institution

Street Address

City, State, Zip Code

Telephone Number

Email Address

Date Completed


IF YOU WISH TO OPT OUT, PLEASE COMPLETE, SIGN, AND DATE THIS OPT-OUT
FORM AND RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY, AND IN
ANY EVENT NO LATER THAN 4:00 P.M. (PREVAILING CENTRAL TIME) ON
MARCH 30, 2021, VIA FIRST CLASS MAIL (OR THE ENCLOSED REPLY ENVELOPE
PROVIDED), OVERNIGHT COURIER, OR HAND DELIVERY TO:

                                   Diamond Opt-Out Processing
                                      c/o Prime Clerk LLC
                                     One Grand Central Place
                                  60 East 42nd Street, Suite 1440
                                      New York, NY 10165

 If you would like to coordinate hand delivery of your Opt-Out Form, please send an email
   to diamondballots@primeclerk.com and provide the anticipated date and time of your
                                          delivery.

                                                 4
Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 139 of 143




                              Exhibit G

                         Disputed Claim Notice
     Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 140 of 143




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                    )
In re:                                                                   Chapter 11
                                                                    )
                                                                    )
                                                                    )    Case No. 20-32307 (DRJ)
DIAMOND OFFSHORE DRILLING, INC., et al., 1
                                                                    )
                                                                         (Jointly Administered)
                                                                    )
                                          Debtors.                  )
                                                                    )

                            NON-VOTING STATUS NOTICE
                   WITH RESPECT TO HOLDERS OF DISPUTED CLAIMS

PLEASE TAKE NOTICE THAT:

                1.     On [●], 2021, the United States Bankruptcy Court for the Southern District
of Texas (the Bankruptcy Court”) entered the Order (A) Approving the Adequacy of the Disclosure
Statement, (B) Approving the Solicitation Procedures and Solicitation Packages, (C) Scheduling
a Hearing on Confirmation of the Plan, (D) Establishing Procedures for Objecting to the Plan,
(E) Approving the Form, Manner, and Sufficiency of Notice of the Confirmation Hearing, and
(F) Granting Related Relief [Docket No. [●]] (the “Disclosure Statement Order”) that, among
other things, (a) approved the adequacy of the Disclosure Statement for the Second Amended Joint
Chapter 11 Plan of Reorganization of Diamond Offshore Drilling, Inc. and Its Debtor Affiliates
[Docket No. [●]] (as may be amended from time to time, including all exhibits and supplements
thereto, the “Disclosure Statement”) and (b) authorized the above-captioned debtors and
debtors-in-possession (the “Debtors”) to solicit acceptances or rejections of the Second Amended
Joint Chapter 11 Plan of Reorganization of Diamond Offshore Drilling, Inc. and Its Debtor
Affiliates [Docket No. [●]] (as may be amended from time to time, including all exhibits and
supplements thereto, the “Plan”) from the Holders of Claims and/or Interests who are entitled to
vote on the Plan. 2



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore International Limited
    (4671), Diamond Offshore Finance Company (0712), Diamond Offshore General Company (0474), Diamond
    Offshore Company (3301), Diamond Offshore Drilling (UK) Limited (1866), Diamond Offshore Services
    Company (3352), Diamond Offshore Limited (4648), Diamond Rig Investments Limited (7975), Diamond
    Offshore Development Company (9626), Diamond Offshore Management Company (0049), Diamond Offshore
    (Brazil) L.L.C. (9572), Diamond Offshore Holding, L.L.C. (4624), Arethusa Off-Shore Company (5319),
    Diamond Foreign Asset Company (1496). The Debtors’ primary headquarters and mailing address is 15415 Katy
    Freeway, Houston, TX 77094.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan, the
    Disclosure Statement or the Disclosure Statement Order, as applicable.
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 141 of 143




              2.     You are receiving this notice (this “Notice”) because your claim is a
Disputed Claim (as defined below) and you are accordingly not entitled to vote on the Plan.
Accordingly, the Debtors have provided you with a copy of (a) this Notice, and (b) the
Confirmation Hearing notice for informational purposes.

               3.     Subject to the procedures set forth in the Disclosure Statement Order, a
Holder of a Claim not entitled to vote on the Plan because the disputed portion of their Claim is
subject to a pending objection (each such claim, a “Disputed Claim”) shall be permitted to vote
such a Claim (or to vote such a Claim in an amount other than the amount set forth in the
Schedules) only if one of the following shall have occurred with respect to such claim (a “Voting
Resolution Event”) on or before March 23, 2021 (the “Voting Resolution Event Deadline”):

       a.      Agreement Between the Parties. A stipulation or other agreement is executed
               between the holder of such Claim and the Debtors allowing the holder of such
               Claim to vote such Claim in an agreed upon amount.

       b.      Bankruptcy Rule 3018(a) Order. A creditor files with the Court a motion pursuant
               to Bankruptcy Rule 3018(a) (a “Rule 3018(a) Motion”) on or before the Voting
               Resolution Event Deadline seeking temporary Allowance of its Claim for voting
               purposes in the amount other than set forth in the Schedules or in response to an
               objection filed by the Debtors that is sustained by the Court after notice and a
               hearing.

               Any Rule 3018(a) Motion must: (i) be made in writing, (ii) comply with the
               Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, (iii) set forth the
               name of the party asserting the Rule 3018(a) Motion, (iv) state with particularity
               the legal and factual bases for the Rule 3018(a) Motion, (v) be set for hearing at the
               Confirmation Hearing, and (vi) be served by personal service, overnight delivery,
               first class mail, or facsimile so as to be received by the Notice Parties no later than
               the Voting Resolution Event Deadline.

               In the event that the Debtors and such party are unable to resolve any issues raised
               by the Rule 3018(a) Motion before submitting their voting certification, (i) the
               Debtors may object to the Rule 3018(a) Motion before the Confirmation Hearing;
               and (ii) the Solicitation Agent (as defined below) shall tabulate the vote in the
               amount as directed by the Debtors and shall include in the voting certification
               representations that such vote was subject to a Rule 3018(a) Motion and whether
               including such Ballot in the amount sought by the party in the Rule 3018(a) Motion
               would change the particular Voting Class’s acceptance or rejection of the Plan. The
               Court then shall determine at the Confirmation Hearing whether the Ballot should
               be counted as a vote on the Plan and in what amount.

       c.      Other Order of the Court. The Court otherwise orders the allowance of such Claim
               for purposes of voting to accept or reject the Plan.

              4.      The Debtors will provide a party that is permitted to provisionally vote its
Claim on account of the timely occurrence of a Voting Resolution Event with an appropriate Ballot


                                                 2
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 142 of 143




and a pre-addressed, postage prepaid envelope within one business day after the Voting Resolution
Event Deadline. Such parties must then return a completed, properly exercised Ballot to the
Solicitation Agent on or before the Voting Deadline (unless the Debtors extend the deadline in
their sole discretion to facilitate a reasonable opportunity for such creditor to vote upon the Plan).

                5.      Copies of the Disclosure Statement, the Plan, the Disclosure Statement
Order, and all documents filed in the Chapter 11 Cases may be accessed through the Debtors’ case
website, https://cases.primeclerk.com/diamond. If you desire paper copies, you may request paper
copies from the Debtors’ claims, noticing, and solicitation Agent, Prime Clerk LLC
(the “Solicitation Agent”) free of charge by: (a) visiting the Debtors’ case website at
https://cases.primeclerk.com/diamond, (b) writing to Diamond Ballot Processing c/o Prime Clerk
LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, New York 10165, or
(c) calling the Debtors’ restructuring hotline at (929) 955-3417 (Domestic) or (877) 720-6570
(International).

                            [Remainder of page intentionally left blank]




                                                  3
    Case 20-32307 Document 1072 Filed in TXSB on 02/26/21 Page 143 of 143




Dated:   [●], 2021                        By:
                                          PORTER HEDGES LLP
                                          John F. Higgins (TX 09597500)
                                          Eric M. English (TX 24062714)
                                          M. Shane Johnson (TX 24083263)
                                          1000 Main St., 36th Floor
                                          Houston, Texas 77002
                                          Telephone:    (713) 226-6000
                                          Facsimile:    (713) 226-6248
                                          jhiggins@porterhedges.com
                                          eenglish@porterhedges.com
                                          sjohnson@porterhedges.com
                                          Co-Counsel to the Debtors and the Debtors-in-
                                          Possession
                                          – and –
                                          PAUL, WEISS, RIFKIND, WHARTON &
                                          GARRISON LLP
                                          Paul M. Basta (admitted pro hac vice)
                                          Robert A. Britton (admitted pro hac vice)
                                          Christopher Hopkins (admitted pro hac vice)
                                          Alice Nofzinger (admitted pro hac vice)
                                          Shamara R. James (admitted pro hac vice)
                                          1285 Avenue of the Americas
                                          New York, New York 10019
                                          Telephone:     (212) 373-3000
                                          Facsimile:     (212) 757-3990
                                          pbasta@paulweiss.com
                                          rbritton@paulweiss.com
                                          chopkins@paulweiss.com
                                          anofzinger@paulweiss.com
                                          sjames@paulweiss.com
                                          Counsel to the Debtors and
                                          the Debtors-in-Possession




                                      4
